Exhibit 10.2
AMENDMENT AND RESTATEMENT AGREEMENT
dated 23 June 2011

between
SCHUH GROUP LIMITED
as Parent
and others as Borrowers and Guarantors
LLOYDS TSB BANK PLC
as Arranger
LLOYDS TSB BANK PLC
as Agent

and
LLOYDS TSB BANK PLC
as Security Trustee
(graphic) [g27584g2758400.gif]

 



--------------------------------------------------------------------------------



 



B027/732/EH4376448.5
THIS AGREEMENT is dated 23 June 2011 and made between:

(1)   SCHUH GROUP LIMITED, a company incorporated in Scotland with registered
number SC379625 and having its registered office at 5th Floor, Quartermile Two,
2 Lister Square, Edinburgh EH3 9GL (the “Parent”);   (2)   THE SUBSIDIARIES of
the Parent listed in Part I of Schedule 1 as borrowers (the “Borrowers”);   (3)
  THE SUBSIDIARIES of the Parent listed in Part II of Schedule 1 as guarantors
(the “Guarantors”);   (4)   LLOYDS TSB BANK PLC (in this capacity the
“Arranger”);   (5)   LLOYDS TSB BANK PLC (in this capacity the “Original
Lender”);   (6)   LLOYDS TSB BANK PLC as agent of the other Finance Parties (the
“Agent”); and   (7)   LLOYDS TSB BANK PLC as security trustee for the Secured
Parties (the “Security Trustee”).

WHEREAS:

(A)   The Parent, the Guarantors, the Borrowers, the Agent, the Arranger, the
Security Trustee and the Original Lender entered into a senior term facilities
agreement dated 10 November 2010 (the “Facilities Agreement”) in terms of which
certain facilities were made available to the Borrowers (as defined therein);  
(B)   the parties wish to amend and restate the Facilities Agreement in
accordance with the terms of this Agreement.

NOW IT IS HEREBY AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION

1.1.   In this Agreement:       “2011 Financial Model” means the financial model
prepared by the Parent (including, without limitation, capital expenditure
levels for financial year 2011/2012) dated on or around the date of this
Agreement and delivered to the Agent pursuant to the terms of this Agreement.  
    “Amended and Restated Facilities Agreement” means the Facilities Agreement
as amended and restated in the form set out in Schedule 3 (Form of Amended and
Restated Facilities Agreement).       “Effective Date” means the date on which
the Agent confirms in writing to the Parent and the Original Lender that it has
received (or has waived the requirement to receive) the documents and/or
evidence listed in Schedule 2 (Conditions Precedent), in each case in form and
substance satisfactory to the Agent.   1.2.   In this Agreement a term defined
in the Facilities Agreement has the same meaning when used in this Agreement and
Clause 1 (Definitions and Interpretation) of the Facilities Agreement shall
apply hereto except that references in such Clause to the Facilities Agreement
are to be construed as references to this Agreement.

 



--------------------------------------------------------------------------------



 



B027/732/EH4376448.5



1.3.   Unless expressly provided to the contrary in this Agreement, a person who
is not a party to this Agreement has no right under the Contracts (Rights of
Third Parties) Act 1999 to enforce or enjoy the benefit of any term of this
Agreement. Notwithstanding any term of any Finance Document, the consent of any
person who is not a party to this Agreement is not required to rescind or vary
this Agreement at any time.

2.   AMENDMENT OF THE FACILITIES AGREEMENT

2.1.   With effect from the Effective Date, the Facilities Agreement shall be
amended and restated in the form set out as Schedule 3 to this Agreement.   2.2.
  Subject to the terms of this Agreement, the Facilities Agreement shall remain
in full force and effect. With effect from the Effective Date, this Agreement
and the Facilities Agreement shall be read and construed as one document and all
references in the Facilities Agreement and in each of the Finance Documents to
the Facilities Agreement shall be read and construed as references to the
Amended and Restated Facilities Agreement.   2.3.   Save to the extent expressly
provided in this Agreement, the Finance Documents shall remain in full force and
effect.   2.4.   If the Effective Date has not occurred by 5pm (UK time) on 30
June 2011, this Agreement shall lapse and shall cease to have any effect other
than Clause 5 (Fees and expenses) which shall remain in full force and effect.

3.   CONSENTS

    The Agent (on behalf of the Lenders) hereby consents to the following with
effect from the Effective Date:

  (i)   the change of control resulting from the acquisition of the entire
issued share capital of the Parent by UK Acquisition Company;     (ii)   the
repayment in full of the Loan Notes and the termination of the Intercreditor
Agreement; and     (iii)   the close-out or termination of the Hedging
Agreements as at the Effective Date.

4.   REPRESENTATIONS AND WARRANTIES

4.1.   Each Obligor represents and warrants to each Finance Party on the date of
this Agreement and on the Effective Date in terms of the Repeating
Representations, in each case as if references to “this Agreement” and “the
Finance Documents” in those representations are construed as references to this
Agreement and (on the Effective Date) the Amended and Restated Facilities
Agreement.   4.2.   Each Obligor represents and warrants to the Agent and the
other Finance Parties on the date of this Agreement and on the Effective Date
that:

  (i)   to the best of its knowledge and belief (having made due and diligent
enquiry), any factual information contained in the 2011 Financial Model was true
and accurate in all material respects as at its date or (as the case may be) as
at the date the information is expressed to be given;     (ii)   the 2011
Financial Model has been prepared in good faith on the basis of

2



--------------------------------------------------------------------------------



 



B027/732/EH4376448.5



      recent historical information and on the basis of assumptions which were
reasonable as at the date they were prepared and supplied, and has been approved
by the board of directors of the Parent; and     (iii)   to the best of its
knowledge and belief (having made due and diligent enquiry), no event or
circumstance has occurred or arisen and no information has been omitted from the
2011 Financial Model and no information has been given or withheld that results
in the information, opinions, intentions, forecasts or projections contained in
the 2011 Financial Model being untrue or misleading in any material respect.

5.   FEES AND EXPENSES

5.1.   In consideration for the Lenders agreeing to the amendments to the
Facilities Agreement provided for in this Agreement, on the Effective Date the
Parent shall pay to the Agent for the account of the Lenders an arrangement fee
of £100,000 (including £8,000 in respect of reimbursement of travel costs),
which shall be debited to the current account of the Parent with the Agent.  
5.2.   The Parent shall promptly on demand pay to the Agent and the Security
Trustee the amount of all costs and expenses (together with any VAT or similar
taxes thereon) reasonably incurred by them or by the Lenders in connection with
this Agreement and the documents contemplated by this Agreement (including,
without limitation, legal fees).

6.   PRESERVATION OF GUARANTEES AND SECURITY

    Each Obligor:

  (i)   confirms its consent to the amendment and restatement of the terms of
the Facilities Agreement as contemplated by this Agreement; and

  (ii)   confirms that the Transaction Security Documents granted by it on or
prior to the date of this Agreement, the guarantee granted by it pursuant to
Clause 19 (Guarantee and Indemnity) of the Facilities Agreement and the security
rights constituted or evidenced by the Transaction Security Documents are and
remain in full force and effect and apply as from the Effective Date to, inter
alia, the Amended and Restated Facilities Agreement and the guarantees granted
pursuant to Clause 19 (Guarantee and Indemnity) of the Facilities Agreement will
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.

7.   GENERAL

7.1.   The provisions of Clauses 36 (Remedies and Waivers), 35 (Partial
Invalidity), 33 (Notices) and 41 (Enforcement) of the Facilities Agreement shall
be deemed to be incorporated in this Agreement (with such conforming amendments
as the context requires) as if set out in this Agreement.   7.2.   Neither the
execution of this Agreement nor the making of any amount available under the
Facilities Agreement or the Amended and Restated Facilities Agreement amounts to
a waiver of any outstanding Event of Default.   7.3.   This Agreement is
designated by the Parent and the Agent as a Finance Document.   7.4.   Each
Obligor hereby confirms that the amendment and restatement of the Facilities

3



--------------------------------------------------------------------------------



 



B027/732/EH4376448.5



    Agreement pursuant to this Agreement is an amendment and restatement within
the contemplation of the Finance Documents.   7.5.   The Parent shall, and shall
procure that each other Obligor will, at the request of the Agent and at its own
expense, do all such acts and things necessary to give effect to the amendments
effected or to be effected pursuant to this Agreement.

8.   COUNTERPARTS

    This Agreement may be executed in any number of counterparts, and this has
the same effect as if the signatures on the counterparts were on a single copy
of this Agreement.

9.   GOVERNING LAW

    This Agreement is, and any non-contractual obligations arising out of or in
connection with it are, governed by English law.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

4



--------------------------------------------------------------------------------



 



B027/732/EH4376448.5
SCHEDULE 1
PART I
THE BORROWERS
Schuh Group Limited (Reg. No. SC379625)
Schuh (Holdings) Limited (Reg. No. SC265833)
PART II
THE GUARANTORS
Schuh Group Limited (Reg. No. SC379625)
Schuh (Holdings) Limited (Reg. No. SC265833)
Schuh Limited (Reg. No. SC125327)
Schuh (ROI) Limited (Reg. No. 272987)

5



--------------------------------------------------------------------------------



 



B027/732/EH4376448.5
SCHEDULE 2
CONDITIONS PRECEDENT

1.   Obligors

  (a)   A copy of the Constitutional Documents and of the constitutional
documents of each other Obligor, or a certificate of an authorised signatory of
the Parent confirming that there has been no change to such documents since 10
November 2010.

  (b)   A copy of a resolution of the board or, if applicable, a committee of
the board of directors of each Obligor:

  (i)   approving the terms of, and the transactions contemplated by, this
Agreement and resolving that it execute, deliver and perform this Agreement;

  (ii)   authorising a specified person, on its behalf to sign and/or despatch
all documents and notices to be signed and/or despatched by it under or in
connection with this Agreement.

  (c)   A certificate of an authorised signatory of the Parent certifying that
each copy document relating to it specified in this Schedule 2 is true and
complete and in full force and effect as at a date no earlier than the date of
this Agreement.

2.   Legal Opinions

    The following legal opinions, each addressed to the Finance Parties:

  (a)   a legal opinion of Dickson Minto W.S., legal advisers to the Agent as to
Scots law and English law; and

  (b)   a legal opinion of Matheson Ormsby Prentice, legal advisers to the Agent
as to Irish law.

3.   Other documents and evidence

  (a)   This Agreement executed by the Obligors.

  (b)   A certified true copy of the purchase agreement in respect of the
purchase of the entire issued share capital of the Parent by UK Acquisition
Company.

  (c)   A certified true copy of the Consideration Loan Note Instrument (as
defined in the purchase agreement referred to at 3(b) above).

  (d)   A certified true copy of the Tax Loan Note Instrument (as defined in the
purchase agreement referred to at 3(b) above).

  (e)   A certified true copy of the Escrow Loan Note Instrument (as defined in
the purchase agreement referred to at 3(b) above).     (f)   An updated copy of
the Group Structure Chart.

6



--------------------------------------------------------------------------------



 



B027/732/EH4376448.5



  (g)   The 2011 Financial Model.     (h)   The Hedging Policy Letter.     (i)  
A list of the directors of the Parent as at the Effective Date.     (j)   A
funds flow relating to the acquisition of the Parent by the UK Acquisition
Company.     (k)   Any information and evidence required by the Finance Parties
in respect of any Obligor to comply with its know your customer or anti money
laundering procedures.     (l)   Evidence satisfactory to the Agent that the
close-out of the interest rate swaps with reference numbers 1361103TS and
1361118TS has been implemented.     (m)   The Subordination Agreement.     (n)  
The Ranking Agreement, and a certified true copy of all documentation referred
to therein.     (n)   The confidentiality agreement between Genesco Inc. and
Lloyds TSB Bank PLC executed by the parties thereto.     (o)   The Working
Capital Facility Letter.     (p)   A copy of any other Authorisation or other
document, opinion or assurance which the Agent considers to be necessary or
desirable (if it has notified the Parent accordingly) in connection with the
entry into and performance of the transactions contemplated by this Agreement or
for the validity and enforceability of this Agreement.

7



--------------------------------------------------------------------------------



 



B027/732/EH4376448.5



SCHEDULE 3
FORM OF AMENDED AND
RESTATED FACILITIES AGREEMENT

SENIOR TERM FACILITIES AGREEMENT
£29,500,000
FACILITIES AGREEMENT
for
SCHUH GROUP LIMITED
as Parent
arranged by
LLOYDS TSB BANK PLC
as Mandated Lead Arranger
with
LLOYDS TSB BANK PLC
acting as Agent
and
LLOYDS TSB BANK PLC
acting as Security Trustee

8



--------------------------------------------------------------------------------



 



CONTENTS

         
1. DEFINITIONS AND INTERPRETATION
    12  
 
       
2. THE FACILITIES
    38  
 
       
3. PURPOSE
    41  
 
       
4. CONDITIONS OF UTILISATION
    41  
 
       
5. UTILISATION — LOANS
    42  
 
       
6. REPAYMENT
    44  
 
       
7. ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION
    45  
 
       
8. MANDATORY PREPAYMENT
    46  
 
       
9. RESTRICTIONS
    50  
 
       
10. INTEREST
    52  
 
       
11. INTEREST PERIODS
    53  
 
       
12. CHANGES TO THE CALCULATION OF INTEREST
    54  
 
       
13. FEES
    55  
 
       
14. TAX GROSS UP AND INDEMNITIES
    56  
 
       
15. INCREASED COSTS
    63  
 
       
16. OTHER INDEMNITIES
    64  
 
       
17. MITIGATION BY THE LENDERS
    66  
 
       
18. COSTS AND EXPENSES
    66  
 
       
19. GUARANTEE AND INDEMNITY
    68  
 
       
20. REPRESENTATIONS
    72  
 
       
21. INFORMATION UNDERTAKINGS
    79  
 
       
22. FINANCIAL COVENANTS
    84  
 
       
23. GENERAL UNDERTAKINGS
    91  
 
       
24. EVENTS OF DEFAULT
    99  
 
       
25. CHANGES TO THE LENDERS
    105  

9



--------------------------------------------------------------------------------



 



B027/732/EH4376448.5

         
26. CHANGES TO THE OBLIGORS
    110  
 
       
27. ROLE OF THE AGENT, THE ARRANGER AND OTHERS
    114  
 
       
28. ROLE OF THE SECURITY TRUSTEE
    120  
 
       
29. CONDUCT OF BUSINESS BY THE FINANCE PARTIES
    126  
 
       
30. SHARING AMONG THE FINANCE PARTIES
    127  
 
       
31. PAYMENT MECHANICS
    129  
 
       
32. SET-OFF
    132  
 
       
33. NOTICES
    132  
 
       
34. CALCULATIONS AND CERTIFICATES
    133  
 
       
35. PARTIAL INVALIDITY
    133  
 
       
36. REMEDIES AND WAIVERS
    133  
 
       
37. AMENDMENTS AND WAIVERS
    133  
 
       
38. CONFIDENTIALITY
    133  
 
       
39. COUNTERPARTS
    133  
 
       
40. GOVERNING LAW
    133  
 
       
41. ENFORCEMENT
    133  
 
       
SCHEDULE 1 THE ORIGINAL PARTIES
    133  
 
       
SCHEDULE 2 CONDITIONS PRECEDENT
    133  
 
       
SCHEDULE 3 REQUEST
    133  
 
       
SCHEDULE 4 MANDATORY COST FORMULA
    133  
 
       
SCHEDULE 5 FORM OF TRANSFER CERTIFICATE
    133  
 
       
SCHEDULE 6 FORM OF ASSIGNMENT AGREEMENT
    133  
 
       
SCHEDULE 7 FORM OF ACCESSION LETTER
    133  
 
       
SCHEDULE 9 FORM OF COMPLIANCE CERTIFICATE
    133  
 
       
SCHEDULE 10 FORM OF INCREASE CONFIRMATION
    133  

10



--------------------------------------------------------------------------------



 



THIS AGREEMENT is the amended and restated form of a facility agreement
originally dated 10 November 2010 and in its amended and restated form is made
between:

(1)   SCHUH GROUP LIMITED a company incorporated in Scotland with registered
number SC379625 and with its registered office at 5th Floor, Quartermile Two, 2
Lister Square, Edinburgh EH3 9GL (the “Parent”);   (2)   THE SUBSIDIARY of the
Parent listed in Part I of Schedule 1 (The Original Parties) as borrower
(together with the Parent being the “Borrowers”);   (3)   THE SUBSIDIARIES of
the Parent listed in Part I of Schedule 1 (The Original Parties) as guarantors
(together with the Parent, the “Guarantors”);   (4)   LLOYDS TSB BANK PLC with
registered number 00002065 and having its registered office at 25 Gresham
Street, London EC2V 7HN as mandated lead arranger (the “Arranger”);   (5)   THE
FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Original Parties) as
lenders (the “Original Lenders”);   (6)   LLOYDS TSB BANK PLC with registered
number 00002065 and having its registered office at 25 Gresham Street, London
EC2V 7HN as agent of the other Finance Parties (the “Agent”); and   (7)   LLOYDS
TSB BANK PLC with registered number 00002065 and having its registered office at
25 Gresham Street, London EC2V 7HN as security trustee for the Secured Parties
(the “Security Trustee”).

IT IS AGREED as follows:

11



--------------------------------------------------------------------------------



 



SECTION 1
INTERPRETATION
1. DEFINITIONS AND INTERPRETATION
1.1. Definitions
     In this Agreement:
     “Acceptable Bank” means:

  (a)   a bank or financial institution duly authorised under applicable laws to
carry on the business of banking (including, without limitation, the business of
making deposits) which is approved in writing by the Agent; or     (b)   any
Finance Party.

“Accession Letter” means a document substantially in the form set out in
Schedule 7 (Form of Accession Letter).
“Accounting Period” means, in respect of the period up to and including P6 2012,
each of the thirteen periods in any Financial Year for which the Parent is to
prepare consolidated four weekly management accounts for the purposes of this
Agreement and each such period shall be referred to herein as “P” followed by
the relevant number and Financial Year in respect thereof (for the avoidance of
doubt and by way of example “P9 2011” means the ninth trading period in the
period of thirteen Accounting Periods from 29 March 2010 to 27 March 2011) and,
thereafter, each of the twelve periods in any Financial Year for which the
Parent is to prepare monthly management accounts for the purposes of this
Agreement.
“Accounting Principles” means generally accepted accounting principles in the
UK, including IFRS.
“Accounting Reference Date” means the accounting reference date for the purposes
of section 391 of the Companies Act 2006, being 30 March in the case of each
member of the Group in respect of each year ending up to and including 30
March 2010 and 31 January in respect of each year thereafter, (with their
financial year ending not more than 7 days after, or less than 7 days before,
such date).
“Acquisition Agreement” means the sale and purchase agreement dated on or about
the Restatement Date setting out the terms on which the UK Acquisition Company
is to acquire the shares in the Parent.
“Additional Borrower” means a company which becomes a Borrower in accordance
with Clause 26 (Changes to the Obligors).
“Additional Cost Rate” has the meaning given to it in Schedule 4 (Mandatory Cost
Formula).
“Additional Guarantor” means a company which becomes a Guarantor in accordance
with Clause 26 (Changes to the Obligors).
“Additional Obligor” means an Additional Borrower or an Additional Guarantor.
“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding

12



--------------------------------------------------------------------------------



 



Company of that person or any other Subsidiary of that Holding Company.
“Annual Financial Statements” means the financial statements for a Financial
Year delivered pursuant to paragraph (a) of Clause 21.1 (Financial Statements).
“Assignment Agreement” means an agreement substantially in the form set out in
Schedule 6 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.
“Auditors” means one of PricewaterhouseCoopers, Ernst & Young, KPMG, Deloitte &
Touche or such other firm approved in advance by the Majority Lenders (such
approval not to be unreasonably withheld or delayed).
“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
“Availability Period” means the period from and including the date of this
Agreement to and including the Termination Date in relation to the relevant
Facility.
“Available Commitment” means, in relation to a Facility, a Lender’s Commitment
under that Facility minus (subject as set out below):

  (a)   the amount of its participation in any outstanding Utilisations under
that Facility; and

  (b)   in relation to any proposed Utilisation, the amount of its participation
in any other Utilisations that are due to be made under that Facility on or
before the proposed Utilisation Date.

“Available Facility” means, in relation to a Facility, the aggregate for the
time being of each Lender’s Available Commitment in respect of that Facility.
“Borrower” means a Borrower listed in Part I of Schedule 1 (the Original
Parties) or an Additional Borrower unless it has ceased to be a Borrower in
accordance with Clause 26 (Changes to the Obligors).
“Break Costs” means the amount (if any) by which:

  (a)   the interest (excluding Margin) which a Lender should have received for
the period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;

     exceeds:

  (b)   the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the Relevant Interbank Market for a period starting on
the Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

“Budget” any budget delivered by the Parent to the Agent pursuant to Clause 21.4
(Budget).
“Business Acquisition” means the acquisition of a company or any shares or

13



--------------------------------------------------------------------------------



 



securities or a business or undertaking (or, in each case, any interest in any
of them) or the incorporation of a company.
“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London.
“Business Plan” means the business plan prepared by the Parent and delivered to
the Agent on or around 23 July 2010 including the agreed form financial
projections of the Group.
“Capital Expenditure” means any expenditure or obligation (other than
expenditure or obligations in respect of Business Acquisitions) in respect of
expenditure which, in accordance with the Accounting Principles, is treated as
capital expenditure (and including the capital element of any expenditure or
obligation incurred in connection with a Finance Lease).
“Cash” means, at any time, cash in hand or at bank or amounts on deposit with a
Lender (which, for the avoidance of any doubt, includes any cash held by way of
cash cover for any reason) which are freely transferable and freely convertible
and accessible by a member of the Group within 7 days together with (without
double counting) cash in transit and in any such case is not subject to any
Security (other than the Transaction Security).
“Cashflow” has the meaning given to that term in Clause 22.2 (Financial
definitions).
“Change of Control” means (A) any person or group of persons acting in concert
gains direct or indirect control of Genesco Inc. after the Restatement Date,
(B) Genesco Inc. ceases to have legal and beneficial ownership of the entire
issued share capital of UK Acquisition Company, (C) UK Acquisition Company
ceases to have legal and beneficial ownership of the entire issued share capital
of the Parent or (D) any person or group of persons acting in concert gains
direct or indirect control of the Parent after the Restatement Date. For the
purposes of this definition:

  (a)   “control” of the Parent means:

  (i)   the power (whether by way of ownership of shares, proxy, contract,
agency or otherwise) to:

  (A)   cast, or control the casting of, more than 50% of the maximum number of
votes that might be cast at a general meeting of the Parent; or

  (B)   appoint or remove all, or the majority, of the directors or other
equivalent officers of the Parent; or

  (C)   give directions with respect to the operating and financial policies of
the Parent with which the directors or other equivalent officers of the Parent
are obliged to comply; and/or

  (ii)   the holding beneficially of more than 50% of the issued share capital
of the Parent (excluding any part of that issued share capital that carries no
right to participate beyond a specified amount in a distribution of either
profits or capital);

  (b)   “control” of Genesco Inc. means:

14



--------------------------------------------------------------------------------



 



  (i)   any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exerciseable immediately or only
after the passage of time (such right being an “option right”) directly or
indirectly, of more than 50% of the equity securities of Genesco Inc. entitled
to vote for members of the board of directors or equivalent governing body of
Genesco Inc. on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); and/or

  (ii)   during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent body of Genesco Inc. cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in paragraph (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in paragraphs (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body;

  (c)   “acting in concert” means, a group of persons who, pursuant to an
agreement or understanding (whether formal or informal), actively co-operate,
through the acquisition directly or indirectly of shares in the Parent by any of
them, either directly or indirectly, to obtain or consolidate control of the
Parent.

“Charged Property” means all of the assets of the Obligors which from time to
time are, or are expressed to be, the subject of the Transaction Security.
“Commitment” means a Facility A Commitment or a Facility B Commitment.
“Company” means Schuh Limited, a company incorporated in Scotland with
registered number SC125327 and with its registered office at 1 Neilson Square,
Deans Industrial Estate, Livingston EH54 8RQ.
“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 9 (Form of Compliance Certificate).
“Confidential Information” means all information relating to the Parent, the
Company, any Obligor, the Group, the Finance Documents or a Facility of which a
Finance Party becomes aware in its capacity as, for the purpose of becoming, a
Finance Party or which is received by a Finance Party in relation to, or for the
purpose of becoming a Finance Party under, the Finance Documents or a Facility
from either:

  (a)   any member of the Group or any of its advisers; or

15



--------------------------------------------------------------------------------



 



  (b)   another Finance Party, if the information was obtained by that Finance
Party directly or indirectly from any member of the Group or any of its
advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

  (i)   is or becomes public information other than as a direct or indirect
result of any breach by that Finance Party of Clause 38 (Confidentiality); or

  (ii)   is identified in writing at the time of delivery as non-confidential by
any member of the Group or any of its advisers;

  (iii)   is known by that Finance Party before the date the information is
disclosed to it in accordance with paragraphs (a) or (b) above or is lawfully
obtained by that Finance Party after that date, from a source which is, as far
as that Finance Party is aware, unconnected with the Group and which, in either
case, as far as that Finance Party is aware, has not been obtained in breach of,
and is not otherwise subject to, any obligation of confidentiality.

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the Parent
and the Agent.
“Constitutional Documents” means the certificate of incorporation, the
certificate of incorporation on change of name (if any) and the memorandum and
articles of association of the Parent in the agreed form at the Restatement
Date.
“Deal Costs” means all fees, costs and expenses, stamp, registration and other
Taxes incurred by the Parent or any other member of the Group in connection with
the Transaction Documents.
“Debenture” means the debenture by Schuh (ROI) Limited in favour of the Security
Trustee dated on or around the date of this Agreement.
“Debt Purchase Transaction” means, in relation to a person, a transaction where
such person:

  (i)   purchases by way of assignment or transfer;

  (ii)   enters into sub-participation in respect of; or

  (iii)   enters into any other agreement or arrangement having an economic
effect substantially similar to a sub-participation in respect of,

any Commitment or amount outstanding under this Agreement.
“Default” means an Event of Default or any event or circumstance specified in
Clause 24 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.
     “Defaulting Lender” means any Lender:

16



--------------------------------------------------------------------------------



 



  (a)   which has failed to make its participation in a Loan available or has
notified the Agent that it will not make its participation in a Loan available
by the Utilisation Date of that Loan in accordance with Clause 5.4 (Lenders’
participation);

  (b)   which has rescinded or repudiated a Finance Document; or

  (c)   with respect to which an Insolvency Event has occurred and is
continuing,

     unless, in the case of paragraph (a) above:
     (i) its failure to pay is caused by:
          (A) administrative or technical error; or
          (B) a Disruption Event; and
payment is made within 5 Business Days of its due date; or

  (ii)   the Lender is disputing in good faith whether it is contractually
obliged to make the payment in question;

  (iii)   it is unlawful in any relevant jurisdiction for the Lender to make
that payment (provided that this shall not prejudice the rights of the Borrowers
under Clause 7.1 (Illegality);

  (iv)   the failure to make that payment is caused by the negligence or wilful
default of a third party beyond its control;

  (v)   the failure to make that payment is caused by an administrative or
technical error experienced by a third party beyond its control; or

  (vi)   the Agent is an Impaired Agent and a Borrower has failed to notify the
Lenders by giving not less than 3 Business Days prior notice of alternative
arrangements for that payment.

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Security Trustee.
“Disruption Event” means either or both of:

  (a)   a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Facilities (or otherwise in order
for the transactions contemplated by the Finance Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
Parties; or

  (b)   the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

  (i)   from performing its payment obligations under the Finance Documents; or

  (ii)   from communicating with other Parties in accordance with the terms

17



--------------------------------------------------------------------------------



 



of the Finance Documents,
and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
“Dormant Subsidiary” means a member of the Group which does not trade (for
itself or as agent for any person) and does not own, legally or beneficially,
assets (including, without limitation, indebtedness owed to it) which in
aggregate have a value of £5,000 or more or its equivalent in other currencies.
“Environment” means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:

  (a)   air (including, without limitation, air within natural or man-made
structures, whether above or below ground);     (b)   water (including, without
limitation, territorial, coastal and inland waters, water under or within land
and water in drains and sewers); and     (c)   land (including, without
limitation, land under water).

“Environmental Claim” means any claim, proceeding, notice or investigation by
any person in respect of any Environmental Law.
“Environmental Law” means any applicable law or regulation which relates to:

  (a)   the pollution or protection of the Environment;

  (b)   the conditions of the workplace; or

  (c)   any emission, generation, handling, storage, disposal, removal, use,
release, spillage or discharge of any substance which, alone or in combination
with any other, is capable of causing harm to the Environment including, without
limitation, any waste.

“Environmental Permits” means any permit and other Authorisation and the filing
of any notification, report or assessment required under any Environmental Law
for the operation of the business of any member of the Group conducted on or
from the properties owned or used by any member of the Group.
“Escrow Account” means an interest-bearing account:
(a) held in Scotland by a Borrower with the Agent or the Security Trustee;

  (b)   identified in a letter between the Parent and the Agent as the Escrow
Account;

  (c)   subject to Security in favour of the Security Trustee, which Security is
in form and substance satisfactory to the Agent and the Security Trustee; and

  (d)   from which no withdrawals may be made by any members of the Group except
as contemplated by this Agreement,

(as the same may be re-designated, substituted or replaced from time to time).
“Escrow Account Certificate” means, in respect of any Quarter Date, a
certificate

18



--------------------------------------------------------------------------------



 



signed by two directors of the Parent (one of whom must be the chief financial
officer of the Group) confirming that as at such Quarter Date:
     (a) no Default is continuing;

  (b)   the Parent has complied with each of the financial covenants set out in
Clause 22.2 (Financial condition) on each Quarter Date up to and including the
date of the relevant Escrow Account Certificate provided that, in the case of
each Quarter Date occurring after the Relevant Quarter Date (as defined in
Clause 22.4(a)), no account is taken of any New Shareholder Injection; and

  (c)   the Parent will comply with each of the financial covenants set out in
Clause 22.2 (Financial condition) on each of the two Quarter Dates falling after
the Quarter Date as at which the relevant Escrow Account Certificate is given,
and attaching such supporting evidence as the Agent may reasonably request in
connection with such confirmation provided that in the case of each of such
Quarter Dates no account is taken of any New Shareholder Injection.

“Event of Default” means any event or circumstance specified as such in Clause
24 (Events of Default).
“Excess Cashflow” has the meaning given to that term in Clause 22.1 (Financial
definitions).
“Existing Retail Facilities” means the retail and merchant service facilities
currently provided by Alliance & Leicester and by Lloyds Cardnet to the Group.
“Facility” means a Term Facility and “Facilities” means all or any of them as
the context requires.
“Facility A” means the term loan facility made available under this Agreement as
described in paragraph (a)(i) of Clause 2.1 (The Facilities).
“Facility A Commitment” means:

  (a)   in relation to an Original Lender, the amount set opposite its name
under the heading “Facility A Commitment” in Part II of Schedule 1 (The Original
Parties) and the amount of any other Facility A Commitment transferred to it
under this Agreement; and

  (b)   in relation to any other Lender, the amount of any Facility A Commitment
transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.
“Facility A Loan” means a loan made or to be made under Facility A or the
principal amount outstanding for the time being of that loan.
“Facility A Repayment Date” means each date set out in paragraph (a) of Clause
6.1 (Repayment of Term Loans).
“Facility A Repayment Instalment” means each of the repayment instalments set
out in paragraph (a) of Clause 6.1 (Repayment of Term Loans) opposite the
relevant Facility A Repayment Date.
“Facility B” means the term loan facility made available under this Agreement as

19



--------------------------------------------------------------------------------



 



described in paragraph (a)(ii) of Clause 2.1 (The Facilities).
“Facility B Commitment” means:

  (a)   in relation to an Original Lender, the amount set opposite its name
under the heading “Facility B Commitment” in Part II of Schedule 1 (The Original
Parties) and the amount of any other Facility B Commitment transferred to it
under this Agreement; and

  (b)   in relation to any other Lender, the amount of any Facility B Commitment
transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.
“Facility B Loan” means a loan made or to be made under Facility B or the
principal amount outstanding for the time being of that loan.
“Facility B Repayment Date” means 31 October 2015.
“Facility Office” means:

  (a)   in respect of a Lender, the office or offices notified by that Lender to
the Agent in writing on or before the date it becomes a Lender (or, following
that date, by not less than five Business Days’ written notice) as the office or
offices through which it will perform its obligations under this Agreement; or

  (b)   in respect of any other Finance Party, the office in the jurisdiction in
which it is resident for tax purposes.

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between the Arranger and the Parent (or the Agent and the Parent or
the Security Trustee and the Parent) setting out any of the fees referred to in
Clause 13 (Fees).
“Finance Document” means this Agreement, any Accession Letter, any Compliance
Certificate, any Fee Letter, any Hedging Agreement, any Resignation Letter, any
Selection Notice, the Subordination Agreement, any Transaction Security
Document, any Utilisation Request, the Working Capital Facility Letter, the
Ranking Agreement, any document entered into in respect of the Lloyds Retail
Facilities and any other document designated as a “Finance Document” by the
Agent and the Parent.
“Finance Lease” means any lease or hire purchase contract which would, in
accordance with the Accounting Principles, be treated as a finance or capital
lease.
“Finance Party” means the Agent, the Arranger, the Security Trustee, a Lender,
the Working Capital Lender and Lloyds TSB Bank plc (or any other member of the
LBG Group) as provider of the Lloyds Retail Facilities.
“Financial Due Diligence Report” means the report by KPMG dated on or around the
date of this Agreement relating to the Parent and its subsidiaries and addressed
to, and/or capable of being relied upon by, Lloyds TSB Bank plc as original
lender.
“Financial Indebtedness” means any indebtedness for or in respect of:

  (a)   moneys borrowed and debit balances at banks or other financial
institutions;

  (b)   any acceptance under any acceptance credit or bill discounting facility
(or

20



--------------------------------------------------------------------------------



 



      dematerialised equivalent);

  (c)   any note purchase facility or the issue of bonds, notes, debentures,
loan stock or any similar instrument;

  (d)   the amount of any liability in respect of Finance Leases;

  (e)   receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis and meet any requirement for
de-recognition under the Accounting Principles);

  (f)   any Treasury Transaction (and, when calculating the value of that
Treasury Transaction, only the marked to market value (or, if any actual amount
is due as a result of the termination or close-out of that Treasury Transaction,
that amount) shall be taken into account);

  (g)   any counter-indemnity obligation in respect of a guarantee, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution;

  (h)   any amount raised by the issue of redeemable shares which are redeemable
(other than at the option of the issuer) before 31 December 2015 or are
otherwise classified as borrowings under the Accounting Principles;

  (i)   any amount of any liability under an advance or deferred purchase
agreement if (i) one of the primary reasons behind entering into the agreement
is to raise finance or to finance the acquisition or construction of the asset
or service in question or (ii) the agreement is in respect of the supply of
assets or services and payment is due more than 90 days after the date of
supply;

  (j)   any amount raised under any other transaction (including any forward
sale or purchase, sale and sale back or sale and leaseback agreement) having the
commercial effect of a borrowing or otherwise classified as borrowings under the
Accounting Principles; and

  (k)   the amount of any liability in respect of any guarantee for any of the
items referred to in paragraphs (a) to (j) above.

“Financial Quarter” has the meaning given to that term in Clause 22.1 (Financial
definitions).
“Financial Year” has the meaning given to that term in Clause 22.1 (Financial
definitions).
“Flotation” means:

  (i)   a successful application being made for the admission of any part of the
share capital of any member of the Group to the Official List of the UK Listing
Authority and the admission of any part of the share capital of any member of
the Group to trading on the London Stock Exchange plc; or

  (ii)   the grant of permission to deal with any part of the issued share
capital of any member of the Group on the Alternative Investment Market or the
European Acquisition of Securities Dealers Automated Quotation System or on any
recognised investment exchange (as that term is used in the Financial

21



--------------------------------------------------------------------------------



 



Services and Markets Act 2000) or in or on any exchange or market replacing the
same or any other exchange or market in any country.
“Funds Flow” means the funds flow delivered by the Parent to the Agent on or
around the date of this Agreement in connection with the facilities being made
available to the Group by the Finance Parties.
“Genesco Closing Schedule” means the schedule in the agreed form setting out the
dates to which the Group will prepare Monthly Financial Statements and Quarterly
Financial Statements after the Restatement Date.
“Group” means the Parent and each of its Subsidiaries for the time being.
“Group Structure Chart” means the group structure chart in the agreed form.
“Guarantor” means a Guarantor listed in Part I of Schedule 1 (the Original
Parties) as a Guarantor or an Additional Guarantor, unless it has ceased to be a
Guarantor in accordance with Clause 26 (Changes to the Obligors).
“Hedging Agreement” means any master agreement, confirmation, schedule or other
agreement in agreed form entered into or to be entered into by the Parent and a
Lender for the purpose of hedging interest rate liabilities in relation to the
Term Facilities in accordance with any Hedging Policy Letter.
“Hedging Policy Letter” means any letter entered into at any time by the Parent
to the Agent setting out the proposed policy of the Group in relation to the
hedging of its exposure to floating rates of interest.
“Holding Account” means an account:

  (a)   held in Scotland by a member of the Group with the Agent or Security
Trustee;

  (b)   identified in a letter between the Parent and the Agent as a Holding
Account; and

  (c)   subject to Security in favour of the Security Trustee which Security is
in form and substance satisfactory to the Security Trustee,

(as the same may be redesignated, substituted or replaced from time to time).
“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
“Holdings” means Schuh Holdings Limited (Registered No. SC265833).
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
     “Impaired Agent” means the Agent at any time when:

  (a)   (if the Agent is also a Lender) it is a Defaulting Lender under
paragraph (a) or (b) of the definition of “Defaulting Lender”;

  (b)   an Insolvency Event has occurred and is continuing with respect to the
Agent; or

22



--------------------------------------------------------------------------------



 



     (c) the Agent rescinds or repudiates a Finance Document.
“Increase Confirmation” means a confirmation substantially in the form set out
in Schedule 10 (Form of Increase Confirmation).
“Information Package” means the Reports, the Business Plan and the Funds Flow.
     “Insolvency Event” in relation to a Finance Party means:

  (a)   a Finance Party being dissolved (other than pursuant to a consolidation,
amalgamation or merger);

  (b)   a Finance Party admits in writing its inability generally to pay its
debts as they become due; or

  (c)   the appointment of a liquidator, receiver, administrator, compulsory
manager or similar officer in respect of that Finance Party or all or any
material part of that Finance Party’s assets or any analogous procedure or any
formal step being taken in respect of any such appointment or procedure other
than the presentation of a petition for any such appointment or procedure which
is dismissed, stayed or discharged within 30 days.

“Insurance Adequacy Letter” means the letter from Aon addressed to the Finance
Parties dated on or around the date of this Agreement in respect of the
insurance provision of the Group.
“Intellectual Property” means:

  (a)   any patents, trade marks, service marks, designs, business names,
copyrights, database rights, design rights, domain names, moral rights,
inventions, confidential information, know how and other intellectual property
rights and interests (which may now or in the future subsist), whether
registered or unregistered; and

  (b)   the benefit of all applications and rights to use such assets of each
member of the Group (which may now or in the future subsist).

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 11 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 10.3 (Default interest).
“ITA” means the Income Tax Act 2007.
“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.
“LBG Group” means Lloyds Banking Group plc and its Subsidiaries from time to
time.
     “Legal Reservations” means:

  (a)   the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

23



--------------------------------------------------------------------------------



 



  (b)   the time barring of claims under the applicable limitation laws, the
possibility that an undertaking to assume liability for or indemnify a person
against non-payment of UK stamp duty may be void and defences of set-off or
counterclaim;

  (c)   the principle that any additional interest imposed under any relevant
agreement may be held to be unenforceable on the grounds that it is a penalty
and thus void;

  (d)   the principle that an English court may not give effect to an indemnity
for legal costs incurred by an unsuccessful litigant;

  (e)   the principle that in certain circumstances security granted by way of
fixed charge may be characterised as a floating charge or that security
purported to be constituted by way of an assignment may be recharacterised as a
charge;

  (f)   similar principles, rights and defences under the laws of any Relevant
Jurisdiction; and

  (g)   any other matters which are set out as qualifications or reservations as
to matters of law (but not of fact) expressed in any legal opinion required to
be given by this Agreement.

     “Lender” means:

  (a)   any Original Lender; and

  (b)   any bank, financial institution, trust, fund or other entity which has
become a Party in accordance with Clause 25 (Changes to the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
“LIBOR” means, in relation to any Loan:

  (a)   the applicable Screen Rate; or

  (b)   (if no Screen Rate is available for the Interest Period of that Loan)
the arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Agent at its request quoted by the Reference Banks to leading
banks in the London interbank market,

as of 11.00 a.m. on the Quotation Day for the offering of deposits in Sterling
and for a period comparable to the Interest Period for that Loan.
“Limitation Acts” means the Limitation Act 1980, the Foreign Limitation Periods
Act 1984, the Prescription and Limitation (Scotland) Act 1973, the Prescription
and Limitation (Scotland) Act 1984 and any other enactment (whenever passed)
relating to the prescription and/or limitation of actions and/or claims in any
part of the United Kingdom.
“Livingston Property” means the heritable property situated at 1 Neilson Square,
Deans Industrial Estate, Livingston EH54 8EQ (Title Number WLN1738).
“Lloyds Retail Facilities” means the retail and merchant services facilities (if
any) provided to the Group by a member of the LBG Group from time to time.

24



--------------------------------------------------------------------------------



 



“LMA” means the Loan Market Association.
“Loan” means a Term Loan.
“Majority Lenders” means a Lender or Lenders whose Commitments aggregate more
than 662/3 per cent. of the Total Commitments (or, if the Total Commitments have
been reduced to zero, aggregated more than 662/3 per cent. of the Total
Commitments immediately prior to that reduction).
“Mandatory Cost” means in respect of any Lender, the cost of complying with any
reserve asset, liquidity, special deposit or other regulatory requirements
affecting it, expressed as a percentage rate per annum, including for a Lender
participating through a Facility Office in the United Kingdom or a Participating
Member State the percentage rate per annum calculated by the Agent in accordance
with Schedule 4 (Mandatory Cost formula) and the cost, expressed as a percentage
rate per annum, of complying with any reserve, special deposit, compulsory loan,
insurance charge or similar requirement (including any Reserve Requirements)
against assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender.
“Mandatory Prepayment Account” means an interest-bearing account:

  (a)   held in Scotland by a Borrower with the Agent or Security Trustee;

  (b)   identified in a letter between the Parent and the Agent as a Mandatory
Prepayment Account;

  (c)   subject to Security in favour of the Security Trustee which Security is
in form and substance satisfactory to the Agent and Security Trustee; and

  (d)   from which no withdrawals may be made by any members of the Group except
as contemplated by this Agreement,

     (as the same may be redesignated, substituted or replaced from time to
time).
     “Margin” means:

  (a)   in relation to any Facility A Loan, two point five per cent. (2.5%) per
annum;

  (b)   in relation to any Facility B Loan, three point seven five per cent.
(3.75%) per annum;

  (c)   in relation to any Unpaid Sum relating or referable to a Facility, the
rate per annum specified above for that Facility;

  (d)   in relation to any other Unpaid Sum, the highest rate specified above;
and

  (e)   if at any time a breach of the terms of Clause 22 (Financial Covenants)
is continuing each of the rates referred to in (a) to (d) (inclusive) above will
increase to two times the Margin which would otherwise be applicable to such
amount for so long as such breach continues unwaived.

“Material Adverse Effect” means any event or circumstance which is in the
opinion of the Majority Lenders (acting reasonably) materially adverse to:

25



--------------------------------------------------------------------------------



 



  (a)   the business, operations, property, condition (financial or otherwise)
or prospects of the Group taken as a whole; or

  (b)   the ability of an Obligor to perform its payment obligations under any
of the Finance Documents and/or its obligations under Clause 22.2 (Financial
condition) of this Agreement; or

  (c)   the validity or enforceability of, or the effectiveness or ranking of
any Security granted or purporting to be granted pursuant to any of, the Finance
Documents or the rights or remedies of any Finance Party under any of the
Finance Documents.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

  (a)   (subject to paragraph (c) below) if the numerically corresponding day is
not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day;

  (b)   if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month; and

  (c)   if an Interest Period begins on the last Business Day of a calendar
month, that Interest Period shall end on the last Business Day in the calendar
month in which that Interest Period is to end.

The above rules will only apply to the last Month of any period. “Monthly” shall
be construed accordingly.
“Monthly Financial Statements” means the financial statements delivered pursuant
to paragraph (b) of Clause 21.1 (Financial Statements).
“Non-Consenting Lender” has the meaning given to that term in Clause 37.3
(Replacement of Lender).
“Obligor” means a Borrower or a Guarantor.
“Obligors’ Agent” means the Parent, appointed to act on behalf of each Obligor
in relation to the Finance Documents pursuant to Clause 2.4 (Obligors’ Agent).
“Original Financial Statements” means:

  (a)   in relation to the Parent, the audited consolidated financial statements
of the Group for its financial year ended 30 March 2010 and the unaudited
management accounts for the Accounting Period which ended on the last day of P6
2011; and

  (b)   in relation to any other Obligor, its audited financial statements
delivered to the Agent as required by Clause 26 (Changes to the Obligors).

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

26



--------------------------------------------------------------------------------



 



“Party” means a party to this Agreement.
“Perfection Requirements” means the making or the procuring of the appropriate
registrations, filings, endorsements, notarisations, stampings and/or
notifications of the Transaction Security Documents and/or the Transaction
Security created thereunder.
     “Permitted Acquisition” means:

  (a)   an acquisition permitted in terms of Clause 23.29 (Capital Expenditure);

  (b)   an acquisition by a member of the Group of an asset sold, leased,
transferred or otherwise disposed of by another member of the Group in
circumstances constituting a Permitted Disposal;

  (c)   an acquisition of shares or securities pursuant to a Permitted Share
Issue;

  (d)   an acquisition approved in writing by the Majority Lenders.

“Permitted Bank Accounts” means each of the accounts held by Schuh (RoI) Limited
with Ulster Bank (or such other bank notified by the Parent to the Agent from
time to time).
“Permitted Disposal” means any sale, lease, licence, transfer or other disposal
which is on arms’ length terms:

  (a)   of trading stock or cash made by any member of the Group in the ordinary
course of trading of the disposing entity;

  (b)   of any asset by a member of the Group (the “Disposing Company”) to
another member of the Group (the “Acquiring Company”), but if:

  (i)   the Disposing Company is an Obligor, the Acquiring Company must also be
an Obligor;

  (ii)   the Disposing Company had given Security over the asset, the Acquiring
Company must give equivalent Security over that asset; and

  (iii)   the Disposing Company is a Guarantor, the Acquiring Company must be a
Guarantor guaranteeing at all times an amount no less than that guaranteed by
the Disposing Company;

  (c)   of assets (other than shares, businesses, any Properties or any
Intellectual Property) in exchange for other assets comparable or superior as to
type, value or quality;

  (d)   of obsolete or redundant vehicles, plant and equipment for cash;

  (e)   arising as a result of any Permitted Security; and

  (f)   of assets (other than shares, businesses, any Properties or any
Intellectual Property) for cash where the higher of the market value and net
consideration receivable (when aggregated with the higher of the market value
and net consideration receivable for any other sale, lease, licence, transfer or
other disposal not allowed under the preceding paragraphs) does

27



--------------------------------------------------------------------------------



 



not exceed £200,000 (or its equivalent) in any Financial Year of the Parent.
     “Permitted Financial Indebtedness” means Financial Indebtedness:

  (a)   arising under a foreign exchange transaction for spot or forward
delivery entered into in connection with protection against fluctuation in
currency rates where that foreign exchange exposure arises in the ordinary
course of trade, but not a foreign exchange transaction for investment or
speculative purposes;

  (b)   arising under a Permitted Loan or a Permitted Guarantee or as permitted
by Clause 23.30 (Treasury Transactions);

  (c)   of any person acquired by a member of the Group after the date of this
Agreement which is incurred under arrangements in existence at the date of
acquisition, but not incurred or increased or its maturity date extended in
contemplation of, or since, that acquisition, and outstanding only for a period
of three months following the date of acquisition;

  (d)   under finance or capital leases of vehicles, plant, equipment or
computers, provided that the aggregate capital value of all such items so leased
under outstanding leases by members of the Group does not exceed £100,000 (or
its equivalent in other currencies) at any time;

  (e)   arising under the Working Capital Facility Letter;

  (f)   arising in respect of the Retail Facilities;

  (g)   arising under a loan made by the UK Acquisition Company to the Parent
which is subordinated to the Facilities in accordance with the Subordination
Agreement;

  (h)   arising by way of a New Shareholder Injection; and

  (i)   not permitted by the preceding paragraphs or as a Permitted Transaction
and the outstanding principal amount of which does not exceed £100,000 (or its
equivalent) in aggregate for the Group at any time.

     “Permitted Guarantee” means:

  (a)   the endorsement of negotiable instruments in the ordinary course of
trade;

  (b)   any performance or similar bond guaranteeing performance by a member of
the Group under any contract entered into in the ordinary course of trade;

  (c)   any guarantee permitted under Clause 23.19 (Financial Indebtedness);

  (d)   any guarantee given in respect of the netting or set-off arrangements
permitted pursuant to paragraph (b) of the definition of Permitted Security; or

  (e)   the Guarantee (as defined in the Ranking Agreement).

“Permitted Joint Venture” means any investment in any Joint Venture where the
Parent has obtained the prior written consent (not to be unreasonably withheld
or delayed) of the Majority Lenders for the investment in that Joint Venture.

28



--------------------------------------------------------------------------------



 



“Permitted Loan” means:

  (a)   any trade credit extended by any member of the Group to its customers on
normal commercial terms and in the ordinary course of its trading activities;

  (b)   Financial Indebtedness which is referred to in the definition of, or
otherwise constitutes, Permitted Financial Indebtedness (except under paragraph
(c) of that definition);

  (c)   a loan made by an Obligor to another Obligor or made by a member of the
Group which is not an Obligor to another member of the Group;

  (d)   a loan made by a member of the Group to an employee or director of any
member of the Group if the amount of that loan when aggregated with the amount
of all loans to employees and directors by members of the Group does not exceed
£100,000 (or its equivalent) at any time;

  (e)   a loan made by the Parent or any of its wholly owned subsidiaries to the
UK Acquisition Company in compliance with the terms of paragraph (b) of the
definition of Permitted Payment; and

  (f)   any other loan so long as the aggregate amount of the Financial
Indebtedness under any such loans does not exceed £100,000 (or its equivalent)
at any time.

     “Permitted Merger” means:

  (a)   an amalgamation, demerger, merger, consolidation or corporate
reconstruction on a solvent basis of an Obligor where:

  (i)   all of the business and assets of that Obligor are retained by one or
more other Obligors;

  (ii)   the surviving entity of that amalgamation, demerger, merger,
consolidation or corporate reconstruction is liable for the obligations of the
Obligor it has merged with and is incorporated in the same jurisdiction as that
Obligor; and

  (iii)   the Agent and the Security Trustee are given thirty Business Days’
notice by the Parent of that proposed amalgamation, demerger, merger,
consolidation or corporate reconstruction and the Security Trustee, acting
reasonably, is satisfied that the Finance Parties will enjoy the same or
equivalent Security over the same assets and over that Obligor and the shares in
it (or the shares of the surviving entity); or

  (b)   an amalgamation, demerger, merger, consolidation or corporate
reconstruction on a solvent basis of a member of the Group which is not an
Obligor where all of the business and assets of that member remain within the
Group; or

  (c)   an amalgamation or merger between an Obligor and another entity in
connection with a Permitted Acquisition where such Obligor is the surviving
entity.

  “Permitted Payment” means:

29



--------------------------------------------------------------------------------



 



  (a)   the payment of a dividend to the Parent or any of its wholly-owned
Subsidiaries;

  (b)   the payment of a dividend or the making of a loan by the Parent to the
UK Acquisition Company provided that:

  (i)   no Event of Default would occur as a result of that loan and/or
dividend;

  (ii)   the Parent provides to the Agent such information as the Agent may
reasonably require so as to demonstrate to the Agent that such loan and/or
dividend would not cause a breach of the financial covenants under Clause 22
(Financial Covenants) of this Agreement in the period of 12 months following the
making of such loan and/or payment of such dividend;

  (iii)   such loan and/or dividend is paid by the Parent into an account of the
UK Acquisition Company held with the Agent or Security Trustee and subject to
Security in favour of the Security Trustee which Security is in form and
substance satisfactory to the Agent and the Security Trustee; and

  (iv)   simultaneously with the payment referred to in (iii) above, the UK
Acquisition Company subscribes in cash for a corresponding amount in the equity
capital of the Parent;

  (c)   the payment of any other dividend agreed between the Parent and the
Lenders.

     “Permitted Security” means:

  (a)   any lien arising by operation of law and in the ordinary course of
trading and not as a result of any default or omission by any member of the
Group;

  (b)   any netting or set-off arrangement entered into by any member of the
Group with Lloyds TSB Bank plc in the ordinary course of its banking
arrangements for the purpose of netting debit and credit balances of members of
the Group but only so long as (i) such arrangement does not permit credit
balances of Obligors to be netted or set off against debit balances of members
of the Group which are not Obligors and (ii) such arrangement does not give rise
to other Security over the assets of Obligors in support of liabilities of
members of the Group which are not Obligors;

  (c)   any Security or Quasi-Security over or affecting any asset acquired by a
member of the Group after the date of this Agreement, if:

  (i)   the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;

  (ii)   the principal amount secured has not been increased in contemplation of
or since the acquisition of that asset by a member of the Group; and

  (iii)   the Security or Quasi-Security is removed or discharged within three
months of the date of acquisition of such asset;

30



--------------------------------------------------------------------------------



 



  (d)   any Security or Quasi-Security over or affecting any asset of any
company which becomes a member of the Group after the date of this Agreement,
where the Security or Quasi-Security is created prior to the date on which that
company becomes a member of the Group, if:

  (i)   the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;

  (ii)   the principal amount secured has not increased in contemplation of or
since the acquisition of that company; and

  (iii)   the Security or Quasi-Security is removed or discharged within three
months of that company becoming a member of the Group;

  (e)   any Security arising under any retention of title, hire purchase or
conditional sale arrangement or arrangements having similar effect in respect of
goods supplied to a member of the Group in the ordinary course of trading and on
the supplier’s standard or usual terms and not arising as a result of any
default or omission by any member of the Group;

  (f)   any Security or Quasi-Security arising as a consequence of any finance
or capital lease permitted pursuant to paragraph (e) of the definition of
“Permitted Financial Indebtedness”;

  (g)   any Security in favour of Bank of Scotland plc or any other member of
the LBG Group by any member of the Group;

  (h)   any Security securing indebtedness the outstanding principal amount of
which (when aggregated with the outstanding principal amount of any other
indebtedness which has the benefit of Security given by any member of the Group
other than any permitted under paragraphs (a) to (g) above) does not exceed
£100,000; or

  (i)   the Noteholder Securities (as defined in the Ranking Agreement).

     “Permitted Share Issue” means an issue of:

  (a)   ordinary shares by the Parent to employees, paid for in full in cash
upon issue and which by their terms are not redeemable and where such issue does
not lead to a Change of Control of the Parent;

  (b)   shares by a member of the Group which is a Subsidiary to its immediate
Holding Company where (if the existing shares of the Subsidiary are the subject
of the Transaction Security) the newly-issued shares also become subject to the
Transaction Security on the same terms.

     “Permitted Transaction” means:

  (a)   any disposal required, Financial Indebtedness incurred, guarantee,
indemnity or Security or Quasi-Security given, or other transaction arising,
under the Finance Documents;

  (b)   the solvent liquidation or reorganisation of any member of the Group
which is not an Obligor so long as any payments or assets distributed as a
result of such liquidation or reorganisation are distributed to an Obligor; or

31



--------------------------------------------------------------------------------



 



  (c)   transactions (other than (i) any sale, lease, license, transfer or other
disposal and (ii) the granting or creation of Security or the incurring or
permitting to subsist of Financial Indebtedness) conducted in the ordinary
course of trading on arms’ length terms.

“Properties” means the heritable or freehold properties owned by the Group at
the date of this Agreement and any other freehold property acquired by a member
of the Group after the date of this Agreement. A reference to “Property” is a
reference to any of the Properties.
“Qualifying Lender” has the meaning given to that term in Clause 14 (Tax
gross-up and indemnities).
“Quarter Date” means the last day of a Financial Quarter.
“Quarterly Financial Statements” means the management accounts for a Financial
Quarter.
“Quasi-Security” has the meaning given to that term in Clause 23.13 (Negative
pledge).
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, the first day of that period.
“Ranking Agreement” means the ranking agreement dated on or around the Effective
Date and made between the Security Trustee, the Noteholder Security Trustee (as
defined therein), Schuh Limited and Schuh (ROI) Limited.
“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Charged Property.
“Reference Banks” means, in relation to LIBOR, the principal London offices of
Barclays Bank PLC, Lloyds TSB Bank plc and The Royal Bank of Scotland plc or
such other banks as may be appointed by the Agent in consultation with the
Parent.
“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or adviser as the first fund
or, if it is managed by a different investment manager or adviser, a fund whose
investment manager or adviser is an Affiliate of the investment manager or
adviser of the first fund.
“Relevant Jurisdiction” means, in relation to an Obligor:

  (a)   its jurisdiction of incorporation;

  (b)   any jurisdiction where any asset subject to or intended to be subject to
the Transaction Security to be created by it is situated;

  (c)   any jurisdiction where it conducts its business; and

  (d)   the jurisdiction whose laws govern the perfection of any of the
Transaction Security Documents entered into by it.

“Relevant Period” has the meaning given to that term in Clause 22.2 (Financial
definitions).

32



--------------------------------------------------------------------------------



 



“Repayment Date” means a Facility A Repayment Date or the Facility B Repayment
Date.
“Repeating Representations” means each of the representations set out in Clause
20.2 (Status) to Clause 20.7 (Governing law and enforcement) (inclusive), Clause
20.11 (No default), paragraphs (f) and (g) of Clause 20.13 (Original Financial
Statements), Clause 20.19 (Ranking) to Clause 20.21 (Legal and beneficial
ownership) (inclusive) and Clause 20.28 (Centre of main interests and
establishments).
“Reports” means the Financial Due Diligence Report and the Tax Letter.
“Resignation Letter” means a letter substantially in the form set out in
Schedule 8 (Form of Resignation Letter).
“Restatement Date” means 22 June 2011.
“Retail Facilities” means the retail and merchant services facilities used by
the Group from time to time (including, without limitation, the Existing Retail
Facilities and the Lloyds Retail Facilities).
“Screen Rate” means, in relation to LIBOR, the British Bankers’ Association
Interest Settlement Rate for the relevant period displayed on the appropriate
page of the Reuters screen. If the agreed page is replaced or service ceases to
be available, the Agent may specify another page or service displaying the
appropriate rate after consultation with the Parent and the Lenders.
“Secured Obligations” means all present and future obligations and liabilities
(whether actual or contingent, whether owed jointly, severally or in any other
capacity whatsoever and whether originally incurred by an Obligor or by some
other person) of each Obligor to the Finance Parties (or any of them) under each
of the Finance Documents except for any obligation or liability which, if it
were so included, would cause that obligation or liability or any of the
Security in respect thereof, to be unlawful or prohibited by any applicable law.
“Secured Parties” means each Finance Party from time to time and any Receiver or
Delegate.
“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
“Selection Notice” means a notice substantially in the form set out in Part II
of Schedule 3 (Requests) given in accordance with Clause 11 (Interest Periods)
in relation to a Term Facility.
“Senior Management” means each and all of Colin Temple, Mark Crutchley, Kenneth
Ball and David Spencer.
“Senior Management Event” means Colin Temple and Mark Crutchley cease (in the
period of 24 months following the Restatement Date) to be employed by the Parent
(as chief executive officer and chief financial officer of the Group
respectively) (the date on which both of such individuals cease to be so
employed being for these purposes the “Trigger Date”) and, following the
presentation to the Lenders of the Group’s alternative arrangements for the
senior management of the Group (including, without limitation, the identity of
the proposed new chief executive officer and chief financial officer of the
Group) within 120 days of the Trigger Date,

33



--------------------------------------------------------------------------------



 



the Agent (acting on the instructions of the Majority Lenders, acting
reasonably) does not provide a written consent to such cessation within 180 days
of the Trigger Date. This definition shall also apply to any replacement person
approved by the Agent in accordance with the terms of this definition as if
references in this Clause to Colin Temple or to Mark Crutchley were references
to that replacement person.
“Standard Security” means the standard security by the Company in favour of the
Security Trustee in respect of the Livingston Property dated on or around the
date of this Agreement.
“Sterling” and the figure “£” means the lawful currency of the UK.
“Subordination Agreement” means a subordination agreement between the Borrower,
UK Acquisition Company and the Security Trustee as security trustee for the
Finance Parties substantially in the agreed form.
“Subsidiary” means, in relation to any company, corporation or legal entity (a
“holding company”), any company, corporation or legal entity:

  (a)   which is controlled, directly or indirectly, by the holding company; or

  (b)   more than half the issued share capital of which is beneficially owned,
directly or indirectly, by the holding company; or

  (c)   which is a subsidiary of another subsidiary of the holding company,

and, for these purposes, a company, corporation or legal entity shall be treated
as being controlled by another if that other company, corporation or legal
entity is able to direct its affairs and/or to control the composition of its
board of directors or equivalent body.
“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
“Tax Letter” means the letter dated on or around the date of this Agreement from
KPMG to the Finance Parties in respect of the tax position of the Group.
“Taxes Act” means the Income and Corporation Taxes Act 1988.
“Term Facilities” means Facility A and Facility B and “Term Facility” means any
of them as the context may require.
“Termination Date” means:

  (a)   in relation to Facility A, 31 October 2015; and

  (b)   in relation to Facility B, 31 October 2015.

“Term Loan” means a Facility A Loan or a Facility B Loan.
“Total Commitments” means the aggregate of the Total Facility A Commitments and
the Total Facility B Commitments, being £29,500,000 at the Restatement Date.
“Total Facility A Commitments” means the aggregate of the Facility A
Commitments, being £15,500,000 at the Restatement Date.

34



--------------------------------------------------------------------------------



 



“Total Facility B Commitments” means the aggregate of the Facility B
Commitments, being £14,000,000 at the Restatement Date.
“Trade Sale” means a disposal (whether in a single transaction or a series of
related transactions) of all or substantially all of the business and assets of
the Group.
“Transaction Documents” means the Acquisition Agreement, the Constitutional
Documents and the Finance Documents.
“Transaction Security” means the Security created or expressed to be created in
favour of the Security Trustee pursuant to the Transaction Security Documents.
“Transaction Security Documents” means each of the documents listed as being a
Transaction Security Document in paragraph 3(g) — (n) of Part I of Schedule 2
(Conditions Precedent) and any document required to be delivered to the Agent
under paragraph 13 of Part II of Schedule 2 (Conditions Precedent) together with
any other any document entered into by any Obligor creating or expressed to
create any Security over all or any part of its assets in respect of the
obligations of any of the Obligors under any of the Finance Documents.
“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Parent.
“Transfer Date” means, in relation to an assignment or transfer, the later of:

  (a)   the proposed Transfer Date specified in the relevant Assignment
Agreement or Transfer Certificate; and

  (b)   the date on which the Agent executes the relevant Assignment Agreement
or Transfer Certificate.

“Treasury Transactions” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.
“UK Acquisition Company” means Genesco (UK) Limited (Reg. No. 7667223).
“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
“Utilisation” means a Loan.
“Utilisation Date” means the date on which a Utilisation is made.
“Utilisation Request” means a notice substantially in the form set out in Part 1
of Schedule 3 (Requests).
“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.
“Working Capital Facility” means the working capital facilities provided by the
Working Capital Lender to various members of the Group pursuant to the terms of
the Working Capital Facility Letter.
“Working Capital Facility Letter” means the working capital facility letter
between each of the Parent, Holdings and the Company and Lloyds TSB Bank plc
dated on or

35



--------------------------------------------------------------------------------



 



around the Restatement Date or any other facility letter entered into from time
to time between members of the Group and the Working Capital Lender setting out
the terms on which working capital facilities are available to the Group.
“Working Capital Lender” means Lloyds TSB Bank plc (or another member of the LBG
Group) as provider of the Working Capital Facility.
1.2. Construction

  (a)   Unless a contrary indication appears, a reference in this Agreement to:

  (i)   the “Agent”, the “Arranger”, any “Finance Party”, any “Lender”, any
“Obligor”, any “Party”, any “Secured Party”, the “Security Trustee” or any other
person shall be construed so as to include its successors in title, permitted
assigns and permitted transferees and, in the case of the Security Trustee, any
person for the time being appointed as Security Trustee or Security Trustees in
accordance with the Finance Documents;

  (ii)   a document in “agreed form” is a document which is previously agreed in
writing by or on behalf of the Parent and the Agent or, if not so agreed, is in
the form specified by the Agent;

  (iii)   “assets” includes present and future properties, revenues and rights
of every description;

  (iv)   a “Finance Document” or a “Transaction Document” or any other agreement
or instrument is a reference to that Finance Document or Transaction Document or
other agreement or instrument as amended or novated (however fundamentally) and
includes (without limiting the generality of the foregoing) any variation,
increase, extension or addition of or to any facility or amount made available
under any such document or any variation of the purposes for which such facility
or amount may be available from time to time;

  (v)   “guarantee” means (other than in Clause 19 (Guarantee and Indemnity) any
guarantee, letter of credit, bond, indemnity or similar assurance against loss,
or any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make an investment in or loan to any
person or to purchase assets of any person where, in each case, such obligation
is assumed in order to maintain or assist the ability of such person to meet its
indebtedness;

  (vi)   “indebtedness” includes any obligation (whether incurred as principal
or as surety) for the payment or repayment of money, whether present or future,
actual or contingent;

  (vii)   a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality);

  (viii)   a “regulation” includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law but, if not having
the force of law, being one with which it is customary to

36



--------------------------------------------------------------------------------



 



      comply) of any governmental, intergovernmental or supranational body,
agency, department or regulatory, self-regulatory or other authority or
organisation;

  (ix)   a provision of law is a reference to that provision as amended or
re-enacted;

  (x)   a time of day is a reference to London time; and

  (xi)   the “date of this Agreement” shall be a reference to 10 November 2010.

  (b)   Section, Clause and Schedule headings are for ease of reference only.

  (c)   Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

  (d)   A Default (other than an Event of Default) is “continuing” if it has not
been remedied or waived and an Event of Default is “continuing” if it has not
been remedied or waived.

1.3. Third party rights

  (a)   Unless expressly provided to the contrary in a Finance Document, a
person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or enjoy the benefit of any term of this Agreement.

  (b)   Notwithstanding any term of any Finance Document, the consent of any
person who is not a Party is not required to rescind or vary this Agreement at
any time.

37



--------------------------------------------------------------------------------



 



SECTION 2
THE FACILITIES
2. THE FACILITIES
2.1. The Facilities1

  (a)   Subject to the terms of this Agreement, the Lenders make available:

  (i)   a Sterling term loan facility in an aggregate amount equal to the Total
Facility A Commitments, of which £7,000,000 will be made available to the Parent
and £10,000,000 will be made available to Holdings; and

  (ii)   a Sterling term loan facility in an aggregate amount equal to the Total
Facility B Commitments which shall be made available to Holdings.

2.2. Increase

  (a)   The Parent may by giving prior notice to the Agent by no later than the
date falling 5 Business Days after the effective date of a cancellation of:

  (i)   the Available Commitments of a Defaulting Lender in accordance with
Clause 7.5 (Right of cancellation in relation to a Defaulting Lender); or

  (ii)   the Commitments of a Lender in accordance with Clause 7.1 (Illegality),

      request that the Total Commitments be increased (and the Total Commitments
under that Facility shall be so increased) in an aggregate amount in the Base
Currency of up to the amount of the Available Commitments or Commitments so
cancelled as follows:

  (iii)   the increased Commitments will be assumed by one or more Lenders or
other banks, financial institutions, trusts, funds or other entities (each an
“Increase Lender”) selected by the Company (each of which shall not be a member
of the Group nor an Investor nor an Affiliate of an Investor and which is
further acceptable to the Agent (acting reasonably)) and each of which confirms
its willingness to assume and does assume all the obligations of a Lender
corresponding to that part of the increased Commitments which it is to assume,
as if it had been an Original Lender;

  (iv)   each of the Obligors and any Increase Lender shall assume obligations
towards one another and/or acquire rights against one another as the Obligors
and the Increase Lender would have assumed and/or acquired had the Increase
Lender been an Original Lender;

  (v)   each Increase Lender shall become a Party as a “Lender” and any Increase
Lender and each of the other Finance Parties shall assume

 

1   The Facilities were fully drawn on the date of this Agreement and no amounts
remain available to be drawn under this Agreement. Facility A has been repaid as
to £1,500,000 since the date of this Agreement.

38



--------------------------------------------------------------------------------



 



      obligations towards one another and acquire rights against one another as
that Increase Lender and those Finance Parties would have assumed and/or
acquired had the Increase Lender been an Original Lender;

  (vi)   the Commitments of the other Lenders shall continue in full force and
effect; and

  (vii)   any increase in the Total Commitments shall take effect on the date
specified by the Company in the notice referred to above or any later date on
which the conditions set out in paragraph (b) below are satisfied.

  (b)   An increase in the Total Commitments will only be effective on:

  (i)   the execution by the Agent of an Increase Confirmation from the relevant
Increase Lender promptly on receipt on such Increase Confirmation; and

  (ii)   in relation to an Increase Lender which is not a Lender immediately
prior to the relevant increase:

  (A)   the Increase Lender entering into the documentation required for it to
accede as a party to the Intercreditor Deed; and

  (B)   the performance by the Agent of all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to
the assumption of the increased Commitments by that Increase Lender, the
completion of which the Agent shall promptly notify to the Company and the
Increase Lender.

  (c)   Each Increase Lender, by executing the Increase Confirmation, confirms
(for the avoidance of doubt) that the Agent has authority to execute on its
behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the increase becomes effective.

  (d)   Unless the Agent otherwise agrees or the increased Commitment is assumed
by an existing Lender, the Company shall, on the date upon which the increase
takes effect, pay to the Agent (for its own account) a fee of £5,000 and the
Company shall promptly on demand pay the Agent and the Security Trustee the
amount of all costs and expenses (including legal fees) reasonably incurred by
either of them and, in the case of the Security Trustee, by any Receiver or
Delegate in connection with any increase in Commitments under this Clause 2.2.

  (e)   The Parent may pay to the Increase Lender a fee in the amount and at the
times agreed between the Parent and the Increase Lender in a Fee Letter.

  (f)   Clause 25.4 (Limitation of responsibility of Existing Lenders) shall
apply mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as
if references in that Clause to:

  (i)   an “Existing Lender” were references to all the Lenders immediately
prior to the relevant increase;

39



--------------------------------------------------------------------------------



 



  (ii)   the “New Lender” were references to that “Increase Lender”; and

  (iii)   a “re-transfer” and “re-assignment” were references to respectively a
“transfer” and “assignment”.

2.3. Finance Parties’ rights and obligations

  (a)   The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

  (b)   The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

  (c)   A Finance Party may, except as otherwise stated in the Finance
Documents, separately enforce its rights under the Finance Documents.

2.4. Obligors’ Agent

  (a)   Each Obligor (other than the Parent) by its execution of this Agreement
or an Accession Letter irrevocably appoints the Parent to act on its behalf as
its agent in relation to the Finance Documents and irrevocably authorises:

  (i)   the Parent on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including, in the case of a Borrower, Utilisation Requests),
to execute on its behalf any Accession Letter, to make such agreements and to
effect the relevant amendments, supplements and variations capable of being
given, made or effected by any Obligor notwithstanding that they may affect the
Obligor, without further reference to or the consent of that Obligor; and

  (ii)   each Finance Party to give any notice, demand or other communication to
that Obligor pursuant to the Finance Documents to the Parent,

      and in each case the Obligor shall be bound as though the Obligor itself
had given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.

  (b)   Every act, omission, agreement, undertaking, settlement, waiver,
amendment, supplement, variation, notice or other communication given or made by
the Obligors’ Agent or given to the Obligors’ Agent under any Finance Document
on behalf of another Obligor or in connection with any Finance Document (whether
or not known to any other Obligor and whether occurring before or after such
other Obligor became an Obligor under any Finance Document) shall be binding for
all purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors’ Agent and any other Obligor, those of the
Obligors’ Agent shall prevail.

40



--------------------------------------------------------------------------------



 



3. PURPOSE
3.1. Purpose

  (a)   The Parent shall apply all amounts borrowed by it under a Term Facility
towards the payment of certain sums due to the shareholders of Holdings, certain
of whom are exiting on or around the date of this Agreement and Holdings shall
apply all amounts borrowed by it under a Term Facility towards the refinance of
certain facilities previously made available to it and certain of its
Subsidiaries by Bank of Scotland plc.

3.2. Monitoring

    No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

4. CONDITIONS OF UTILISATION
4.1. Initial conditions precedent

    The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) in relation to any Utilisation if on or before the Utilisation
Date for that Utilisation, the Agent has received all of the documents and other
evidence listed in Part I of Schedule 2 (Conditions precedent) in form and
substance satisfactory to the Agent. The Agent shall notify the Parent and the
Lenders promptly upon being so satisfied.

4.2. Further conditions precedent

    Subject to Clause 4.1 (Initial conditions precedent), the Lenders will only
be obliged to comply with Clause 5.4 (Lenders’ participation), if on the date of
the Utilisation Request and on the proposed Utilisation Date:

  (a)   no Default is continuing or would result from the proposed Utilisation;
and

  (b)   in relation to any Utilisation on the date of this Agreement, all the
representations and warranties in Clause 20 (Representations) or, in relation to
any other Utilisation, the Repeating Representations, to be made by each Obligor
are true.

4.3. Maximum number of Utilisations

  (a)   A Borrower (or the Parent) may not deliver a Utilisation Request if as a
result of the proposed Utilisation four or more Term Loans would be outstanding.

  (b)   A Borrower (or the Parent) may not request that a Facility A Loan be
divided if, as a result of the proposed division, three or more Facility A Loans
would be outstanding.

  (c)   A Borrower (or the Parent) may not request that a Facility B Loan be
divided.

41



--------------------------------------------------------------------------------



 



SECTION 3
UTILISATION
5. UTILISATION — LOANS
5.1. Delivery of a Utilisation Request

    A Borrower (or the Parent on its behalf) may utilise a Facility by delivery
to the Agent of a duly completed Utilisation Request not later than 10.00 a.m.
one Business Day prior to the proposed Utilisation Date.

5.2. Completion of a Utilisation Request for Loans

  (a)   Each Utilisation Request for a Loan is irrevocable and will not be
regarded as having been duly completed unless:

  (i)   it identifies the Facility to be utilised;

  (ii)   the proposed Utilisation Date is a Business Day within the Availability
Period applicable to that Facility;

  (iii)   the currency and amount of the Utilisation comply with Clause 5.3
(Currency and amount); and

  (iv)   the proposed Interest Period complies with Clause 11 (Interest
Periods).

  (b)   Multiple Utilisations may be requested in a Utilisation Request where
the proposed Utilisation Date is the date of this Agreement. Only one
Utilisation may be requested in each subsequent Utilisation Request.

5.3. Currency and amount

  (a)   The currency specified in a Utilisation Request must be Sterling.

  (b)   The amount of the proposed Utilisation must be:

  (i)   an amount equal to £7,000,000 for that part of Facility A which is to be
drawn down by the Parent or, if less, the Available Facility;

  (ii)   an amount equal to £10,000,000 for that part of Facility A which is to
be drawn down by Holdings or, if less, the Available Facility; or

  (iii)   an amount equal to £14,000,000 for Facility B or, if less, the
Available Facility.

5.4. Lenders’ participation

  (a)   If the conditions set out in this Agreement have been met, each Lender
shall make its participation in each Loan available by the Utilisation Date
through its Facility Office.

  (b)   The amount of each Lender’s participation in each Loan will be equal to
the proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

42



--------------------------------------------------------------------------------



 



5.5. Limitations on Utilisations

    A Term Facility may only be utilised on the date of this Agreement and only
if all the Term Facilities are utilised in full on that date.

5.6. Cancellation of Commitment

  (a)   The Facility A Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period for Facility A.

  (b)   The Facility B Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period for Facility B.

5.7. Clean down
       The Parent shall ensure that:

  (a)   the amount outstanding under the Working Capital Facility Letter; LESS

  (b)   any amount of cash (other than cash held in a Holding Account or
Mandatory Prepayment Account) held by wholly-owned members of the Group,

    (as confirmed in a certificate signed by a director of the Parent provided
to the Agent within 15 Business Days after the end of each Financial Year) shall
not exceed zero for a period of not less than 10 successive days in each of its
Financial Years. Not less than 9 months shall elapse between two such periods.

43



--------------------------------------------------------------------------------



 



SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION
6. REPAYMENT
6.1. Repayment of Term Loans

  (a)   The Borrowers shall repay the Facility A Loans in instalments by
repaying on each Facility A Repayment Date the amount set out opposite that
Facility A Repayment Date below:

              Repayment   Facility A Repayment Date   Instalment (£)  
30 June 2011
    750,000  
30 September 2011
    750,000  
31 December 2011
    750,000  
31 March 2012
    750,000  
30 June 2012
    875,000  
30 September 2012
    875,000  
31 December 2012
    875,000  
31 March 2013
    875,000  
30 June 2013
    875,000  
30 September 2013
    875,000  
31 December 2013
    875,000  
31 March 2014
    875,000  
30 June 2014
    875,000  
30 September 2014
    875,000  
31 December 2014
    875,000  
31 March 2015
    875,000  
30 June 2015
    1,000,000  
31 October 2015
    1,000,000  

  (b)   Holdings shall repay the Facility B Loans on the Facility B Repayment
Date.

  (c)   The Borrowers may not reborrow any part of a Term Facility which is
repaid.

6.2. Effect of cancellation and prepayment on scheduled repayments and
reductions

  (a)   If the Parent cancels the whole or any part of the Facility A
Commitments in accordance with Clause 7.4 (Right of cancellation and repayment
in relation to a single Lender) or if the Facility A Commitment of any Lender is
reduced under Clause 7.1 (Illegality) then the amount of the Facility A
Repayment Instalment for each Facility A Repayment Date falling after that
cancellation will reduce pro rata by the amount cancelled.

  (b)   If any of the Facility A Loans are prepaid in accordance with Clause 7.4
(Right of cancellation and repayment in relation to a single Lender) or Clause
7.1 (Illegality) then the amount of the Facility A Repayment Instalment for each
Facility A Repayment Date falling after that prepayment will reduce pro rata by
the amount of the Facility A Loan.

  (c)   Subject to the terms of paragraph (d) below, if any of the Facility A
Loans are prepaid in accordance with Clause 7.3 (Voluntary prepayment of Term
Loans) or Clause 8.3 (Application of mandatory prepayments) then the

44



--------------------------------------------------------------------------------



 



      amount of the Facility A Repayment Instalment for each Facility A
Repayment Date falling after that prepayment will reduce in inverse order of
maturity by the amount of the Facility A Loan prepaid.

  (d)   If any of the Facility A Loans are prepaid pursuant to the terms of
Clause 7.3(a), Clause 8.2(b) or Clause 8.3(c)(ii) then the amount prepaid will
be applied against the Facility A Repayment Instalments falling after that
prepayment in inverse order of maturity.

7. ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION
7.1. Illegality

    If it becomes unlawful in any applicable jurisdiction for a Lender to
perform any of its obligations as contemplated by this Agreement or to fund,
issue or maintain its participation in any Utilisation:

  (a)   that Lender shall promptly notify the Agent upon becoming aware of that
event;

  (b)   upon the Agent notifying the Parent, the Commitment of that Lender will
be immediately cancelled; and

  (c)   each Borrower shall repay that Lender’s participation in the
Utilisations made to that Borrower on the last day of the Interest Period for
each Utilisation occurring after the Agent has notified the Parent or, if
earlier, the date specified by the Lender in the notice delivered to the Agent
(being no earlier than the last day of any applicable grace period permitted by
law).

7.2. Voluntary cancellation

  (a)   Subject to paragraph (b) below, the Parent may, if it gives the Agent
not less than 5 Business Days’ (or such shorter period as the Majority Lenders
may agree) prior notice, cancel the whole or any part (being a minimum amount of
£250,000 and an integral multiple of £250,000) of an Available Facility. Any
cancellation under this Clause 7.2 shall reduce the Commitments of the Lenders
rateably under that Facility.

  (b)   The Parent shall not cancel any part of the Available Commitment with
respect to Facility A unless there is no Available Commitment with respect to
Facility B.

7.3. Voluntary prepayment of Term Loans

  (a)   Subject to paragraph (b) below, a Borrower may, if it gives the Agent
not less than 5 Business Days’ (or such shorter period as the Majority Lenders
may agree) prior notice, prepay the whole or any part of that Term Loan (but, if
in part, being an amount that reduces the amount of that Term Loan by a minimum
amount of £250,000 and an integral multiple of £50,000).

  (b)   The Facility A Loans shall only be prepaid if the whole of the Facility
B Loans have been prepaid or will be prepaid at the same time. A prepayment of
the Facility A Loans shall be applied to reduce the Facility A Repayment
Instalments in inverse order of maturity.

45



--------------------------------------------------------------------------------



 



7.4. Right of cancellation and repayment in relation to a single Lender

  (a)   If:

  (i)   any sum payable to any Lender by an Obligor is required to be increased
under paragraph (i) of Clause 14.2 (Tax gross-up); or

  (ii)   any Lender claims indemnification from the Parent or an Obligor under
Clause 14.3 (Tax indemnity) or Clause 15.1 (Increased costs),

      the Parent may, whilst the circumstance giving rise to the requirement for
indemnification continues, give the Agent notice of cancellation of the
Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Utilisations.

  (b)   On receipt of a notice referred to in paragraph (a) above in relation to
a Lender, the Commitment of that Lender shall immediately be reduced to zero.

  (c)   On the last day of each Interest Period which ends after the Parent has
given notice under paragraph (a) above in relation to a Lender (or, if earlier,
the date specified by the Parent in that notice), each Borrower to which a
Utilisation is outstanding shall repay that Lender’s participation in that
Utilisation together with all interest and other amounts accrued under the
Finance Documents.

7.5. Right of cancellation in relation to a Defaulting Lender

  (a)   If any Lender becomes a Defaulting Lender, the Company may, at any time
whilst the Lender continues to be a Defaulting Lender, give the Agent 5 Business
Days’ notice of cancellation of each Available Commitment of that Lender.

  (b)   On the notice referred to in paragraph (a) above becoming effective,
each Available Commitment of the Defaulting Lender shall immediately be reduced
to zero.

  (c)   The Agent shall as soon as practicable after receipt of a notice
referred to in paragraph (a) above, notify all the Lenders.

8. MANDATORY PREPAYMENT
8.1. Exit
       Upon the occurrence of:

  (i)   any Flotation;     (ii)   a Change of Control;     (iii)   a Trade Sale;
or     (iv)   a Senior Management Event,

    the Facilities will be cancelled and all outstanding Utilisations, together
with accrued interest, and all other amounts accrued under the Finance
Documents, shall become

46



--------------------------------------------------------------------------------



 



    immediately due and payable.

8.2. Disposal and Insurance Proceeds and Excess Cashflow

  (a)   For the purposes of this Clause 8.2, Clause 8.3 (Application of
mandatory prepayments) and Clause 8.4 (Mandatory Prepayment Accounts and Holding
Accounts):

“Disposal” means a sale, lease, licence, transfer, loan or other disposal by a
person of any asset, undertaking or business (whether by a voluntary or
involuntary single transaction or series of transactions).
“Disposal Proceeds” means the consideration receivable by any member of the
Group (including any amount receivable in repayment of intercompany debt) for
any Disposal made by any member of the Group except for Excluded Disposal
Proceeds and after deducting:

  (i)   any reasonable expenses which are incurred by any member of the Group
with respect to that Disposal to persons who are not members of the Group; and

  (ii)   any Tax incurred and required to be paid by the seller in connection
with that Disposal (as reasonably determined by the seller, on the basis of
existing rates and taking account of any available credit, deduction or
allowance).

        “Excluded Disposal Proceeds” means any Disposal Proceeds which:

  (i)   are applied in replacement of the assets in respect of which the
relevant Disposal was made as soon as possible (but in any event within 90 days
or, in the case of a disposal of land or buildings, within 12 months or, in any
case, such longer period as the Majority Lenders may agree) after receipt; or

  (ii)   do not exceed £1,000,000.

      “Excluded Insurance Proceeds” means any proceeds of an insurance claim
which the Parent notifies the Agent are, or are to be, applied:

  (a)   to meet a third party claim;

  (b)   to compensate for a loss to be covered under any business interruption
insurance policies; or

  (c)   to the replacement, reinstatement and/or repair of the assets or
otherwise in amelioration of the loss in respect of which the relevant insurance
claim was made,

      as soon as possible (but in any event within 120 days or, in the case of
proceeds in relation to any land or buildings, within 12 months or, in any case,
such longer period as the Majority Lenders may agree) after receipt and provided
that the amount of such proceeds will cease to fall within this definition if
they are not so applied within such period.

      “Insurance Proceeds” means the proceeds of any insurance claim received by
any member of the Group except for Excluded Insurance Proceeds and after

47



--------------------------------------------------------------------------------



 



      deducting any reasonable expenses in relation to that claim which are
incurred by any member of the Group to persons who are not members of the Group.

  (b)   The Parent shall ensure that the Borrowers prepay Utilisations in the
following amounts at the times and in the order of application contemplated by
Clause 8.3 (Application of mandatory prepayments):

  (i)   the amount of Disposal Proceeds;

  (ii)   the amount of Insurance Proceeds;

  (iii)   the amount equal to 50% of the Excess Cashflow for any Financial Year
of the Parent, commencing with the Financial Year ending on or around 31
March 2012.

8.3.   Application of mandatory prepayments

  (a)   A prepayment made under Clause 8.2 (Disposal and Insurance Proceeds and
Excess Cashflow) shall be applied in prepayment of Term Loans as contemplated in
paragraphs (b) to (e) inclusive below.

  (b)   Unless the Parent makes an election under paragraph (d) below, the
Borrowers shall prepay Term Loans at the following times:

  (i)   in the case of any prepayment relating to the amounts of Disposal
Proceeds or Insurance Proceeds, promptly upon receipt of those proceeds; and

  (ii)   in the case of any prepayment relating to an amount of Excess Cashflow,
within 7 days of delivery pursuant to Clause 21.1 (Financial Statements) of the
Annual Financial Statements for the relevant Financial Year.

  (c)   A prepayment under Clause 8.2 (Disposal and Insurance Proceeds and
Excess Cashflow) shall prepay the Term Loans as follows:

  (i)   firstly, in prepayment of the Facility B Loan; and

  (ii)   secondly, once Facility B has been repaid in full, in reducing the
Facility A Repayment Instalment for each Facility A Repayment Date falling after
the date of prepayment in the manner contemplated by paragraph (d) of Clause 6.2
(Effect of cancellation and prepayment on scheduled repayments and reductions).

  (d)   Subject to paragraph (e) below, the Parent may elect that any prepayment
under Clause 8.2 (Disposal and Insurance Proceeds and Excess Cashflow) be
applied in prepayment of a Term Loan on the last day of the Interest Period
relating to that Term Loan. If the Parent makes that election then a proportion
of the Term Loan equal to the amount of the relevant prepayment will be due and
payable on the last day of its Interest Period.

  (e)   If the Parent has made an election under paragraph (d) above but a
Default has occurred and is continuing, that election shall no longer apply and
a proportion of the Term Loan in respect of which the election was made equal to
the amount of the relevant prepayment shall be immediately due and

48



--------------------------------------------------------------------------------



 



      payable (unless the Majority Lenders otherwise agree in writing).

8.4.   Mandatory Prepayment Accounts and Holding Accounts

  (a)   The Parent shall ensure that:

  (i)   Disposal Proceeds and Insurance Proceeds in respect of which the Parent
has made an election under paragraph (d) of Clause 8.3 (Application of mandatory
prepayments) are paid into a Mandatory Prepayment Account as soon as reasonably
practicable after receipt by a member of the Group;     (ii)   any amounts which
represent Excluded Insurance Proceeds and/or Excluded Disposal Proceeds which
are to be applied for the specific purpose with the specific periods (as set out
in the definitions of Excluded Insurance Proceeds and/or Excluded Disposal
Proceeds) are paid into a Holding Account as soon as reasonably practicable
after receipt by a member of the Group; and     (iii)   an amount equal to any
Excess Cashflow in respect of which the Parent has made an election under
paragraph (d) of Clause 8.3 (Application of mandatory prepayments) is paid into
a Mandatory Prepayment Account promptly after such election.

  (b)   The Parent and each Borrower irrevocably authorise the Agent to apply:

  (i)   amounts credited to the Mandatory Prepayment Account; and     (ii)  
amounts credited to the Holding Account which have not been applied within any
applicable periods detailed in the definitions of Excluded Insurance Proceeds
and/or Excluded Disposal Proceeds,

      to pay amounts due and payable under Clause 8.3 (Application of mandatory
prepayments) and otherwise under the Finance Documents. The Parent and each
Borrower further irrevocably authorise the Agent to so apply amounts credited to
the Holding Account whether or not the periods detailed in the definitions of
Excluded Insurance Proceeds and/or Excluded Disposal Proceeds have elapsed since
receipt of those proceeds if a Default has occurred and is continuing. The
Parent and each Borrower also irrevocably authorise the Agent to transfer any
amounts credited to the Holding Account referred to in this paragraph (b) to the
Mandatory Prepayment Account pending payment of amounts due and payable under
the Finance Documents (but if all such amounts have been paid any such amounts
remaining credited to the Mandatory Prepayment Account may (unless a Default has
occurred) be transferred back to the Holding Account.

  (c)   A Lender, Security Trustee or Agent with which a Mandatory Prepayment
Account or Holding Account is held acknowledges and agrees that (i) interest
shall accrue at normal commercial rates on amounts credited to those accounts
and that the account holder shall be entitled to receive such interest (which
shall be paid in accordance with the mandate relating to such account) unless a
Default is continuing and (ii) each such account is subject to the Transaction
Security.

49



--------------------------------------------------------------------------------



 



8.5.   Excluded proceeds       Where Excluded Disposal Proceeds and Excluded
Insurance Proceeds include amounts which are intended to be used for a specific
purpose within a specified period (as set out in the relevant definition of
Excluded Disposal Proceeds or Excluded Insurance Proceeds), the Parent shall
ensure that those amounts are used for that purpose and, if requested to do so
by the Agent, shall promptly deliver a certificate to the Agent at the time of
such application and at the end of such period confirming the amount (if any)
which has been so applied within the requisite time periods provided for in the
relevant definition.

9.   RESTRICTIONS   9.1.   Notices of Cancellation or Prepayment       Any
notice of cancellation, prepayment, authorisation or other election given by any
Party under Clause 7 (Illegality, voluntary prepayment and cancellation),
paragraph (d) of Clause 8.3 (Application of mandatory prepayments) or Clause 8.4
(Mandatory prepayment Accounts and Holding Accounts) shall (subject to the terms
of those Clauses) be irrevocable and, unless a contrary indication appears in
this Agreement, any such notice shall specify the date or dates upon which the
relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.   9.2.   Interest and other amounts

  (a)   Any prepayment under this Agreement shall be made together with accrued
interest on the amount prepaid and Break Costs.

  (b)   Any prepayment or cancellation under this Agreement (except for any
prepayment pursuant to any refinancing of the entire Commitments in respect of
the Facilities in accordance with the terms of Clause 7.1 (Illegality) or as a
result of the terms of paragraph (iv) of Clause 8.1 (Exit) or any prepayment as
a result of the terms of Clause 8.2 (Disposal and Insurance proceeds and Excess
Cashflow) or as a consequence of an Obligor being required to pay additional
amounts pursuant to Clause 14.2 (Tax Gross-Up) where the prepayment is made
within 30 days of such additional amounts becoming payable) shall be made
together with an early repayment or cancellation fee payable by the Parent to
the Agent (for the account of the Lenders) of an amount equal to (i) three per
cent. (3%) of the amount prepaid and/or cancelled in the event that any amount
is prepaid or cancelled within 12 months of the date of this Agreement as a
result of or in connection with a refinancing of all or part of the Facilities
by any bank or financial institution (other than all of the Lenders), a Trade
Sale or a Flotation, (ii) two per cent. (2%) of the amount prepaid and/or
cancelled in the event that any amount is prepaid or cancelled more than
12 months after but within 24 months of the date of this Agreement as a result
of or in connection with a refinancing of all or part of the Facilities by any
bank or financial institution (other than all of the Lenders), a Trade Sale or a
Flotation, and (iii) one per cent. (1%) in the event that any amount is prepaid
or cancelled more than 24 months after but within 36 months of the date of this
Agreement as a result of or in connection with a refinancing of all or part of
the Facilities by any bank or financial institution (other than all of the
Lenders), a Trade Sale or a Flotation. Such fee shall be payable on the date of
such prepayment or cancellation.

50



--------------------------------------------------------------------------------



 



9.3.   No reborrowing of Term Facilities       No Borrower may reborrow any part
of a Term Facility which is prepaid.   9.4.   Prepayment in accordance with
Agreement       No Borrower shall repay or prepay all or any part of the
Utilisations or cancel all or any part of the Commitments except at the times
and in the manner expressly provided for in this Agreement.   9.5.   No
reinstatement of Commitments       No amount of the Total Commitments cancelled
under this Agreement may be subsequently reinstated.   9.6.   Agent’s receipt of
Notices       If the Agent receives a notice under Clause 7 (Illegality,
voluntary prepayment and cancellation) or an election under paragraph (d) of
Clause 8.3 (Application of mandatory prepayments) it shall promptly forward a
copy of that notice or election to either the Parent or the affected Lender, as
appropriate.   9.7.   Prepayment elections       The Agent shall notify the
Lenders as soon as possible of any proposed prepayment of any Term Loan under
Clause 7.3 (Voluntary prepayment of Term Loans) or Clause 8.2 (Disposal and
Insurance Proceeds and Excess Cashflow).

51



--------------------------------------------------------------------------------



 



SECTION 5
COSTS OF UTILISATION

10.   INTEREST   10.1.   Calculation of interest       The rate of interest on
each Loan for each Interest Period is the percentage rate per annum which is the
aggregate of the applicable:

  (a)   Margin;     (b)   LIBOR; and     (c)   Mandatory Cost, if any.

10.2.   Payment of interest

    The Borrower to which a Loan has been made shall pay accrued interest on
that Loan on the last day of each Interest Period (and, if the Interest Period
is longer than three Months, on the dates falling at three Monthly intervals
after the first day of the Interest Period).   10.3.   Default interest

  (a)   If an Obligor fails to pay any amount payable by it under a Finance
Document on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate which, subject to paragraph (b) below, is two times the rate which would
have been payable if the overdue amount had, during the period of non-payment,
constituted a Loan in the currency of the overdue amount for successive Interest
Periods, each of a duration selected by the Agent (acting reasonably). Any
interest accruing under this Clause 10.3 shall be immediately payable by the
Obligor on demand by the Agent.

  (b)   If any overdue amount consists of all or part of a Loan which became due
on a day which was not the last day of an Interest Period relating to that Loan:

  (i)   the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and

  (ii)   the rate of interest applying to the overdue amount during that first
Interest Period shall be two times the rate which would have applied if the
overdue amount had not become due.

  (c)   Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.

10.4.   Notification of rates of interest

    The Agent shall promptly notify the Lenders and the relevant Borrower (or
the Parent) of the determination of a rate of interest under this Agreement.

52



--------------------------------------------------------------------------------



 



11.   INTEREST PERIODS   11.1.   Selection of Interest Periods and Terms

  (a)   A Borrower (or the Parent on behalf of a Borrower) may select an
Interest Period for a Loan in the Utilisation Request for that Loan or (if the
Loan is a Term Loan and has already been borrowed) in a Selection Notice.

  (b)   Each Selection Notice for a Term Loan is irrevocable and must be
delivered to the Agent by the Borrower (or the Parent on behalf of the Borrower)
to which that Term Loan was made not later than 10.00 a.m. on the Business Day
prior to the last day of the then current Interest Period.

  (c)   If a Borrower (or the Parent) fails to deliver a Selection Notice to the
Agent in accordance with paragraph (b) above, the relevant Interest Period will,
subject to Clause 11.2 (Changes to Interest Periods), be three Months.

  (d)   Subject to this Clause 11, a Borrower (or the Parent) may select an
Interest Period of three or six Months or any other period agreed between the
Parent and the Agent (acting on the instructions of all the Lenders). In
addition, a Borrower (or the Parent on its behalf) may select an Interest Period
of (in relation to Facility A) a period of less than three Months, if necessary
to ensure that there are Facility A Loans (with an aggregate amount equal to or
greater than a Facility A Repayment Instalment) which have an Interest Period
ending on a Facility A Repayment Date for the Borrowers to make the relevant
Facility A Repayment Instalment due on that date.

  (e)   An Interest Period for a Loan shall not extend beyond the Termination
Date applicable to its Facility.

  (f)   Each Interest Period for a Term Loan shall start on the Utilisation Date
or (if already made) on the last day of its preceding Interest Period.

11.2.   Changes to Interest Periods

  (a)   Prior to determining the interest rate for a Facility A Loan, the Agent
may shorten an Interest Period for any Facility A Loan to ensure there are
sufficient Facility A Loans (with an aggregate amount equal to or greater than
the relevant Facility A Repayment Instalment) which have an Interest Period
ending on a Facility A Repayment Date for the Borrowers to make the relevant
Facility A Repayment Instalment due on that date.

  (b)   If the Agent makes any of the changes to an Interest Period referred to
in this Clause 11.2, it shall promptly notify the Parent and the Lenders.

11.3.   Non-Business Days

    If an Interest Period would otherwise end on a day which is not a Business
Day, that Interest Period will instead end on the next Business Day in that
calendar month (if there is one) or the preceding Business Day (if there is
not).

11.4.   Consolidation and division of Facility A Loans

  (a)   Subject to paragraph (b) below, if two or more Interest Periods:

  (i)   relate to Facility A Loans;

53



--------------------------------------------------------------------------------



 



  (ii)   end on the same date; and

  (iii)   are made to the same Borrower,

      those Facility A Loans will, unless the Parent specifies to the contrary
in the Selection Notice for the next Interest Period, be consolidated into, and
treated as, a single Facility A Loan on the last day of the Interest Period.

  (b)   Subject to Clause 4.3 (Maximum number of Utilisations) and Clause 5.3
(Currency and amount), if the Parent requests in a Selection Notice that a
Facility A Loan be divided into two or more Facility A Loans, that Facility A
Loan will, on the last day of its Interest Period, be so divided with amounts
specified in that Selection Notice, having an aggregate amount equal to the
amount of the Facility A Loan immediately before its division.

12.   CHANGES TO THE CALCULATION OF INTEREST   12.1.   Absence of quotations

    Subject to Clause 12.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by 11.00 a.m. on the Quotation Day, the applicable LIBOR shall be
determined on the basis of the quotations of the remaining Reference Banks.  
12.2.   Market disruption

  (a)   If a Market Disruption Event occurs in relation to a Loan for any
Interest Period, then the rate of interest on each Lender’s share of that Loan
for the Interest Period shall be the percentage rate per annum which is the sum
of:

  (i)   the Margin;

  (ii)   the rate notified to the Agent by that Lender as soon as practicable
and in any event before interest is due to be paid in respect of that Interest
Period, to be that which expresses as a percentage rate per annum the cost to
that Lender of funding its participation in that Loan from whatever source it
may reasonably select; and

  (iii)   the Mandatory Cost, if any, applicable to that Lender’s participation
in the Loan.

  (b)   In this Agreement “Market Disruption Event” means:

  (i)   at or about noon on the Quotation Day for the relevant Interest Period
the Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine LIBOR; or     (ii)   before close of
business in London on the Quotation Day for the relevant Interest Period, the
Agent receives notifications from a Lender or Lenders (whose participations in a
Loan exceed twenty five (25%) per cent. Of that Loan) that the cost to it of
obtaining matching deposits in the Relevant Interbank Market would be in excess
of LIBOR.

54



--------------------------------------------------------------------------------



 



12.3.   Alternative basis of interest or funding

  (a)   If a Market Disruption Event occurs and the Agent or the Parent so
requires, the Agent and the Parent shall enter into negotiations (for a period
of not more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.

  (b)   Any alternative basis agreed pursuant to paragraph (a) above shall, with
the prior consent of all the Lenders and the Parent, be binding on all Parties.

12.4.   Break Costs

  (a)   Each Borrower shall, within three Business Days of demand by a Finance
Party, pay to that Finance Party its Break Costs attributable to all or any part
of a Loan or Unpaid Sum being paid by that Borrower on a day other than the last
day of an Interest Period for that Loan or Unpaid Sum.

  (b)   Each Lender shall, as soon as reasonably practicable after a demand by
the Agent, provide a certificate confirming the amount of its Break Costs for
any Interest Period in which they accrue.

13.   FEES

13.1.   Arrangement fee

    The Parent shall pay to the Arranger an arrangement fee in the amount and at
the times agreed in the Fee Letter.

13.2.   Agency fee

    The Parent shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in the Fee Letter.

55



--------------------------------------------------------------------------------



 



SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS

14.   TAX GROSS UP AND INDEMNITIES   14.1.   Definitions

  (a)   In this Agreement:

      “Protected Party” means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.         “Qualifying Lender”
means:

  (i)   a Lender (other than a Lender within sub-paragraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document and is:

  (A)   a Lender:

  (1)   which is a bank (as defined for the purpose of Section 879 of the ITA)
making an advance under a Finance Document; or

  (2)   in respect of an advance made under a Finance Document by a person that
was a bank (as defined for the purpose of Section 879 of the ITA) at the time
that that advance was made,

      and which is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

  (B)   a Lender which is:

  (1)   a company resident in the United Kingdom for United Kingdom tax
purposes;

  (2)   a partnership each member of which is:

  (a)   a company so resident in the United Kingdom; or     (b)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which is required to bring into account in
computing its chargeable profits (within the meaning of Section 19 of the CTA)
the whole of any share of interest payable in respect of that advance that falls
to it by reason of the CTA;

  (3)   a company not so resident in the United Kingdom

56



--------------------------------------------------------------------------------



 



      which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account that interest payable in respect of
that advance in computing the chargeable profits (within the meaning of
Section 19 of the CTA) of that company; or

  (C)   a Treaty Lender; or

  (ii)   a building society (as defined for the purposes of section 880 of the
ITA) making an advance under a Finance Document.

      “Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:

  (i)   a company resident in the United Kingdom for United Kingdom tax
purposes;

  (ii)   a partnership each member of which is:

  (1)   a company so resident in the United Kingdom; or

  (2)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of Section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

  (iii)   a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.

      “Tax Credit” means a credit against, relief or remission for, or repayment
of, any Tax.

      “Tax Deduction” means a deduction or withholding for or on account of Tax
from a payment under a Finance Document.

      “Tax Payment” means either the increase in a payment made by an Obligor to
a Finance Party under Clause 14.2 (Tax gross-up) or a payment under Clause 14.3
(Tax indemnity).

      “Treaty Lender” means a Lender which:

  (i)   is treated as a resident of a Treaty State for the purposes of the
Treaty; and

  (ii)   does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected.

57



--------------------------------------------------------------------------------



 



      “Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom.

  (a)   Unless a contrary indication appears, in this Clause 14 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

14.2.   Tax gross-up

  (a)   Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

  (b)   The Parent shall promptly upon becoming aware that an Obligor must make
a Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify the Parent
and that Obligor.

  (c)   If a Tax Deduction is required by law to be made by an Obligor, the
amount of the payment due from that Obligor shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

  (d)   An Obligor is not required to make an increased payment to a Lender
under paragraph (c) above for a Tax Deduction in respect of tax imposed by the
United Kingdom from a payment of interest on a Loan, if on the date on which the
payment falls due:

  (i)   the payment could have been made to the relevant Lender without a Tax
Deduction the Lender had been a Qualifying Lender with respect to that payment,
but on that date that Lender is not or has ceased to be a Qualifying Lender
other than as a result of any change after the date it became a Lender under
this Agreement in (or in the interpretation, administration, or application of)
any law or Treaty, or any published practice or concession of any relevant
taxing authority; or

  (ii)    

  (A)   the relevant Lender is a Qualifying Lender solely under sub-paragraph
(i)(B) of the definition of Qualifying Lender;

  (B)   an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA (as that provision has
effect on the date on which the relevant Lender became a Party) which relates to
that payment and that Lender has received from that Obligor or the Parent a
certified copy of that Direction; and

  (C)   the payment could have been made to the Lender without any Tax Deduction
in the absence of that Direction; or

  (iii)   the relevant Lender is a Qualifying Lender solely under sub-paragraph
(i)(B) of the definition of Qualifying Lender and:

58



--------------------------------------------------------------------------------



 



  (A)   the relevant Lender has not given a Tax Confirmation to the Parent; and

  (B)   the payment could have been made to the Lender without any Tax Deduction
if the Lender had given a Tax Confirmation to the Parent, on the basis that the
Tax Confirmation would have enabled the Parent to have formed a reasonable
belief that the payment was an “excepted payment” for the purpose of section 930
of the ITA; or

  (iv)   the relevant Lender is a Treaty Lender and the Obligor making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under paragraph (g) below.

  (e)   If an Obligor is required to make a Tax Deduction, that Obligor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

  (f)   Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Obligor making that Tax
Deduction shall deliver to the Agent for the Finance Party entitled to the
payment a valid original certificate of deduction of tax or other evidence
reasonably satisfactory to that Finance Party that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

       (g) (i)   Subject to paragraph (ii) below, a Treaty Lender and each
Obligor which makes a payment to which that Treaty Lender is entitled shall
co-operate in completing any procedural formalities necessary for that Obligor
to obtain authorisation to make that payment without a Tax Deduction.     (ii)  
Nothing in paragraph (i) above shall require a Treaty Lender to:

  (A)   register under the HMRC DT Treaty Passport scheme;

  (B)   apply the HMRC DT Treaty Passport scheme to any Utilisation if it has so
registered; or

  (C)   file Treaty forms if it has included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance with paragraph (h) below or paragraph (a) of Clause 14.6 (HMRC DT
Treaty Passport scheme confirmation),

      and the Obligor making that payment has not complied with its obligations
under paragraph (i) below or paragraph (b) of Clause 14.6 (HMRC DT Treaty
Passport scheme confirmation).

  (h)   A Treaty Lender which becomes a Party on the day on which this Agreement
is entered into that holds a passport under the HMRC DT Treaty Passport scheme,
and which wishes that scheme to apply to this Agreement, shall include an
indication to that effect (for the benefit of the Agent and without liability to
any Obligor) by including its scheme reference number and its

59



--------------------------------------------------------------------------------



 



      jurisdiction of tax residence opposite its name in Part II of Schedule 1
(The Original Parties).

  (i)   Where a Lender includes the indication described in paragraph (h) above
in Part II of Schedule 1 (The Original Parties):

  (i)   each Borrower shall, to the extent that that Lender is a Lender under a
Facility made available to that Borrower pursuant to Clause 2 (The Facilities),
file a duly completed form DTTP2 in respect of such Lender with HM Revenue &
Customs within 30 days of the date of this Agreement and shall promptly provide
the Lender with a copy of that filing; and

  (ii)   each Additional Borrower shall, to the extent that that Lender is a
Lender under a Facility made available to that Additional Borrower pursuant to
Clause 2 (The Facilities), file a duly completed form DTTP2 in respect of such
Lender with HM Revenue & Customs within 30 days of becoming an Additional
Borrower and shall promptly provide the Lender with a copy of that filing.

  (j)   If a Lender has not included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
paragraph (h) above or paragraph (a) of Clause 14.6 (HMRC DT Treaty Passport
scheme confirmation), no Obligor shall file any form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Utilisation.

14.3.   Tax indemnity

  (a)   The Parent shall (within three Business Days of demand by the Agent) pay
to a Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

  (b)   Paragraph (a) above shall not apply:

  (i)   with respect to any Tax assessed on a Finance Party:

  (A)   under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or

  (B)   under the law of the jurisdiction in which that Finance Party’s Facility
Office is located in respect of amounts received or receivable in that
jurisdiction,

      if that Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Finance Party; or

  (ii)   to the extent a loss, liability or cost:

  (A)   is compensated for by an increased payment under Clause 14.2 (Tax
gross-up); or

60



--------------------------------------------------------------------------------



 



  (B)   would have been compensated for by an increased payment under Clause
14.2 (Tax gross-up) but was not so compensated solely because one of the
exclusions in paragraph (d) of Clause 14.2 (Tax gross-up) applied.

  (c)   A Protected Party making, or intending to make a claim under paragraph
(a) above shall promptly notify the Agent of the event which will give, or has
given, rise to the claim, following which the Agent shall notify the Parent.

  (d)   A Protected Party shall, on receiving a payment from an Obligor under
this Clause 14.3, notify the Agent.

14.4. Tax Credit
     If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

  (a)   a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part or to that Tax Payment; and

  (b)   that Finance Party has obtained, utilised and retained that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor. Notwithstanding anything to the contrary, in no event shall any Finance
Party be required to pay any amount to the Borrowers the payment of which would
place such Finance Party in a less favourable net after tax position than such
Finance Party would have been in if the Tax giving rise to the indemnity
payments had never been paid.
14.5. Lender Status Confirmation
Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate or Assignment Agreement or
Increase Confirmation which it executes on becoming a Party, and for the benefit
of the Agent and without liability to any Obligor, which of the following
categories it falls in:

  (a)   not a Qualifying Lender;     (b)   a Qualifying Lender (other than a
Treaty Lender); or     (c)   a Treaty Lender.

If a New Lender fails to indicate its status in accordance with this Clause 14.5
then such New Lender shall be treated for the purposes of this Agreement as if
it is not a Qualifying Lender until such time as it notifies the Agent which
category applies (and the Agent, upon receipt of such notification, shall inform
the Company). For the avoidance of doubt, a Transfer Certificate, Assignment
Agreement or Increase Confirmation shall not be invalidated by any failure of a
Lender to comply with this Clause 14.5.
14.6. HMRC DT Treaty Passport scheme confirmation

  (a)   A New Lender or an Increase Lender that is a Treaty Lender that holds a
passport under the HMRC DT Treaty Passport scheme, and which then

61



--------------------------------------------------------------------------------



 



      wishes that scheme to apply to this Agreement, shall include an indication
to that effect (for the benefit of the Agent and without liability to any
Obligor) in the Transfer Certificate, Assignment Agreement or Increase
Confirmation which it executes by including its scheme reference number and its
jurisdiction of tax residence in that Transfer Certificate, Assignment Agreement
or Increase Confirmation.

  (b)   Where a New Lender or an Increase Lender includes the indication
described in paragraph (a) above in the relevant Transfer Certificate,
Assignment Agreement or Increase Confirmation:

  (i)   each Borrower which is a Party as a Borrower as at the relevant Transfer
Date or the date on which the increase in Total Commitments described in the
relevant Increase Confirmation takes effect shall, and to the extent that that
New Lender or Increase Lender becomes a Lender under a Facility which is made
available to that Borrower pursuant to Clause 2 (The Facilities), file a duly
completed form DTTP2 in respect of such Lender with HM Revenue & Customs within
30 days of that Transfer Date or that date on which the increase in Total
Commitments takes effect and shall promptly provide the Lender with a copy of
that filing; and

  (ii)   each Additional Borrower which becomes an Additional Borrower after the
relevant Transfer Date or the date on which the increase in Total Commitments
described in the relevant Increase Confirmation takes effect shall, to the
extent that that New Lender or Increase Lender is a Lender under a Facility
which is made available to that Additional Borrower pursuant to Clause 2 (The
Facilities), file a duly completed form DTTP2 in respect of such Lender with HM
Revenue & Customs within 30 days of becoming an Additional Borrower and shall
promptly provide the Lender with a copy of that filing.

14.7. Stamp taxes

      The Parent shall pay and, within three Business Days of demand, indemnify
each Secured Party and Arranger against any cost, loss or liability that Secured
Party or Arranger incurs in relation to all stamp duty, registration and other
similar Taxes payable in respect of any Finance Document.

14.8. Notification to Parent and Agent

      Each Lender will notify the Parent and the Agent if it is not or ceases to
be a Qualifying Lender.

14.9. Value added tax

  (a)   All consideration expressed to be payable under a Finance Document by
any Party to a Finance Party shall be deemed to be exclusive of any VAT. Subject
to paragraph (b) below, if VAT is chargeable on any supply made by any Finance
Party to any Party in connection with a Finance Document, that Party shall pay
to the Finance Party (in addition to and at the same time as paying the
consideration) an amount equal to the amount of the VAT.

  (b)   If VAT is chargeable on any supply made by any Finance Party (the
“Supplier”) to any other Finance Party (the “Recipient”) in connection with a
Finance Document, and any Party is required by the terms of any Finance

62



--------------------------------------------------------------------------------



 



      Document to pay an amount equal to the consideration for such supply to
the Supplier, such Party shall also pay to the Supplier (in addition to and at
the same time as paying such amount) an amount equal to the amount of such VAT.

  (c)   Where a Finance Document requires any Party to reimburse a Finance Party
for any costs or expenses, that Party shall also at the same time pay and
indemnify the Finance Party against all VAT incurred by the Finance Party in
respect of the costs or expenses to the extent that the Finance Party reasonably
determines that it is not entitled to credit or repayment from the relevant tax
authority in respect of the VAT.

15. INCREASED COSTS
15.1. Increased costs

  (a)   Subject to Clause 15.3 (Exceptions) the Parent shall, within three
Business Days of a demand by the Agent, pay for the account of a Finance Party
the amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or
(ii) compliance with any law or regulation made after the date of this
Agreement.

  (b)   In this Agreement “Increased Costs” means:

  (i)   a reduction in the rate of return from a Facility or on a Finance
Party’s (or its Affiliate’s) overall capital;

  (ii)   an additional or increased cost; or

  (iii)   a reduction of any amount due and payable under any Finance Document,

      which is incurred or suffered by a Finance Party or any of its Affiliates
to the extent that it is attributable to that Finance Party having entered into
its Commitment or funding or performing its obligations under any Finance
Document.

15.2. Increased cost claims

  (a)   A Finance Party intending to make a claim pursuant to Clause 15.1
(Increased Costs) shall notify the Agent of the event giving rise to the claim,
following which the Agent shall promptly notify the Parent.

  (b)   Each Finance Party shall, as soon as practicable after a demand by the
Agent, provide a certificate confirming the amount of its Increased Costs.

15.3. Exceptions

  (a)   Clause 15.1 (Increased Costs) does not apply to the extent any Increased
Cost is:

  (i)   attributable to a Tax Deduction required by law to be made by an
Obligor;

63



--------------------------------------------------------------------------------



 



  (ii)   compensated for by Clause 14.3 (Tax indemnity) (or would have been
compensated for under Clause 14.3 (Tax indemnity) but was not so compensated
solely because any of the exclusions in paragraph (b) of Clause 14.3 (Tax
indemnity) applied);

  (iii)   compensated for by the payment of the Mandatory Cost; or

  (iv)   attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

  (b)   In this Clause 15.3 reference to a “Tax Deduction” has the same meaning
given to the term in Clause 14.1 (Definitions).

16. OTHER INDEMNITIES
16.1. Currency indemnity

  (a)   If any sum due from an Obligor under the Finance Documents (a “Sum”), or
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

  (i)   making or filing a claim or proof against that Obligor; or

  (ii)   obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

      that Obligor shall as an independent obligation, within three Business
Days of demand, indemnify the Arranger and each other Secured Party to whom that
Sum is due against any cost, loss or liability arising out of or as a result of
the conversion including any discrepancy between (A) the rate of exchange used
to convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum.

  (b)   Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

16.2. Other indemnities

  (a)   The Parent shall (or shall procure that an Obligor will), within three
Business Days of demand, indemnify the Arranger and each other Secured Party
against any cost, loss or liability incurred by it as a result of:

  (i)   the occurrence of any Event of Default;

  (ii)   a failure by an Obligor to pay any amount due under a Finance Document
on its due date, including without limitation, any cost, loss or liability
arising as a result of Clause 30 (Sharing among the Finance Parties);

  (iii)   funding, or making arrangements to fund, its participation in a
Utilisation requested by a Borrower in a Utilisation Request but not made by
reason of the operation of any one or more of the provisions of this Agreement
(other than by reason of default or negligence by

64



--------------------------------------------------------------------------------



 



      that Finance Party alone);

  (iv)   a Utilisation (or part of a Utilisation) not being prepaid in
accordance with a notice of prepayment given by a Borrower or the Parent.

  (b)   The Parent shall promptly indemnify each Finance Party, each Affiliate
of a Finance Party and each officer or employee of a Finance Party or its
Affiliate, against any cost, loss or liability incurred by that Finance Party or
its Affiliate (or officer or employee of that Finance Party or Affiliate) in
connection with or arising out of the Acquisition or the funding of the
Acquisition (including but not limited to those incurred in connection with any
litigation, arbitration or administrative proceedings or regulatory enquiry
concerning the Acquisition), unless such loss or liability is caused by the
gross negligence or wilful misconduct of that Finance Party or its Affiliate (or
employee or officer of that Finance Party or Affiliate). Any Affiliate or any
officer or employee of a Finance Party or its Affiliate may rely on this Clause
16.2.

16.3. Indemnity to the Agent

      The Parent shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:

  (a)   investigating any event which it reasonably believes is a Default;

  (b)   entering into or performing any foreign exchange contract for the
purposes of paragraph (b) of Clause 31.10 (Change of currency); or

  (c)   acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

16.4. Indemnity to the Security Trustee

  (a)   Each Obligor shall promptly indemnify the Security Trustee and every
Receiver and Delegate against any cost, loss or liability incurred by any of
them as a result of:

  (i)   the taking, holding, protection or enforcement of the Transaction
Security,

  (ii)   the exercise of any of the rights, powers, discretions and remedies
vested in the Security Trustee and each Receiver and Delegate by the Finance
Documents or by law; and

  (iii)   any default by any Obligor in the performance of any of the
obligations expressed to be assumed by it in the Finance Documents.

  (b)   The Security Trustee may, in priority to any payment to the Secured
Parties, indemnify itself out of the Charged Property in respect of, and pay and
retain, all sums necessary to give effect to the indemnity in this Clause 16.4
and shall have a lien on the Transaction Security and the proceeds of the
enforcement of the Transaction Security for all monies payable to it.

65



--------------------------------------------------------------------------------



 



17. MITIGATION BY THE LENDERS
17.1. Mitigation

  (a)   Each Finance Party shall, in consultation with the Parent, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 7.1 (Illegality), Clause 14 (Tax gross-up and
indemnities) or Clause 15 (Increased Costs) or paragraph 3 of Schedule 4
(Mandatory Cost formula) including (but not limited to) transferring its rights
and obligations under the Finance Documents to another Affiliate or Facility
Office.

  (b)   Paragraph (a) above does not in any way limit the obligations of any
Obligor under the Finance Documents.

17.2. Limitation of liability

  (a)   The Parent shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 17.1 (Mitigation).

  (b)   A Finance Party is not obliged to take any steps under Clause 17.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

18. COSTS AND EXPENSES
18.1. Transaction expenses

      The Parent shall within three Business Days of demand pay the Agent, the
Arranger and the Security Trustee the amount of all costs and expenses
(including legal fees) reasonably incurred by any of them (and, in the case of
the Security Trustee, by any Receiver or Delegate) in connection with the
negotiation, preparation, printing, execution, syndication and perfection of:

  (a)   this Agreement and any other documents referred to in this Agreement and
the Transaction Security;

  (b)   any other Finance Documents executed after the date of this Agreement.

18.2. Amendment costs

      If (a) an Obligor requests an amendment, waiver or consent or (b) an
amendment is required pursuant to Clause 31.10 (Change of currency), the Parent
shall, within three Business Days of demand, reimburse each of the Agent and the
Security Trustee for the amount of all costs and expenses (including legal fees)
reasonably incurred by the Agent and the Security Trustee (and, in the case of
the Security Trustee, by any Receiver or Delegate) in responding to, evaluating,
negotiating or complying with that request or requirement.

18.3. Security Trustee’s ongoing costs

  (a)   In the event of (i) a Default or (ii) the Security Trustee considering
it necessary or expedient or (iii) the Security Trustee being requested by an
Obligor or the Majority Lenders to undertake duties which the Security Trustee
and the Parent agree to be of an exceptional nature and/or outside

66



--------------------------------------------------------------------------------



 



      the scope of the normal duties of the Security Trustee under the Finance
Documents, the Parent shall pay to the Security Trustee any additional
remuneration that may be agreed between them.

  (b)   If the Security Trustee and the Parent fail to agree upon the nature of
the duties or upon any additional remuneration, that dispute shall be determined
by an investment bank (acting as an expert and not as an arbitrator) selected by
the Security Trustee and approved by the Parent or, failing approval, nominated
(on the application of the Security Trustee) by the President for the time being
of the Law Society of England and Wales (the costs of the nomination and of the
investment bank being payable by the Parent) and the determination of any
investment bank shall be final and binding upon the parties to this Agreement.

18.4. Enforcement and preservation costs

      The Parent shall, within three Business Days of demand, pay to the
Arranger and each other Secured Party the amount of all costs and expenses
(including legal fees) incurred by it in connection with the enforcement of or
the preservation of any rights under any Finance Document and the Transaction
Security and any proceedings instituted by or against the Security Trustee as a
consequence of taking or holding the Transaction Security or enforcing these
rights.

67



--------------------------------------------------------------------------------



 



SECTION 7
GUARANTEE
19. GUARANTEE AND INDEMNITY
19.1. Guarantee and indemnity

      Each Guarantor irrevocably and unconditionally jointly and severally:

  (a)   guarantees to each Finance Party punctual performance by each other
Obligor of all that Obligor’s obligations under the Finance Documents;

  (b)   undertakes with each Finance Party that whenever another Obligor does
not pay any amount when due under or in connection with any Finance Document,
that Guarantor shall immediately on demand pay that amount as if it was the
principal obligor; and

  (c)   indemnifies each Finance Party immediately on demand against any cost,
loss or liability suffered by that Finance Party if any obligation guaranteed by
it is or becomes unenforceable, invalid or illegal. The amount of the cost, loss
or liability shall be equal to the amount which that Finance Party would
otherwise have been entitled to recover.

19.2. Continuing Guarantee

      This guarantee is a continuing guarantee and will extend to the ultimate
balance of sums payable by any Obligor under the Finance Documents, regardless
of any intermediate payment or discharge in whole or in part.

19.3. Reinstatement

      If any payment by an Obligor or any discharge given by a Finance Party
(whether in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

  (a)   the liability of each Obligor shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and

  (b)   each Finance Party shall be entitled to recover the value or amount of
that security or payment from each Obligor, as if the payment, discharge,
avoidance or reduction had not occurred.

19.4. Waiver of defences

      The obligations of each Guarantor under this Clause 19 will not be
affected by an act, omission, matter or thing which, but for this Clause 19,
would reduce, release or prejudice any of its obligations under this Clause 19
(without limitation and whether or not known to it or any Finance Party)
including:

  (a)   any time, waiver or consent granted to, or composition with, any Obligor
or other person;

  (b)   the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor of any member of the Group;

68



--------------------------------------------------------------------------------



 



  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

  (d)   any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

  (e)   any amendment, novation, supplement, extension (whether of maturity or
otherwise) or restatement (in each case, however fundamental and of whatsoever
nature) or replacement of a Finance Document or any other document or security;

  (f)   any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

  (g)   any insolvency or similar proceedings.

19.5. Guarantor Intent

      Without prejudice to the generality of Clause 19.4 (Waiver of Defences),
each Guarantor expressly confirms that it intends that this guarantee shall
extend from time to time to any (however fundamental) variation, increase,
extension or addition of or to any of the Finance Documents and/or any facility
or amount made available under any of the Finance Documents for the purposes of
or in connection with any of the following: acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

19.6. Immediate recourse

      Each Guarantor waives any right it may have of first requiring any Finance
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other rights or security or claim payment from any person before claiming from
that Guarantor under this Clause 19. This waiver applies irrespective of any law
or any provision of a Finance Document to the contrary.

19.7. Appropriations

      Until all amounts which may be or become payable by the Obligors under or
in connection with the Finance Documents have been irrevocably paid in full,
each Finance Party (or any trustee or agent on its behalf) may:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
in respect of those amounts, or apply and enforce the same in such manner and
order as it sees fit (whether against those amounts or otherwise) and no
Guarantor shall be entitled to the benefit of the same; and

  (b)   hold in an interest-bearing suspense account any moneys received from
any Guarantor or on account of any Guarantor’s liability under this Clause 19.

69



--------------------------------------------------------------------------------



 



19.8. Deferral of Guarantors’ rights

      Until all amounts which may be or become payable by the Obligors under or
in connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents:

  (a)   to be indemnified by an Obligor;

  (b)   to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents; and/or

  (c)   to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Finance Parties under the Finance
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by any Finance Party.

      If a Guarantor receives any benefit, payment or distribution in relation
to such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 31 (Payment mechanics) of this Agreement.

19.9. Release of Guarantors’ right of contribution

      If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in
accordance with the terms of the Finance Documents for the purpose of any sale
or other disposal of that Retiring Guarantor then on the date such Retiring
Guarantor ceases to be a Guarantor:

  (a)   that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and

  (b)   each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.

19.10. Additional security

      This guarantee is in addition to and is not in any way prejudiced by any
other guarantee or security now or subsequently held by any Finance Party.

19.11. Guarantee Limitations
This guarantee does not apply to any liability to the extent that it would
result in this guarantee constituting unlawful financial assistance within the
meaning of Section 678 or 679 of the Companies Act 2006 or, as applicable,
section 60 of the Companies Act 1963 of Ireland (as amended) and, with respect
to any Additional Guarantor, is

70



--------------------------------------------------------------------------------



 



subject to any limitations set out in the Accession Letter applicable to such
Additional Guarantor. In particular, but without limiting the generality of the
foregoing provisions, it is agreed that the guarantee and indemnity by Schuh
(RoI) Limited in terms of this Clause 19 shall not include the payment of any
arrangement fee payable under this Agreement (or any agreement amending or
varying the terms of this Agreement) or the payment of any fees, costs or
expenses payable by any member of the Group in connection with the Acquisition
Agreement or with this Agreement (or any agreement amending or varying the terms
of this Agreement).

71



--------------------------------------------------------------------------------



 



SECTION 8

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
20. REPRESENTATIONS
20.1. General

    Each Obligor makes the representations and warranties set out in this Clause
20 to each Finance Party.

20.2. Status

  (a)   It and each of its Subsidiaries is a limited liability corporation, duly
incorporated and validly existing under the law of its jurisdiction of
incorporation.

  (b)   It and each of its Subsidiaries has the power to own its assets and
carry on its business as it is being conducted.

20.3. Binding obligations

    Subject to the Legal Reservations and to any of the matters specified in
paragraphs (a) to (e) inclusive of Clause 20.9:

  (a)   the obligations expressed to be assumed by it in each Transaction
Document to which it is a party are legal, valid, binding and enforceable
obligations; and

  (b)   (without limiting the generality of paragraph (a) above), each
Transaction Security Document to which it is a party creates the security
interests which that Transaction Security Document purports to create and those
security interests are valid and effective.

20.4. Non-conflict with other obligations

    The entry into and performance by it of, and the transactions contemplated
by, the Transaction Documents and the granting of the Transaction Security do
not and will not conflict with:

  (a)   any law or regulation applicable to it;

  (b)   the constitutional documents of any member of the Group; or

  (c)   any agreement or instrument binding upon it or any member of the Group
or any of its or any member of the Group’s assets or constitute a default or
termination event (however described) under any such agreement or instrument.

20.5. Power and authority

  (a)   It has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Transaction Documents to which it is or will be a party and the transactions
contemplated by those Transaction Documents.

  (b)   No limit on its powers will be exceeded as a result of the borrowing,
grant of

72



--------------------------------------------------------------------------------



 



      security or giving of guarantees or indemnities contemplated by the
Transaction Documents to which it is a party.

20.6. Validity and admissibility in evidence

  (a)   All Authorisations required or desirable:

  (i)   to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Transaction Documents to which it is a party; and

  (ii)   to make the Transaction Documents to which it is a party admissible in
evidence in its Relevant Jurisdictions,

      have been obtained or effected and are in full force and effect.

  (b)   All Authorisations necessary for the conduct of the business, trade and
ordinary activities of members of the Group have been obtained or effected and
are in full force and effect to the extent that failure to obtain or effect
those Authorisations has or would reasonably be expected to have a Material
Adverse Effect.

20.7. Governing law and enforcement

  (a)   Subject to the Legal Reservations, the choice of governing law of the
Finance Documents will be recognised and enforced in its Relevant Jurisdictions.

  (b)   Subject to the Legal Reservations, any judgment obtained in relation to
a Finance Document in the jurisdiction of the governing law of that Finance
Document will be recognised and enforced in its Relevant Jurisdictions.

20.8. Insolvency
       No:

  (a)   corporate action, legal proceeding or other procedure or step described
in paragraph (a) of Clause 24.7 (Insolvency proceedings); or

  (b)   creditors’ process described in Clause 24.8 (Creditors’ process),

    has been taken or, to the knowledge of the Parent, threatened in relation to
a member of the Group and none of the circumstances described in Clause 24.6
(Insolvency) applies to a member of the Group.

20.9. No filing or stamp taxes

    Under the laws of its Relevant Jurisdiction it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration, notarial or
similar Taxes or fees be paid on or in relation to the Finance Documents or the
transactions contemplated by the Finance Documents except:

  (a)   registration of particulars of the Transaction Security Documents at the
Companies Registration Office in Scotland under Section 878 of the Companies Act
2006 and payment of associated fees;

73



--------------------------------------------------------------------------------



 



  (b)   registration of particulars of the Debenture at the Companies
Registration Office in Ireland under Section 99 of the Companies Act 1963 and
payment of associated fees;

  (c)   filing of the statutory declarations by directors (and, in the case of
an Obligor incorporated in Ireland, section 60 of the Companies Act 1963 of
Ireland) copies of which are delivered to the Agent under Clause 4.1 (Initial
conditions precedent) at the Companies Registration Office in England and Wales;

  (d)   registration of the Standard Security at the Land Register of Scotland
and payment of associated fees;

  (e)   registration of the Debenture in the Land Registry or registry of deeds
in Ireland to the extent it relates to any specified Irish real property;

  (f)   registration of the Debenture at the Irish Patents Office to the extent
it relates to any specified Irish trade marks or patents,

    which registrations, filings, taxes and fees will be made and paid promptly
after the date of the relevant Finance Document.

20.10. Deduction of Tax

    It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.

20.11. No default

  (a)   No Event of Default and, on the date of this Agreement, no Default is
continuing or is reasonably likely to result from the making of any Utilisation
or the entry into, the performance of, or any transaction contemplated by, any
Transaction Document.

  (b)   No other event or circumstance is outstanding which constitutes (or,
with the expiry of a grace period, the giving of notice, the making of any
determination or any combination of any of the foregoing, would constitute) a
default or termination event (however described) under any other agreement or
instrument which is binding on it or any of its Subsidiaries or to which its (or
any of its Subsidiaries’) assets are subject which has or is reasonably likely
to have a Material Adverse Effect.

20.12. No misleading information

    Save as disclosed in writing to the Agent prior to the date of this
Agreement:

  (a)   to the best of its knowledge and belief (having made due and diligent
enquiry), any factual information contained in the Information Package was true
and accurate in all material respects as at the date of the relevant report or
document containing the information or (as the case may be) as at the date the
information is expressed to be given;

  (b)   the Business Plan has been prepared in accordance with the Accounting
Principles as applied to the Original Financial Statements, and the financial
projections contained in the Business Plan have been prepared on the basis of
recent historical information, are fair and based on reasonable assumptions

74



--------------------------------------------------------------------------------



 



      and have been approved by the board of directors of the Parent;

  (c)   any financial projection or forecast contained in the Information
Package has been prepared on the basis of recent historical information and on
the basis of reasonable assumptions and was fair (as at the date of the relevant
report or document containing the projection or forecast) and arrived at after
careful consideration;

  (d)   the expressions of opinion or intention provided by or on behalf of an
Obligor for the purposes of the Information Package were made after careful
consideration and (as at the date of the relevant report or document containing
the expression of opinion or intention) were fair and based on reasonable
grounds;

  (e)   to the best of its knowledge and belief (having made due and diligent
enquiry), no event or circumstance has occurred or arisen and no information has
been omitted from the Information Package and no information has been given or
withheld that results in the information, opinions, intentions, forecasts or
projections contained in the Information Package being untrue or misleading in
any material respect;

  (f)   to the best of its knowledge and belief (having made due and diligent
enquiry), all material information provided to a Finance Party by or on behalf
of the Parent or the Company on or before the date of this Agreement and not
superseded before that date (whether or not contained in the Information
Package) is accurate and not misleading in any material respect and all
projections provided to any Finance Party on or before the date of this
Agreement have been prepared in good faith on the basis of assumptions which
were reasonable at the time at which they were prepared and supplied; and

  (g)   to the best of its knowledge and belief (having made due and diligent
enquiry), all other written information provided by any member of the Group
(including its advisers) to a Finance Party or the provider of any Report was
true, complete and accurate in all material respects as at the date it was
provided and is not misleading in any respect.

20.13. Original Financial Statements

  (a)   Its Original Financial Statements were prepared in accordance with the
Accounting Principles consistently applied.

  (b)   Its unaudited Original Financial Statements fairly represent its
financial condition and results of operations for the relevant month or
financial quarter unless expressly disclosed to the Agent in writing to the
contrary prior to the date of this Agreement.

  (c)   Its audited Original Financial Statements give a true and fair view of
its financial condition and results of operations during the relevant financial
year unless expressly disclosed to the Agent in writing to the contrary prior to
the date of this Agreement.

  (d)   To the best of its knowledge and belief (having made due and diligent
enquiry), there has been no material adverse change in its assets, business or
financial condition (or the assets, business or consolidated financial condition
of the Group, in the case of the Parent) since the date of the Original
Financial

75



--------------------------------------------------------------------------------



 



      Statements.

  (e)   The Original Financial Statements of the Company and the Parent do not
consolidate the results, assets or liabilities of any person or business which
does not form part of the Company Shares.

  (f)   Its most recent financial statements delivered pursuant to Clause 21.1
(Financial Statements):

  (i)   have been prepared in accordance with the Accounting Principles as
applied to the Original Financial Statements and the Business Plan; and

  (ii)   give a true and fair view of (if audited) or fairly present (if
unaudited) its consolidated financial condition as at the end of, and
consolidated results of operations for, the period to which they relate.

  (g)   The budgets and forecasts supplied under this Agreement were arrived at
after careful consideration and have been prepared in good faith on the basis of
recent historical information and on the basis of assumptions which were
reasonable as at the date they were prepared and supplied.

  (h)   Since the date of the most recent financial statements delivered
pursuant to Clause 21.1 (Financial Statements) there has been no material
adverse change in the business, assets or financial condition of the Group.

20.14. No proceedings pending or threatened

    Other than as disclosed to the Agent prior to the date of this Agreement, no
litigation, arbitration or administrative proceedings or investigations of, or
before, any court, arbitral body or agency which, if adversely determined, are
reasonably likely to have a Material Adverse Effect have (to the best of its
knowledge and belief (having made due and careful enquiry)) been started or
threatened against it or any of its Subsidiaries.

20.15. No breach of laws

  (a)   It has not (and none of its Subsidiaries has) breached any law or
regulation which breach has or is reasonably likely to have a Material Adverse
Effect.

  (b)   No labour disputes are current or, to the best of its knowledge and
belief (having made due and careful enquiry), threatened against any member of
the Group which have or are reasonably likely to have a Material Adverse Effect.

20.16. Environmental laws

  (a)   Each member of the Group is in compliance with Clause 23.3
(Environmental compliance) and to the best of its knowledge and belief (having
made due and careful enquiry) no circumstances have occurred which would prevent
such compliance in a manner or to an extent which has or is reasonably likely to
have a Material Adverse Effect.

  (b)   No Environmental Claim has been commenced or (to the best of its
knowledge and belief (having made due and careful enquiry)) is threatened

76



--------------------------------------------------------------------------------



 



      against any member of the Group where that claim has or is reasonably
likely, if determined against that member of the Group, to have a Material
Adverse Effect.

20.17. Taxation

  (a)   It is not (and none of its Subsidiaries is) materially overdue in the
filing of any Tax returns and it is not (and none of its Subsidiaries is)
overdue in the payment of any amount in respect of Tax of £100,000 (or its
equivalent in any other currency) or more.

  (b)   No claims or investigations are being, or are reasonably likely to be,
made or conducted against it (or any of its Subsidiaries) with respect to Taxes
such that a liability of, or claim against, any member of the Group of £100,000
(or its equivalent in any other currency) or more is reasonably likely to arise.

  (c)   It is resident for Tax purposes only in the jurisdiction of its
incorporation.

20.18. Security and Financial Indebtedness

  (a)   No Security or Quasi-Security exists over all or any of the present or
future assets of any member of the Group other than as permitted by this
Agreement.

  (b)   No member of the Group has any Financial Indebtedness outstanding other
than as permitted by this Agreement.

20.19. Ranking

    The Transaction Security has or will have first ranking priority and it is
not subject to any prior ranking or pari passu ranking Security.

20.20. Good title to assets

    It and each of its Subsidiaries has a good, valid and marketable title to,
or valid leases or licences of, and all appropriate Authorisations to use, the
assets necessary to carry on its business as presently conducted.

20.21. Legal and beneficial ownership

    It and each of its Subsidiaries is the sole legal and beneficial owner of
the respective assets over which it purports to grant Security.

20.22. Shares

    The shares of any member of the Group which are subject to the Transaction
Security are fully paid and not subject to any option to purchase or similar
rights. The constitutional documents of companies whose shares are subject to
the Transaction Security do not and could not restrict or inhibit any transfer
of those shares on creation or enforcement of the Transaction Security. Other
than in relation to share options granted or to be granted to employees in terms
of any share option schemes operated by the Group, there are no agreements in
force which provide for the issue or allotment of, or grant any person the right
to call for the issue or allotment of, any share or loan capital of any member
of the Group (including any option or right of pre-emption or conversion).

77



--------------------------------------------------------------------------------



 



20.23. Intellectual Property

    It and each of its Subsidiaries:

  (a)   is the sole legal and beneficial owner of or has licensed to it on
normal commercial terms all the Intellectual Property which is material in the
context of its business and which is required by it in order to carry on its
business as it is being conducted and as contemplated in the Business Plan;

  (b)   does not (nor does any of its Subsidiaries), in carrying on its
businesses, infringe any Intellectual Property of any third party in any respect
which has or is reasonably likely to have a Material Adverse Effect; and

  (c)   has taken all formal or procedural actions (including payment of fees)
required to maintain any material Intellectual Property owned by it.

20.24. Group Structure Chart

    The Group Structure Chart delivered to the Agent pursuant to Part I of
Schedule 2 (Conditions Precedent) is true, complete and accurate in all material
respects.

20.25. Obligors

    The Parent has no Subsidiaries other than the Obligors and Schuh Corporate
Trustee Limited.

20.26. Accounting reference date

    The Accounting Reference Date of each member of the Group is 30 March.

20.27. Equity Documents

    Not restated.

20.28. Centre of main interests and establishments

    For the purposes of The Council of the European Union
Regulation No. 1346/2000 on Insolvency Proceedings (the “Regulation”), its
centre of main interest (as that term is used in Article 3(1) of the Regulation)
is situated in its jurisdiction of incorporation and it has no “establishment”
(as that term is used in Article 2(h) of the Regulations) in any other
jurisdiction.

20.29. Pensions

  (a)   Neither it nor any of its Subsidiaries is or has at any time been an
employer (for the purposes of Sections 38 to 51 of the Pensions Act 2004) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the Pensions Schemes Act 1993).

  (b)   Neither it nor any of its Subsidiaries is or has at any time been
“connected” with or an “associate” of (as those terms are used in Sections 39
and 43 of the Pensions Act 2004) such an employer.

20.30. Acquisition Documents

    Not restated.

78



--------------------------------------------------------------------------------



 



20.31. Times when representations made

  (a)   All the representations and warranties in this Clause 20 are made by
each Obligor on the date of this Agreement.     (b)   The Repeating
Representations are deemed to be made by each Obligor on the date of each
Utilisation Request, on each Utilisation Date and on the first day of each
Interest Period (except that those contained in paragraphs (a) — (e) of Clause
20.13 (Original Financial Statements) will cease to be so made once subsequent
financial statements have been delivered under this Agreement).     (c)   All
the representations and warranties in this Clause 20 except Clause 20.12 (No
misleading information) and Clause 20.24 (Group Structure Chart) are deemed to
be made by each Additional Obligor on the day on which it becomes (or it is
proposed that it becomes) an Additional Obligor.     (d)   Each representation
or warranty deemed to be made after the date of this Agreement shall be deemed
to be made by reference to the facts and circumstances existing at the date the
representation or warranty is deemed to be made.

21. INFORMATION UNDERTAKINGS

    The undertakings in this Clause 21 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

21.1. Financial statements

    The Parent shall supply to the Agent in sufficient copies for all the
Lenders:

  (a)   as soon as they are available, but in any event within 120 days after
the end of each of its Financial Years:

  (i)   its audited consolidated financial statements for that Financial Year;

  (ii)   the audited financial statements (consolidated if appropriate) of each
Obligor for that Financial Year; and

  (iii)   the audited financial statements of any other Subsidiary for that
Financial Year if requested by the Agent;

  (b)   in the period from the Restatement Date to (and including) P6 2012 and
at any time when (by reference to the level of EBITDA and Cashflow disclosed in
any financial statements provided to the Agent in terms of this Agreement) the
financial performance of the Group is below that anticipated in the Budget for
the relevant period by more than 15%, as soon as they are available, but in any
event within 30 days after the end of each Accounting Period its financial
statements on a consolidated basis for that Accounting Period (to include
cumulative management accounts for the Financial Year to date); and

  (c)   in the period following P6 2012, as soon as they are available, but in
any event within 30 days after each Quarter Date its Quarterly Financial
Statements on a consolidated basis for that Financial Quarter (to include

79



--------------------------------------------------------------------------------



 



      cumulative management accounts for the Financial Year to date).

21.2. Provision and contents of Compliance Certificate

  (a)   The Parent shall supply a Compliance Certificate to the Agent with each
set of its audited consolidated Annual Financial Statements and each set of its
Quarterly Financial Statements.     (b)   The Compliance Certificate shall,
amongst other things, set out (in reasonable detail) computations as to
compliance with Clause 22 (Financial Covenants).     (c)   Each Compliance
Certificate shall be signed by one director of the Parent.

21.3. Requirements as to financial statements

  (a)   The Parent shall procure that each set of Annual Financial Statements,
Quarterly Financial Statements and (if applicable) Monthly Financial Statements
includes a balance sheet, profit and loss account and cashflow statement. In
addition the Parent shall procure that:

  (i)   each set of Annual Financial Statements shall be audited by the
Auditors;     (ii)   each set of Quarterly Financial Statements and (if
applicable) Monthly Financial Statements is accompanied by a narrative by the
finance director of the Parent commenting on the performance of the Group for
the Financial Quarter or Accounting Period to which the financial statements
relate and the Financial Year to date and any material developments or proposals
affecting the Group or its business.

  (b)   Each set of financial statements delivered pursuant to Clause 21.1
(Financial statements):

  (i)   shall be certified by a director of the relevant company as giving a
true and fair view of (in the case of Annual Financial Statements for any
Financial Year), or fairly representing (in other cases), its financial
condition and operations as at the date as at which those financial statements
were drawn up;     (ii)   in the case of consolidated financial statements of
the Group, shall be accompanied by a narrative comparing actual performance for
the period to which the financial statements relate to the projected performance
for that period set out in the Budget; and     (iii)   shall be prepared using
the Accounting Principles, accounting practices and financial reference periods
consistent with those applied in the preparation of the Original Financial
Statements for that Obligor unless, in relation to any set of financial
statements, the Parent notifies the Agent that there has been a change in the
Accounting Principles or the accounting practices and its Auditors (or, if
appropriate, the Auditors of the Obligor) deliver to the Agent:

  (A)   a description of any change necessary for those financial statements to
reflect the Accounting Principles or accounting practices upon which the
relevant Obligor’s Original

80



--------------------------------------------------------------------------------



 



      Financial Statements were prepared; and     (B)   sufficient information,
in form and substance as may be reasonably required by the Agent, to enable the
Lenders to determine whether Clause 22 (Financial covenants) has been complied
with, to determine the amount of any prepayments to be made from Excess Cashflow
under Clause 8.2 (Disposal and Insurance Proceeds and Excess Cashflow) and to
make an accurate comparison between the financial position indicated in those
financial statements and the relevant Obligor’s Original Financial Statements.

      Any reference in this Agreement to any financial statements shall be
construed as a reference to those financial statements as adjusted to reflect
the basis upon which the Original Financial Statements were prepared.

  (c)   If the Agent wishes to discuss the financial position of any member of
the Group with the Auditors, the Agent may notify the Parent, stating the
questions or issues which the Agent wishes to discuss with the Auditors. In this
event, the Parent must ensure that the Auditors are authorised (at the expense
of the Parent):

  (i)   to discuss the financial position of each member of the Group with the
Agent on request from the Agent; and

  (ii)   to disclose to the Agent for the Finance Parties any information which
the Agent may reasonably request.

21.4. Budget

  (a)   The Parent shall supply to the Agent, in sufficient copies for all the
Lenders, as soon as the same become available but in any event within 60 days
after the start of each of its Financial Years, an annual Budget for that
financial year.

  (b)   The Parent shall ensure that each Budget:

  (i)   is in a form reasonably acceptable to the Agent and includes a projected
consolidated profit and loss, balance sheet and cashflow statement for the
Group, projected financial covenant calculations and projected Capital
Expenditure (including, without limitation, any such Capital Expenditure
incurred using funds provided for the purpose by the UK Acquisition Company);

  (ii)   is prepared in accordance with the Accounting Principles and the
accounting practices and financial reference periods applied to financial
statements under Clause 21.1 (Financial statements); and

  (iii)   has been approved by the board of directors of the Parent.

  (c)   If the Parent updates or changes the Budget, it shall within not more
than five days of the update or change being made deliver to the Agent, in
sufficient copies for each of the Lenders, such updated or changed Budget
together with a written explanation of the main changes in that Budget.

81



--------------------------------------------------------------------------------



 



21.5. Presentations

    Once in every financial year, or more frequently if requested to do so by
the Agent if the Agent reasonably suspects a Default is continuing or may have
occurred or may occur, at least two directors of the Parent (one of whom shall
be the finance director) must give a presentation to the Finance Parties about:

  (a)   the on-going business and financial performance of the Group; and

  (b)   any other matter which a Finance Party may reasonably request.

21.6. Year-end

  (a)   The Parent shall, as soon as reasonably practicable after the
Restatement Date, change its Accounting Reference Date (and the Accounting
Reference Date of each other member of the Group) to 31 January but shall not
otherwise change its Accounting Reference Date and shall procure that (other
than to 31 January) no member of the Group changes its Accounting Reference
Date.

  (b)   The Parent shall procure that each Accounting Period ends on an
accounting date for the purposes of the preparation of the financial statements
of the Group.

21.7. Information: miscellaneous

    The Parent shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests):

  (a)   at the same time as they are dispatched, copies of all documents
dispatched by the Parent to its shareholders generally (or any class of them) or
dispatched by the Parent or any Obligors to its creditors generally (or any
class of them);

  (b)   promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the Group, and which, if adversely determined, are
reasonably likely to have a Material Adverse Effect or which would involve a
liability, or a potential or alleged liability, exceeding £100,000 (or its
equivalent in other currencies);

  (c)   promptly upon becoming aware of the relevant disposal or claim, details
of any disposal or insurance claim which will require a prepayment under Clause
8.2 (Disposal and Insurance Proceeds and Excess Cashflow);

  (d)   at the same time as each board pack in relation to any proposed new
store opening is distributed to the board of directors of the Parent or any
other member of the Group, a copy of that board pack;

  (e)   promptly, such information as the Security Trustee may reasonably
require about the Charged Property and compliance of the Obligors with the terms
of any Transaction Security Documents; and

  (f)   promptly on request, such further information regarding the financial
condition, assets and operations of the Group and/or any member of the Group
(including any requested amplification or explanation of any item in

82



--------------------------------------------------------------------------------



 



      the financial statements, budgets or other material provided by any
Obligor under this Agreement, any changes to Senior Management and an up to date
copy of its shareholders’ register (or equivalent in its jurisdiction of
incorporation)) as any Finance Party through the Agent may reasonably request.

21.8. Notification of default

  (a)   Each Obligor shall notify the Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).

  (b)   Promptly upon a request by the Agent, the Parent shall supply to the
Agent a certificate signed by one of its directors or senior officers on its
behalf certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

21.9. “Know your customer” checks

  (a)   If:

  (i)   the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

  (ii)   any change in the status of an Obligor or the composition of the
shareholders of an Obligor after the date of this Agreement; or

  (iii)   a proposed assignment or transfer by a Lender of any of its rights
and/or obligations under this Agreement to a party that is not a Lender prior to
such assignment or transfer,

    obliges the Agent or any Lender (or, in the case of paragraph (iii) above,
any prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied with the results
of all necessary “know your customer” or other checks in relation to any
relevant person pursuant to the transactions contemplated in the Finance
Documents.

  (b)   Each Lender shall promptly upon the request of the Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself) in order for the Agent to carry out and be
satisfied with the results of all necessary “know your customer” or other checks
on Lenders or prospective new Lenders pursuant to the transactions contemplated
in the Finance Documents.

  (c)   The Parent shall, by not less than 10 Business Days’ prior written
notice to the Agent, notify the Agent (which shall promptly notify the Lenders)
of its

83



--------------------------------------------------------------------------------



 



      intention to request that one of its Subsidiaries becomes an Additional
Obligor pursuant to Clause 26 (Changes to the Obligors).

  (d)   Following the giving of any notice pursuant to paragraph (c) above, if
the accession of such Additional Obligor obliges the Agent or any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Parent shall promptly upon the request of the Agent or any Lender supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself or on behalf of any Lender) or any Lender
(for itself or on behalf of any prospective new Lender) in order for the Agent
or such Lender or any prospective new Lender to carry out and be satisfied it
has complied with all necessary “know your customer” or other checks in relation
to any relevant person pursuant to the accession of such Subsidiary to this
Agreement as an Additional Obligor.

22. FINANCIAL COVENANTS
22.1. Financial definitions

    In this Agreement:

    “Cashflow” means, in respect of any Relevant Period, EBITDA for that
Relevant Period after:

  (a)   adding the amount of any decrease (and deducting the amount of any
increase) in Working Capital for that Relevant Period;

  (b)   adding the amount of any cash receipts (and deducting the amount of any
cash payments) during that Relevant Period in respect of any Exceptional Items
not already taken account of in calculating EBITDA for any Relevant Period
(other than, in the case of cash receipts, Relevant Proceeds);

  (c)   adding the amount of any cash receipts during that Relevant Period in
respect of any Tax rebates or credits and deducting the amount actually paid or
due and payable in respect of Taxes during that Relevant Period by any member of
the Group;

  (d)   adding the amount of any increase in provisions, other non-cash debits
and other non-cash charges (which are not Current Assets or Current Liabilities)
and deducting the amount of any non-cash credits (which are not Current Assets
or Current Liabilities) in each case to the extent taken into account in
establishing EBITDA;

  (e)   deducting the amount of any Capital Expenditure actually made during
that Relevant Period by any member of the Group (other than any amounts
contributed for such purpose by the UK Acquisition Company in accordance with
the terms of Clause 23.29(a)) less, to the extent not already taken into account
in determining EBITDA, any landlords’ inducements actually received in cash;

  (f)   adding the amount of any New Shareholder Injections permitted to be
included in Cashflow pursuant to Clause 22.4 (Equity Cure),

    and so that no amount shall be added (or deducted) more than once and there
shall be excluded the effect of all cash movements associated with the Deal
Costs.

84



--------------------------------------------------------------------------------



 



    “Cashflow Cover” means the ratio of Cashflow to Debt Service in respect of
any Relevant Period.

    “Current Assets” means the aggregate (on a consolidated basis) of all
inventory, work in progress, trade and other receivables of each member of the
Group including prepayments in relation to operating items and sundry debtors
(but excluding Cash) maturing within twelve months from the date of computation
but excluding amounts in respect of:

  (a)   receivables in relation to Tax;

  (b)   Exceptional Items and other non-operating items;

  (c)   any interest owing to any member of the Group; and

  (d)   prepaid Deal Costs.

    “Current Liabilities” means the aggregate (on a consolidated basis) of all
liabilities (including trade creditors, accruals and provisions) of each member
of the Group falling due within twelve months from the date of computation but
excluding amounts in respect of:

  (a)   liabilities for Financial Indebtedness and Finance Charges;

  (b)   liabilities for Tax;

  (c)   Exceptional Items and other non-operating items; and

  (d)   liabilities in relation to dividends declared but not paid by the Parent
or by a member of the Group in favour of a person which is not a member of the
Group.

    “Debt Service” means, in respect of any Relevant Period, the aggregate of:

  (a)   Finance Charges for that Relevant Period;

  (b)   the aggregate of all scheduled repayments of Financial Indebtedness
falling due during that Relevant Period but excluding:

  (i)   any amounts falling due under the Working Capital Facility Letter or any
other overdraft or revolving facility and which were available for simultaneous
redrawing according to the terms of that facility; and

  (ii)   any such obligations owed to any member of the Group;

  (c)   the amount of any cash dividends or distributions paid or made by the
Parent in respect of that Relevant Period;

  (d)   the amount of the capital element of any payments in respect of that
Relevant Period payable under any Finance Lease entered into by any member of
the Group,

    and so that no amount shall be included more than once.

    “EBIT” means, in respect of any Relevant Period, the consolidated operating
profit of the Group before taxation:

85



--------------------------------------------------------------------------------



 



  (a)   before deducting any Finance Charges;

  (b)   not including any accrued interest owing to any member of the Group;

  (c)   before taking into account any Exceptional Items;

  (d)   before deducting any Deal Costs;

  (e)   excluding the amount of any profit of any member of the Group which is
attributable to minority interests;

  (f)   before taking into account any unrealised gains or losses on any
financial instrument (other than any derivative instrument which is accounted
for on a hedge accounting basis);

  (g)   before taking into account any gain or loss arising from an upward or
downward revaluation of any other asset;

  (h)   before deducting any amount that in accordance with the Accounting
Principles is required to be deducted from the operating profits of the Group
but which is in fact attributable to payments to be made by the UK Acquisition
Company to either of Colin Temple or Mark Crutchley in accordance with the terms
of the Acquisition Agreement;

    in each case, to the extent added, deducted or taken into account, as the
case may be, for the purposes of determining operating profits of the Group
before taxation.

    “EBITDA” means, in respect of any Relevant Period, EBIT for that Relevant
Period after adding back any amount attributable to the amortisation,
depreciation or impairment of assets of members of the Group.

    “Exceptional Items” means any material items of an unusual or non-recurring
nature which represent gains or losses including those arising on:

  (a)   the restructuring of the activities of an entity and reversals of any
provisions for the cost of restructuring;

  (b)   disposals, revaluations or impairment of non-current assets;

  (c)   disposals of assets associated with discontinued operations; and

  (d)   the termination of any Treasury Transaction.

    “Excess Cashflow” means, for any period for which it is being calculated,
Cashflow for that period less (except to the extent already deducted in
calculating Cashflow):

  (a)   Debt Service for that period;

  (b)   the amount of any voluntary or mandatory prepayments made under the
Finance Documents during that period (but assuming for these purposes that any
mandatory prepayment under paragraph (b)(iii) of Clause 8.2 is made in the
Financial Year to which it is referable, and not in the following Financial
Year);

  (c)   to the extent included in Cashflow, the cash proceeds of any New
Shareholder Injection during that period;

86



--------------------------------------------------------------------------------



 



  (d)   to the extent included in Cashflow, the cash proceeds of any Capital
Expenditure contributed by the UK Acquisition Company in accordance with the
terms of Clause 23.29(a); and

  (e)   £1,000,000.

    “Finance Charges” means, for any Relevant Period, the aggregate amount of
the accrued interest, commission, fees, discounts, prepayment fees, premiums or
charges and other finance payments in respect of Financial Indebtedness whether
paid or payable by any member of the Group (calculated on a consolidated basis)
in respect of that Relevant Period:

  (a)   including the interest (but not the capital) element of payments in
respect of Finance Leases;

  (b)   including any commission, fees, discounts and other finance payments
payable by (and deducting any such amounts payable to) any member of the Group
under any interest rate hedging arrangement;

  (c)   excluding any Deal Costs,

    and so that no amount shall be added (or deducted) more than once.      
“Financial Quarter” means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.       “Financial Year” means the
annual accounting period of the Group ending on or about 31 March in each year
up to and including 31 March 2010 and ending on or about 31 January in each year
thereafter.       “Interest Cover” means the ratio of EBITDA to Finance Charges
in respect of any Relevant Period.       “Leverage” means, in respect of any
Relevant Period, the ratio of Total Gross Debt on the last day of that Relevant
Period to EBITDA in respect of that Relevant Period.       “New Shareholder
Injection” means the aggregate amount of cash subscribed for by any Holding
Company of the Parent for ordinary shares in the Parent or for subordinated loan
notes (or other subordinated debt instruments) in the Parent, such subordination
to be on the terms set out in the Subordination Agreement or otherwise
acceptable to the Lenders.       “Quarter Date” means 29 October 2011 and
thereafter, 31 January, 30 April, 31 July and 31 October (or such other date as
represents the last trading Saturday in the relevant month or the next month as
set out in the Genesco Closing Schedule) in each year.       “Relevant Period”
means the period of thirteen Accounting Periods ending on or around 29
October 2011 and thereafter the period of 12 months ending on a Quarter Date.  
    “Relevant Proceeds” means Disposal Proceeds or Insurance Proceeds (each as
defined in Clause 8.2 (Disposal, Insurance Proceeds and Excess Cashflow)).      
“Total Gross Debt” means, at any time, the aggregate amount of all obligations
of members of the Group for or in respect of Financial Indebtedness at that time
but:

87



--------------------------------------------------------------------------------



 



  (a)   excluding any such obligations to any other member of the Group;

  (b)   including, in the case of Finance Leases only, their capitalised value;
and

  (c)   excluding any amount falling within paragraph (f) (Treasury
Transactions) of the definition of Financial Indebtedness;

    and so that no amount shall be included or excluded more than once.      
“Working Capital” means, on any date, Current Assets less Current Liabilities.

22.2. Financial condition

    The Parent shall ensure that:

  (a)   Cashflow Cover: Cashflow Cover in respect of any Relevant Period shall
not be less than 1.1:1.

  (b)   Interest Cover: Interest Cover in respect of any Relevant Period ending
on or around the Quarter Date specified in column 1 below shall not be less than
the ratio set out in column 2 below opposite that Quarter Date:

      Column 1   Column 2 Date   Ratio
29 October 2011
  4.25:1
28 January 2012
  4.5:1
28 April 2012
  4.5:1
28 July 2012
  4.5:1
27 October 2012
  4.5:1
2 February 2013
  4.5:1
4 May 2013
  4.5:1
3 August 2013
  4.5:1
2 November 2013
  4.5:1
1 February 2014
  4.5:1
3 May 2014
  4.5:1
2 August 2014
  4.5:1
1 November 2014
  4.5:1
31 January 2015
  4.5:1
2 May 2015
  4.5:1
1 August 2015
  4.5:1

88



--------------------------------------------------------------------------------



 



  (c)   Leverage: Leverage in respect of any Relevant Period ending on the
Quarter Date specified in column 1 below shall not exceed the ratio set out in
column 2 below opposite that Quarter Date:

      Column 1   Column 2 Quarter Date   Ratio
29 October 2011
  2.75:1
28 January 2012
  2.5:1
28 April 2012
  2.30:1
28 July 2012
  2.25:1
27 October 2012
  2.25:1
2 February 2013
  2.25:1
4 May 2013
  2.25:1
3 August 2013
  2.25:1
2 November 2013
  2.25:1
1 February 2014
  2.25:1
3 May 2014
  2.25:1
2 August 2014
  2.25:1
1 November 2014
  2.25:1
31 January 2015
  2.25:1
2 May 2015
  2.25:1
1 August 2015
  2.25:1

22.3.   Financial testing

    The financial covenants set out in Clause 22.2 (Financial condition) shall
be calculated in accordance with the Accounting Principles and tested by
reference to each of the financial statements delivered pursuant to paragraphs
(a)(i) and (b) of Clause 21.1 (Financial Statements) and/or each Compliance
Certificate delivered pursuant to Clause 21.2 (Provision and contents of
Compliance Certificate).

22.4.   Equity Cure

  (a)   In the event of any breach of any of the financial covenants in Clause
22.2 (Financial condition) (each a “Financial Covenant”) for any Relevant Period
ending on a Quarter Date (the “Relevant Quarter Date”), the Parent may, not
later than 15 Business Days (the “Reference Date”) after the last date for
delivery of the Compliance Certificate for that Relevant Period, inject into the
Group the cash proceeds of any New Shareholder Injection (the “Cure Amount”) to
remedy non-compliance with a Financial Covenant.

89



--------------------------------------------------------------------------------



 



  (b)   The effect of the Cure Amount shall (subject to the provisions of this
Clause) be that each Financial Covenant is recalculated to give effect to the
following adjustments:

  (i)   for the purpose of calculating Cashflow Cover, the Cure Amount shall
either (at the option of the Parent):

  (1)   be included in the calculation of Cashflow for that Relevant Period and
(unless and until it is released to the Parent in terms of paragraph (e) below)
the next three Relevant Periods; or

  (2)   reduce Total Gross Debt as at the start of the Relevant Period in which
the non-compliance occurred and (unless and until it is released to the Parent
in terms of paragraph (e) below) the next three Relevant Periods, and Debt
Service shall be recalculated for such Relevant Periods on a pro forma basis as
if the Total Gross Debt has been so reduced (and applied against Facility A and
Facility B in accordance with the terms of Clause 7.3(b));

  (ii)   for the purpose of calculating Leverage, the Cure Amount shall reduce
Total Gross Debt as at the end of that Relevant Period; and

  (iii)   for the purpose of calculating Interest Cover, the Cure Amount shall
be deemed to have been applied in prepayment of the Facilities at the beginning
of that Relevant Period and at the beginning of the next three Relevant Periods
and Finance Charges for that Relevant Period and (unless and until it is
released to the Parent in terms of paragraph (e) below) the next three Relevant
Periods shall be recalculated on a pro forma basis as if the Facilities had been
so reduced.

  (c)   If the re-testing of the Financial Covenants after giving effect to
paragraphs (a) and (b) above demonstrates no breach has occurred in respect of
the Relevant Period, then the relevant breach shall be deemed to have been
remedied.

  (d)   A Cure Amount may be injected up to four times over the duration of the
Facilities and may not be injected in consecutive Financial Quarters.

  (e)   The Parent shall procure that each Cure Amount is credited to the Escrow
Account and shall be retained in the Escrow Account until the date of the
Quarter Date falling 6 Months after the Relevant Quarter Date at which time it
will be released to the Parent if the Parent delivers an Escrow Account
Certificate to the Agent within 5 Business Days of such date. In the event that
any Default occurs while any amount is held in the Escrow Account or the Parent
fails to deliver an Escrow Account Certificate to the Agent within 5 Business
Days of the date falling 6 Months after the Relevant Quarter Date, the balance
of the Escrow Account may (at the discretion of the Agent, acting on the
instructions of the Majority Lenders) be applied immediately in or towards
permanent prepayment of Term Loans with such amount being applied against the
Term Loans in the same manner as voluntary prepayments under Clause 7.3
(Voluntary Prepayment of Term Loans).

90



--------------------------------------------------------------------------------



 



  (f)   Any recalculation made under this Clause 22.4 will be solely for the
purpose of curing a Financial Covenant breach and not for any other purpose such
as calculation of Margin or Excess Cashflow or for determining the application
of Excess Cashflow.

23.   GENERAL UNDERTAKINGS

    The undertakings in this Clause 23 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

23.1. Authorisations

    Each Obligor shall promptly:

  (a)   obtain, comply with and do all that is necessary to maintain in full
force and effect; and

  (b)   supply certified copies to the Agent of,

    any Authorisation required under any law or regulation of a Relevant
Jurisdiction to:

  (i)   enable it to perform its obligations under the Finance Documents;

  (ii)   ensure the legality, validity, enforceability or admissibility in
evidence of any Finance Document; and

  (iii)   carry on its business where failure to do so has or is reasonably
likely to have a Material Adverse Effect.

23.2.   Compliance with laws

    Each Obligor shall (and the Parent shall ensure that each member of the
Group will) comply in all respects with all laws to which it may be subject, if
failure so to comply has or is reasonably likely to have a Material Adverse
Effect.

23.3.   Environmental compliance       Each Obligor shall (and the Parent shall
ensure that each member of the Group will):

  (i)   comply with all Environmental Law;

  (ii)   obtain, maintain and ensure compliance with all requisite Environmental
Permits;

  (iii)   implement procedures to monitor compliance with and to prevent
liability under any Environmental Law,

    where failure to do so has or is reasonably likely to have a Material
Adverse Effect.   23.4.   Environmental claims

    Each Obligor shall (through the Parent), promptly upon becoming aware of the
same, inform the Agent in writing of:

  (a)   any Environmental Claim against any member of the Group which is
current, pending or threatened; and

91



--------------------------------------------------------------------------------



 



  (b)   any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against any member of the
Group,

    where the claim, if determined against that member of the Group, has or is
reasonably likely to have a Material Adverse Effect.

23.5.   Taxation

  (a)   Each Obligor shall (and the Parent shall ensure that each member of the
Group will) pay and discharge all Taxes imposed upon it or its assets within the
time period allowed without incurring penalties unless and only to the extent
that:

  (i)   such payment is being contested in good faith;

  (ii)   adequate reserves are being maintained for those Taxes and the costs
required to contest them which have been disclosed in its latest financial
statements delivered to the Agent under Clause 21.1 (Financial statements); and

  (iii)   such payment can be lawfully withheld and failure to pay those Taxes
does not have or is not reasonably likely to have a Material Adverse Effect.

  (b)   No member of the Group may change its residence for Tax purposes.

23.6.   Merger

    No Obligor shall (and the Parent shall ensure that no other member of the
Group will) enter into any amalgamation, demerger, merger, consolidation or
corporate reconstruction other than a Permitted Transaction or a Permitted
Merger.

23.7.   Change of business

    The Parent shall procure that no substantial change is made to the general
nature of the business of the Group from that carried on by the Group at the
date of this Agreement without the prior written consent of the Majority
Lenders.

23.8.   Acquisitions

  (a)   Except as permitted under either Clause 23.29 (Capital Expenditure) or
paragraph (b) below, no Obligor shall (and the Parent shall ensure that no other
member of the Group will):

  (i)   acquire a company or any shares or securities or a business or
undertaking (or, in each case, any interest in any of them) or any assets; or

  (ii)   (other than the incorporation of Schuh Corporate Trustee Limited (Reg.
No. SC379626) for the purposes only of acting as trustee of an employee share
scheme for the Group) incorporate a company.

  (b)   Paragraph (a) above does not apply to an acquisition of a company, of
shares, securities or a business or undertaking or any assets (or, in each case,
any interest in any of them) or the incorporation of a company which is:

92



--------------------------------------------------------------------------------



 



  (i)   a Permitted Acquisition; or     (ii)   a Permitted Transaction.

23.9.   Joint ventures

  (a)   Except as permitted under paragraph (b) below, no Obligor shall (and the
Parent shall ensure that no member of the Group will):

  (i)   enter into, invest in or acquire (or agree to acquire) any shares,
stocks, securities or other interest in any Joint Venture; or     (ii)  
transfer any assets or lend to or guarantee or give an indemnity for or give
Security for the obligations of a Joint Venture or maintain the solvency of or
provide working capital to any Joint Venture (or agree to do any of the
foregoing).

  (b)   Paragraph (a) above does not apply to any acquisition (or agreement to
acquire) any interest in a Joint Venture or transfer of assets (or agreement to
transfer assets) to a Joint Venture or loan made to or guarantee given in
respect of the obligations of a Joint Venture if such transaction is a Permitted
Joint Venture.

23.10.   Dormant subsidiaries

    No Obligor shall (and the Parent shall ensure no member of the Group will)
cause or permit any member of the Group which is a Dormant Subsidiary to
commence trading or cease to satisfy the criteria for a Dormant Subsidiary
unless such Dormant Subsidiary becomes an Additional Guarantor in accordance
with Clause 26.4 (Additional Guarantors).

23.11.   Preservation of assets

    Each Obligor shall (and the Parent shall ensure that each member of the
Group will) maintain in good working order and condition (ordinary wear and tear
excepted) all of its assets necessary or desirable in the conduct of its
business.

23.12.   Pari passu ranking

    Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of a Finance Party against it under the Finance Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred by laws
of general application to companies.

23.13.   Negative pledge

In this Clause 23.13, “Quasi-Security” means a transaction described in
paragraph (b) below.
Except as permitted under paragraph (c) below:

  (a)   No Obligor shall (and the Parent shall ensure that no other member of
the Group will) create or permit to subsist any Security over any of its assets.

  (b)   No Obligor shall (and the Parent shall ensure that no other member of
the Group will):

93



--------------------------------------------------------------------------------



 



  (i)   sell, transfer or otherwise dispose of any of its assets on terms
whereby they are or may be leased to or re-acquired by an Obligor or any other
member of the Group;

  (ii)   sell, transfer or otherwise dispose of any of its receivables on
recourse terms;

  (iii)   enter into any arrangement under which money or the benefit of a bank
or other account may be applied, set-off or made subject to a combination of
accounts; or

  (iv)   enter into any other preferential arrangement having a similar effect,

      in circumstances where the arrangement or transaction is entered into
primarily as a method of raising Financial Indebtedness or of financing the
acquisition of an asset.

  (c)   Paragraphs (a) and (b) above do not apply to any Security or (as the
case may be) Quasi-Security, which is:

  (i)   a Permitted Security; or     (ii)   a Permitted Transaction.

23.14.   Disposals

  (a)   Except as permitted under paragraph (b) below, no Obligor shall (and the
Parent shall ensure that no member of the Group will) enter into a single
transaction or a series of transactions (whether related or not) and whether
voluntary or involuntary to sell, lease, transfer or otherwise dispose of any
asset.     (b)   Paragraph (a) above does not apply to any sale, lease, transfer
or other disposal which is:

  (i)   a Permitted Disposal; or     (ii)   a Permitted Transaction.

23.15.   Arms’ length basis

  (a)   Except as permitted by paragraph (b) below, no Obligor shall (and the
Parent shall ensure no member of the Group will) enter into any transaction with
any person except on arms’ length terms and for full market value.     (b)   The
following transactions shall not be a breach of this Clause 23.15:

  (i)   intra-Group loans permitted under Clause 23.16 (Loans or credit);    
(ii)   fees, costs and expenses payable under the Transaction Documents in the
amounts set out in the Transaction Documents delivered to the Agent under Clause
4.1 (Initial conditions precedent) or agreed by the Agent; and

94



--------------------------------------------------------------------------------



 



  (iii)   any Permitted Transactions.

23.16.   Loans or credit

  (a)   Except as permitted under paragraph (b) below, no Obligor shall (and the
Parent shall ensure that no member of the Group will) be a creditor in respect
of any Financial Indebtedness.     (b)   Paragraph (a) above does not apply to:

  (i)   a Permitted Loan; or     (ii)   a Permitted Transaction.

23.17.   No Guarantees or indemnities

  (a)   Except as permitted under paragraph (b) below, no Obligor shall (and the
Parent shall ensure that no member of the Group will) incur or allow to remain
outstanding any guarantee in respect of any obligation of any person.     (b)  
Paragraph (a) does not apply to a guarantee which is:

  (i)   a Permitted Guarantee; or     (ii)   a Permitted Transaction.

23.18.   Corporate fees, dividends and share redemptions

  (a)   Except as permitted under paragraph (b) below, the Parent shall not (and
will ensure that no other member of the Group will):

  (i)   declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);     (ii)   repay or distribute any dividend or share premium
reserve;     (iii)   pay or allow any member of the Group to pay any management
charges or fees or any advisory or other fees to (or to the order of) any of the
shareholders of the Parent (or to any Holding Company of any such shareholders);
or     (iv)   redeem, repurchase, defease, retire or repay any of its share
capital or resolve to do so.

  (b)   Paragraph (a) above does not apply to:

  (i)   a Permitted Payment;     (ii)   a Permitted Transaction (other than one
referred to in paragraph (c) of the definition of that term); or     (iii)  
management charges or fees or other advisory or other fees payable by members of
the Group to the UK Acquisition Company not exceeding £500,000 in aggregate in
any Financial Year.

95



--------------------------------------------------------------------------------



 



23.19.   Financial Indebtedness

  (a)   Except as permitted under paragraph (b) below, no Obligor shall (and the
Parent shall ensure that no member of the Group will) incur or allow to remain
outstanding any Financial Indebtedness.     (b)   Paragraph (a) above does not
apply to Financial Indebtedness which is:

  (i)   Permitted Financial Indebtedness; or     (ii)   a Permitted Transaction.

 

23.20. Share capital

    No Obligor shall (and the Parent shall ensure no member of the Group will)
issue any shares except pursuant to:

  (a)   a Permitted Share Issue; or

  (b)   a Permitted Transaction.

23.21.   Insurance

  (a)   Each Obligor shall (and the Parent shall ensure that each member of the
Group will) maintain insurances on and in relation to its business and assets
against those risks and to the extent as is usual for companies carrying on the
same or substantially similar business.

  (b)   All insurances must be with reputable independent insurance companies or
underwriters.

  (c)   Not restated.

  (d)   Within 30 days of the date of this Agreement, the Parent shall provide
to the Agent written evidence that the insurance policy(ies) relating to the
Charged Property contain (in form and substance reasonably satisfactory to the
Security Trustee) an endorsement naming the Security Trustee as sole loss payee.

23.22.   Pensions

The Parent shall ensure that no member of the Group is or has been at any time
an employer (for the purposes of Sections 38 to 51 of the Pensions Act 2004) of
an occupational pension scheme which is not a money purchase scheme (both terms
as defined in the Pension Schemes Act 1993) or “connected” with or an
“associate” of (as those terms are under in Sections 39 or 43 of the Pensions
Act 2004) such an employer.

23.23.   Access

    If a Default is continuing or the Agent reasonably suspects a Default is
continuing or may occur, each Obligor shall, and the Parent shall ensure that
each Obligor will, (not more than once in every Financial Year unless the Agent
reasonably suspects a Default is continuing or may occur) permit the Agent
and/or the Security Trustee and/or accountants or other professional advisers
and contractors of the Agent or Security Trustee free access at all reasonable
times and on reasonable notice at the

96



--------------------------------------------------------------------------------



 



    risk and cost of the Obligors to (a) the premises, assets, books, accounts
and records of each Obligor and (b) meet and discuss matters with Senior
Management.   23.24.   Management

  (a)   The Parent must ensure that there is in place in respect of each Obligor
qualified management with appropriate skills.

  (b)   If any of the Senior Management ceases (whether by reason of death,
retirement at normal retiring age or through ill health or otherwise) to perform
his or her duties, the Parent must as soon as reasonably practicable thereafter:

  (i)   notify the Agent; and

  (ii)   after consultation with the Agent as to the identity of such
replacement person, find and appoint an adequately qualified replacement for him
or her as promptly as practicable.

23.25.   Intellectual Property

    Each Obligor shall and the Parent shall procure that each member of the
Group will:

  (a)   preserve and maintain the subsistence and validity of the Intellectual
Property necessary for the business of the relevant member of the Group;

  (b)   use reasonable endeavours to prevent any infringement in any material
respect of the Intellectual Property;

  (c)   make registrations and pay all registration fees and taxes necessary to
maintain the Intellectual Property in full force and effect and record its
interest in that Intellectual Property;

  (d)   not use or permit the Intellectual Property to be used in a way or take
any step or omit to take any step in respect of that Intellectual Property which
may materially and adversely affect the existence or value of the Intellectual
Property or imperil the right of any member of the Group to use such property;
and

  (e)   not discontinue the use of the Intellectual Property,

    where failure to do so, in the case of paragraphs (a) and (b) above, or, in
the case of paragraphs (d) and (e) above, such use, permission to use, omission
or discontinuation, is reasonably likely to have a Material Adverse Effect.

23.26.   Amendments       No Obligor shall (and the Parent shall ensure that no
member of the Group will) amend, vary, novate, supplement, supersede, waive or
terminate any term of a Transaction Document or any other document delivered to
the Agent pursuant to Clauses 4.1 (Initial conditions precedent) or Clause 26
(Changes to the Obligors) or enter into any agreement with any shareholders of
the Parent or any of their Affiliates which is not a member of the Group except
in writing:

    (a)   in accordance with the provisions of Clause 37 (Amendments and
Waivers); or

97



--------------------------------------------------------------------------------



 



  (b)   after the date of this Agreement, in a way which could not be reasonably
expected materially and adversely to affect the interests of the Lenders.    
The Parent shall promptly supply to the Agent a copy of any document relating to
any of the matters referred to in paragraphs (a) and (b) above.

23.27.   Financial assistance

    Each Obligor shall (and the Parent shall procure each member of the Group
will) comply in all respects with Section 63 of the Companies Act 1963 in
Ireland and any equivalent legislation in other jurisdictions including in
relation to the execution of the Transaction Security Documents and payment of
amounts due under this Agreement.

23.28.   Group bank accounts

    The Parent shall ensure that all bank accounts of the Group (other than the
Permitted Bank Accounts but including the Holding Account, the Mandatory
Prepayment Account and the Escrow Account) shall be opened and maintained with a
Finance Party or an Affiliate of a Finance Party and are subject to valid
Security under the Transaction Security Documents.

23.29.   Capital Expenditure

  (a)   Subject to paragraph (b) below, the aggregate Capital Expenditure of the
Group in respect of any Financial Year shall not exceed 115% of the amount
approved by the Agent in the Budget (or in any updated or changed Budget) for
that Financial Year.

  (b)   Capital Expenditure of the Group in excess of the limit specified in
paragraph (a) above (or any other limit agreed between the Parent and the
Majority Lenders) may be incurred using funds provided for the purpose by the UK
Acquisition Company, and made available by subscription for ordinary shares in
the Parent or by way of loan complying with the terms of paragraph (g) of
Permitted Financial Indebtedness.

23.30.   Treasury Transactions

  (a)   No Obligor shall (and the Parent will procure that no members of the
Group will) enter into any Treasury Transaction, other than (with a member of
the LBG Group provided that its terms are broadly competitive):

  (i)   the hedging transactions documented by the Hedging Agreements;

  (ii)   spot and forward delivery foreign exchange contracts entered into in
the ordinary course of business and not for speculative purposes; and

  (iii)   any Treasury Transaction entered into for the hedging of actual or
projected real exposures arising in the ordinary course of trading activities of
a member of the Group for a period of not more than 12 months and not for
speculative purposes.

  (b)   Not restated.

98



--------------------------------------------------------------------------------



 



23.31.   Further assurance

  (a)   Each Obligor shall (and the Parent shall procure that each member of the
Group will) promptly do all such acts or execute all such documents (including
assignments, transfers, mortgages, charges, notices and instructions) as the
Security Trustee may reasonably specify (and in such form as the Security
Trustee may reasonably require in favour of the Security Trustee or its
nominee(s)):

  (i)   to perfect the Security created or intended to be created under or
evidenced by the Transaction Security Documents (which may include the execution
of a mortgage, charge, assignment or other Security over all or any of the
assets which are, or are intended to be, the subject of the Transaction
Security) or for the exercise of any rights, powers and remedies of the Security
Trustee or the Finance Parties provided by or pursuant to the Finance Documents
or by law;

  (ii)   to confer on the Security Trustee or confer on the Finance Parties
Security over any property and assets of that Obligor located in any
jurisdiction equivalent or similar to the Security intended to be conferred by
or pursuant to the Transaction Security Documents; and/or

  (iii)   to facilitate the realisation of the assets which are, or are intended
to be, the subject of the Transaction Security.

  (b)   Each Obligor shall (and the Parent shall procure that each member of the
Group shall) take all such action as is available to it (including making all
filings and registrations) as may be necessary for the purpose of the creation,
perfection, protection or maintenance of any Security conferred or intended to
be conferred on the Security Trustee or the Finance Parties by or pursuant to
the Finance Documents.

23.32.   Payment of Loan Notes

  Not restated.   23.33.   Acquisition Agreement

    The Parent will not agree to amend or waive or permit the amendment or
waiver of any of the material terms of the Acquisition Agreement, without the
consent of the Agent, which consent will not be unreasonably withheld or
delayed.

24.   EVENTS OF DEFAULT

    Each of the events or circumstances set out in this Clause 24 is an Event of
Default (save for Clause 24.21 (Acceleration)).

24.1.   Non-payment

    An Obligor does not pay on the due date any amount payable pursuant to a
Finance Document (other than amounts due and payable under the Working Capital
Facility Letter) at the place at and in the currency in which it is expressed to
be payable unless:

  (a)   its failure to pay is caused by:

99



--------------------------------------------------------------------------------



 



  (i)   administrative or technical error; or

  (ii)   a Disruption Event; and

  (b)   payment is made within three Business Days of its due date.

24.2.   Financial covenants and other obligations

  (a)   Any requirement of Clause 22 (Financial covenants) is not satisfied or
an Obligor does not comply with the provisions of any of Clauses 21.1 (Financial
Statements), 21.2 (Provision and contents of Compliance Certificate), 23.13
(Negative Pledge), 23.14 (Disposals), 23.16 (Loans or credit), 23.17 (No
Guarantees or indemnities), 23.18 (Dividends and share redemption), 23.19
(Financial Indebtedness) and 23.26 (Amendments).

  (b)   An Obligor does not comply with any provision of any Transaction
Security Document.

24.3.   Other obligations

  (a)   An Obligor does not comply with any provision of the Finance Documents
(other than those referred to in Clause 24.1 (Non-payment) and Clause 24.2
(Financial covenants and other obligations)).

  (b)   No Event of Default under paragraph (a) above will occur if the failure
to comply is capable of remedy and is remedied within 15 Business Days (or such
other period (if any) as the Agent may agree) of the Agent giving notice to the
Parent or relevant Obligor or the Parent or an Obligor becoming aware of the
failure to comply.

24.4.   Misrepresentation

  (a)   Any representation or statement made or deemed to be made by an Obligor
in the Finance Documents or any other document delivered by or on behalf of any
Obligor under or in connection with any Finance Document is or proves to have
been incorrect or misleading in any material respect when made or deemed to be
made.

  (b)   No Event of Default under paragraph (a) will occur if the matter giving
rise to the breach is capable of remedy and is remedied within 15 Business Days
(or such other period (if any) as the Agent may agree) of the Agent giving
notice to the Parent or relevant Obligor or the Parent or an Obligor becoming
aware of the breach.

24.5.   Cross default

  (a)   Any Financial Indebtedness of any member of the Group is not paid when
due nor within any originally applicable grace period.

  (b)   Any Financial Indebtedness of any member of the Group is declared to be
or otherwise becomes due and payable prior to its specified maturity as a result
of an event of default (however described).

  (c)   Any commitment for any Financial Indebtedness of any member of the Group
is cancelled or suspended by a creditor of any member of the Group as a result
of an event of default (however described).

100



--------------------------------------------------------------------------------



 



  (d)   Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

  (e)   No Event of Default will occur under this Clause 24.5 if the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within paragraphs (a) to (d) above is less than £100,000 (or its
equivalent in any other currency or currencies) or (for a period of 15 Business
Days) if the Financial Indebtedness relates to the Working Capital Facility.

24.6.   Insolvency

  (a)   A member of the Group is unable or admits inability to pay its debts as
they fall due or is deemed to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness.

  (b)   The value of the assets of any member of the Group is less than its
liabilities (taking into account contingent and prospective liabilities).

  (c)   A moratorium is declared in respect of any indebtedness of any member of
the Group. If a moratorium occurs, the ending of the moratorium will not remedy
any Event of Default caused by that moratorium.

24.7.   Insolvency proceedings

  (a)   Any corporate action, legal proceedings or other procedure or step is
taken in relation to:

  (i)   the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration, examination or reorganisation (by way
of voluntary arrangement, scheme of arrangement or otherwise) of any member of
the Group;

  (ii)   a composition, compromise, assignment or arrangement with any creditor
of any member of the Group;

  (iii)   the appointment of a liquidator, receiver, administrator,
administrative receiver, examiner, compulsory manager or other similar officer
in respect of any member of the Group or any of its assets; or

  (iv)   enforcement of any Security over any assets of any member of the Group,

      or any analogous procedure or step is taken in any jurisdiction.

  (b)   Paragraph (a) shall not apply to:

  (i)   any winding-up petition which is frivolous or vexatious and is
discharged, stayed or dismissed within 14 days of commencement or, if earlier,
the date on which it is advertised; or

  (ii)   any step or procedure contemplated by paragraph (b) of the definition
of Permitted Transaction.

101



--------------------------------------------------------------------------------



 



24.8.   Creditors’ process

    Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of Obligor
having an aggregate value of £250,000 or more (after taking into account the
anticipated level of insurance proceeds (if any) which the Obligor will be
entitled to receive and which in the opinion of the Agent (acting reasonably) is
not being contested) and is not discharged within 10 Business Days.

24.9.   Unlawfulness and invalidity

  (a)   It is or becomes unlawful for an Obligor to perform any of its
obligations under the Finance Documents or any Transaction Security created or
expressed to be created or evidenced by the Transaction Security Documents
ceases to be effective.

  (b)   Any obligation or obligations of any Obligor under any Finance Documents
are not (subject to the Legal Reservations) or cease to be legal, valid, binding
or enforceable and the cessation individually or cumulatively materially and
adversely affects the interests of the Lenders under the Finance Documents.

  (c)   Any Finance Document ceases to be in full force and effect or any
Transaction Security ceases to be legal, valid, binding, enforceable or
effective or is alleged by a party to it (other than a Finance Party) to be
ineffective.

24.10.   Cessation of business

    Any member of the Group suspends or ceases to carry on (or threatens to
suspend or cease to carry on) all or a material part of its business except as a
result of a Permitted Disposal or a Permitted Transaction.

24.11.   Change of ownership

  (a)   After the date of this Agreement, an Obligor (other than the Parent)
ceases to be a wholly-owned Subsidiary of the Parent; or

  (b)   an Obligor ceases to own at least the same percentage of shares in a
Material Company as at the date of this Agreement,

    except, in either case, as a result of a disposal which is a Permitted
Disposal or a Permitted Transaction.

24.12.   Constitutional Documents

    The Parent amends, varies, supplements, supersedes, waives or terminates its
Constitutional Documents in any way that has a material and adverse impact on
the Lenders without the prior written consent of the Majority Lenders.

24.13.   Change of management

    Not restated.

102



--------------------------------------------------------------------------------



 



24.14.   Change of Key Personnel

    Not restated.

24.15.   Audit qualification

    The Auditors of the Group qualify the audited annual consolidated financial
statements of the Parent in a manner which the Majority Lenders (acting
reasonably) consider material in the context of the Finance Documents.

24.16.   Expropriation

    The authority or ability of any member of the Group to conduct its business
is limited or wholly or substantially curtailed by any seizure, expropriation,
nationalisation, intervention, restriction or other action by or on behalf of
any governmental, regulatory or other authority or other person in relation to
any member of the Group or any of its assets.

24.17.   Repudiation and rescission of agreements

    An Obligor (or any other relevant party) rescinds or purports to rescind or
repudiates or purports to repudiate a Finance Document or any of the Transaction
Security or evidences an intention to rescind or repudiate a Finance Document or
any Transaction Security.

24.18.   Litigation

    Any litigation, arbitration, administrative, governmental, regulatory or
other investigations, proceedings or disputes are commenced or threatened in
relation to the Transaction Documents or the transactions contemplated in the
Transaction Documents or against any member of the Group or its assets which has
or is reasonably likely to have a Material Adverse Effect.

24.19.   Material adverse change

    Any event or circumstance occurs which is reasonably likely to have a
Material Adverse Effect.

24.20.   Employee Benefit Trust

    Not restated.

24.21.   Acceleration

    On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Parent:

  (a)   cancel the Total Commitments at which time they shall immediately be
cancelled;

  (b)   declare that all or part of the Utilisations, together with accrued
interest, and all other amounts accrued or outstanding under the Finance
Documents be immediately due and payable, at which time they shall become
immediately due and payable;

  (c)   declare that all or part of the Utilisations be payable on demand, at
which

103



--------------------------------------------------------------------------------



 



      time they shall immediately become payable on demand by the Agent on the
instructions of the Majority Lenders; and/or

  (d)   exercise or direct the Security Trustee to exercise any or all of its
rights, remedies, powers or discretions under the Finance Documents.

104



--------------------------------------------------------------------------------



 



SECTION 9
CHANGES TO PARTIES

25.   CHANGES TO THE LENDERS

25.1.   Assignments and transfers by the Lenders

    Subject to this Clause 25 a Lender (the “Existing Lender”) may:

  (a)   assign any of its rights; or

  (b)   transfer by novation any of its rights and obligations,

    under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the “New Lender”).

25.2.   Conditions of assignment or transfer

  (a)   An Existing Lender must consult with the Parent for no more than 10 days
before it may make an assignment or transfer in accordance with Clause 25.1
(Assignments and transfers by the Lenders) unless the assignment or transfer is:

  (i)   to another Lender or an Affiliate of a Lender;

  (ii)   if the Existing Lender is a fund, to a fund which is a Related Fund of
the Existing Lender; or

  (iii)   made at a time when an Event of Default is continuing.

  (b)   An assignment will only be effective on:

  (i)   receipt by the Agent (whether in the Assignment Agreement or otherwise)
of written confirmation from the New Lender (in form and substance satisfactory
to the Agent) that the New Lender will assume the same obligations to the other
Finance Parties and the other Secured Parties as it would have been under if it
was an Original Lender;

  (ii)   the New Lender entering into the documentation required for it to
accede as a party to the Intercreditor Agreement; and

  (iii)   the performance by the Agent of all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to
such assignment to a New Lender, the completion of which the Agent shall
promptly notify to the Lender and the New Lender.

  (c)   A transfer will only be effective if the New Lender enters into the
documentation required for it to accede as a party to the Intercreditor
Agreement and if the procedure set out in Clause 25.5 (Procedure for transfer)
is complied with.

105



--------------------------------------------------------------------------------



 



  (d)   If:

  (i)   a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and

  (ii)   as a result of circumstances existing at the date the assignment,
transfer or change occurs, an Obligor would be obliged to make a payment to the
New Lender or Lender acting through its new Facility Office under Clause 14 (Tax
gross-up and indemnities) or Clause 15 (Increased Costs),

      then the New Lender or Lender acting through its new Facility Office is
only entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

25.3.   Assignment or transfer fee

    Unless the Agent otherwise agrees and excluding an assignment or transfer
(i) to an Affiliate of a Lender, or (ii) to a Related Fund or (iii) made in
connection with primary syndication of the Facilities, the New Lender shall, on
the date upon which an assignment or transfer takes effect, pay to the Agent
(for its own account) a fee of £1,500.

25.4.   Limitation of responsibility of Existing Lenders

  (a)   Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

  (i)   the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents, the Transaction Security or any other documents;

  (ii)   the financial condition of any Obligor;

  (iii)   the performance and observance by any Obligor or any other member of
the Group of its obligations under the Transaction Documents or any other
documents; or

  (iv)   the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,

      and any representations or warranties implied by law are excluded.

  (b)   Each New Lender confirms to the Existing Lender, the other Finance
Parties and the Secured Parties that it:

  (i)   has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Transaction Document or the
Transaction Security; and

106



--------------------------------------------------------------------------------



 



  (ii)   will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities whilst any amount is
or may be outstanding under the Finance Documents or any Commitment is in force.

  (c)   Nothing in any Finance Document obliges an Existing Lender to:

  (i)   accept a re-transfer or re-assignment from a New Lender of any of the
rights and obligations assigned or transferred under this Clause 25; or

  (ii)   support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Transaction Documents or otherwise.

25.5.   Procedure for transfer

  (a)   Subject to the conditions set out in Clause 25.2 (Conditions of
assignment or transfer) a transfer is effected in accordance with paragraph
(c) below when the Agent executes an otherwise duly completed Transfer
Certificate delivered to it by the Existing Lender and the New Lender. The Agent
shall, subject to paragraph (b) below, as soon as reasonably practicable after
receipt by it of a duly completed Transfer Certificate appearing on its face to
comply with the terms of this Agreement and delivered in accordance with the
terms of this Agreement, execute that Transfer Certificate.

  (b)   The Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or similar checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.

  (c)   On the Transfer Date:

  (i)   to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer by novation its rights and obligations under the Finance Documents
and in respect of the Transaction Security each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and in respect of the Transaction Security and their
respective rights against one another under the Finance Documents and in respect
of the Transaction Security shall be cancelled (being the “Discharged Rights and
Obligations”);

  (ii)   each of the Obligors and the New Lender shall assume obligations
towards one another and/or acquire rights against one another which differ from
the Discharged Rights and Obligations only insofar as that Obligor or other
member of the Group and the New Lender have assumed and/or acquired the same in
place of that Obligor and the Existing Lender;

  (iii)   the Agent, the Arranger, the Security Trustee, the New Lender and the
other Lenders shall acquire the same rights and assume the same obligations
between themselves and in respect of the Transaction Security as they would have
acquired and assumed had the New Lender been an Original Lender with the rights,
and/or obligations

107



--------------------------------------------------------------------------------



 



      acquired or assumed by it as a result of the transfer and to that extent
the Agent, the Arranger and the Security Trustee and the Existing Lender shall
each be released from further obligations to each other under the Finance
Documents; and

  (iv)   the New Lender shall become a Party as a “Lender”.

25.6.   Procedure for assignment

  (a)   Subject to the conditions set out in Clause 25.2 (Conditions of
assignment or transfer) an assignment may be effected in accordance with
paragraph (c) below when the Agent executes an otherwise duly completed
Assignment Agreement delivered to it by the Existing Lender and the New Lender.
The Agent shall, subject to paragraph (b) below, as soon as reasonably
practicable after receipt by it of a duly completed Assignment Agreement
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Assignment
Agreement.

  (b)   The Agent shall only be obliged to execute an Assignment Agreement
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or similar checks under
all applicable laws and regulations in relation to the assignment to such New
Lender.

  (c)   On the Transfer Date:

  (i)   the Existing Lender will assign absolutely to the New Lender its rights
under the Finance Documents and in respect of the Transaction Security expressed
to be the subject of the assignment in the Assignment Agreement;

  (ii)   the Existing Lender will be released from the obligations (the
“Relevant Obligations”) expressed to be the subject of the release in the
Assignment Agreement (and any corresponding obligations by which it is bound in
respect of the Transaction Security); and

  (iii)   the New Lender shall become a Party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.

  (d)   Lenders may utilise procedures other than those set out in this Clause
25.6 to assign their rights under the Finance Documents provided that they
comply with the conditions set out in Clause 25.2 (Conditions of assignment or
transfer).

25.7.   Copy of Transfer Certificate or Assignment Agreement to Parent       The
Agent shall, as soon as reasonably practicable after it has executed a Transfer
Certificate, an Assignment Agreement or an Increase Confirmation, send to the
Parent a copy of that Transfer Certificate or Assignment Agreement or Increase
Confirmation.

25.8.   Disclosure of information

  (a)   Any Lender may disclose to any of its Affiliates and any other person:

108



--------------------------------------------------------------------------------



 



  (i)   to (or through) whom that Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
the Finance Documents;

  (ii)   with (or through) whom that Lender enters into (or may potentially
enter into) any sub-participation in relation to, or any other transaction under
which payments are to be made by reference to, the Finance Documents or any
Obligor; or

  (iii)   to whom, and to the extent that, information is required to be
disclosed by any applicable law or regulation; or

  (iv)   for whose benefit that Lender charges, assigns or otherwise creates
Security (or may do so) pursuant to Clause 25.9 (Security over Lenders’ rights);
and

  (b)   any Finance Party may disclose to a rating agency or its professional
advisers, or (with the consent of the Parent) any other person,

      any information about any Obligor, the Group and the Finance Documents as
that Lender or other Finance Party shall consider appropriate if in relation to
paragraphs (a)(i) and (ii) above, the person to whom the information is to be
given has entered into a Confidentiality Undertaking.

      Any Confidentiality Undertaking signed by a Finance Party pursuant to this
Clause 25.8 shall supersede any prior confidentiality undertaking signed by such
Finance Party for the benefit of any member of the Group.

25.9.   Security over Lenders’ rights

In addition to the other rights provided to Lenders under this Clause 25, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:

  (a)   any charge, assignment or other Security to secure obligations to a
federal reserve or central bank; and

  (b)   in the case of any Lender which is a fund, any charge, assignment or
other Security granted to any holders (or trustee or representatives of holders)
of obligations owed, or securities issued, by that Lender as security for those
obligations or securities,         except that no such charge, assignment or
Security shall:

  (i)   release a Lender from any of its obligations under the Finance Documents
or substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

  (ii)   require any payments to be made by an Obligor or grant to any person
any more extensive rights than those required to be made or granted to the
relevant Lender under the Finance Documents.

109



--------------------------------------------------------------------------------



 



25.10.   Debt Purchase Transactions

  (a)   The Parent shall not, and shall procure that each other member of the
Group shall not (i) enter into any Debt Purchase Transaction or
(ii) beneficially own all or any part of the share capital of a company that is
a Lender or a party to a Debt Purchase Transaction of the type referred to in
paragraphs (b) or (c) of the definition of Debt Purchase Transaction.

  (b)   For so long as any shareholder in the Parent (i) beneficially owns a
Commitment or (ii) has entered into a sub-participation agreement relating to a
Commitment or other agreement or arrangement having a substantially similar
economic effect and such agreement has not been terminated:

  (i)   in ascertaining the Majority Lenders or whether any given percentage
(including, for the avoidance of doubt, unanimity) of the Total Commitments has
been obtained to approve any request for a consent, waiver, amendment or other
vote under the Finance Documents such Commitment shall be deemed to be zero; and

  (ii)   for the purposes of Clause 37.2 (Exceptions), such shareholder in the
Parent or the person with whom it has entered into such sub-participation, other
agreement or arrangement shall be deemed not to be a Lender.

  (c)   Each Lender shall, unless such Debt Purchase Transaction is an
assignment or transfer, promptly notify the Agent in writing if it knowingly
enters into a Debt Purchase Transaction with a shareholder in the Parent (a
“Notifiable Debt Purchase Transaction”).

  (d)   A Lender shall promptly notify the Agent if a Notifiable Debt Purchase
Transaction to which it is a party:

  (i)   is terminated; or

  (ii)   ceases to be with a shareholder in the Parent.

  (e)   Each shareholder in the Parent that is a Lender agrees that:

  (i)   in relation to any meeting or conference call to which all the Lenders
are invited to attend or participate, it shall not attend or participate in the
same if so requested by the Agent or, unless the Agent otherwise agrees, be
entitled to receive the agenda or any minutes of the same; and

  (ii)   in its capacity as Lender, unless the Agent otherwise agrees, it shall
not be entitled to receive any report or other document prepared at the behest
of, or on the instructions of, the Agent or one or more of the Lenders.

26.   CHANGES TO THE OBLIGORS   26.1.   Assignment and transfers by Obligors

    No Obligor or any other member of the Group may assign any of its rights or
transfer any of its rights or obligations under the Finance Documents.

110



--------------------------------------------------------------------------------



 



26.2.   Additional Borrowers

  (a)   Subject to compliance with the provisions of paragraphs (c) and (d) of
Clause 21.9 (“Know your customer” checks), the Parent may request that any of
its wholly owned Subsidiaries which is not a Dormant Subsidiary becomes a
Borrower. That Subsidiary shall become a Borrower if:

  (i)   it is incorporated in the same jurisdiction as an existing Borrower and
the Majority Lenders approve the addition of that Subsidiary or otherwise if all
the Lenders approve the addition of that Subsidiary;

  (ii)   the Parent and that Subsidiary deliver to the Agent a duly completed
and executed Accession Letter;

  (iii)   the Subsidiary is (or becomes) a Guarantor prior to becoming a
Borrower;

  (iv)   the Parent confirms that no Default is continuing or would occur as a
result of that Subsidiary becoming an Additional Borrower; and

  (v)   the Agent has received all of the documents and other evidence listed in
Part II of Schedule 2 (Conditions precedent) in relation to that Additional
Borrower, each in form and substance satisfactory to the Agent.

  (b)   The Agent shall notify the Parent and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent).

  (c)   Upon becoming an Additional Borrower that Subsidiary shall make any
filings (and provide copies of such filings) as required by paragraph (g) of
Clause 14.2 (Tax gross-up) and paragraph (b) of Clause 14.6 (HMRC DT Treaty
Passport scheme confirmation) in accordance with those paragraphs.

26.3.   Resignation of a Borrower

  (a)   In this Clause 26.3, Clause 26.5 (Resignation of a Guarantor) and Clause
26.7 (Resignation and release of Security on disposal), “Third Party Disposal”
means the disposal of an Obligor to a person which is not a member of the Group
where that disposal is permitted under Clause 23.14 (Disposals) or made with the
approval of the Majority Lenders (and the Parent has confirmed this is the
case).

  (b)   With the prior consent of all the Lenders, the Parent may request that a
Borrower ceases to be a Borrower by delivering to the Agent a Resignation
Letter. If a Borrower is the subject of a Third Party Disposal, the Parent may
request that such Borrower (other than the Parent, Holdings or the Company)
ceases to be a Borrower by delivering to the Agent a Resignation Letter.

  (c)   The Agent shall accept a Resignation Letter and notify the Parent and
the other Finance Parties of its acceptance if:

  (i)   the Parent has confirmed that no Default is continuing or would result
from the acceptance of the Resignation Letter;

111



--------------------------------------------------------------------------------



 



  (ii)   the Borrower is under no actual or contingent obligations as a Borrower
under any Finance Documents; and

  (iii)   the Parent has confirmed that it shall ensure that any relevant
Disposal Proceeds will be applied in accordance with Clause 8.3 (Application of
mandatory prepayments).

  (d)   Upon notification by the Agent to the Parent of its acceptance of the
resignation of a Borrower, that company shall cease to be a Borrower and shall
have no further rights or obligations under the Finance Documents as a Borrower
except that the resignation shall not take effect (and the Borrower will
continue to have rights and obligations under the Finance Documents) until the
date on which the Third Party Disposal takes effect.

26.4.   Additional Guarantors

  (a)   Subject to compliance with the provisions of paragraphs (b) and (c) of
Clause 21.9 (“Know your customer” checks), the Parent may request that any of
its wholly owned Subsidiaries become a Guarantor.

  (b)   The Parent shall procure that any other member of the Group which is not
a Dormant Subsidiary shall, as soon as possible after becoming a member of the
Group (or ceasing to be a Dormant Subsidiary), shall become an Additional
Guarantor and grant Security as the Agent may require.

  (c)   A member of the Group shall become an Additional Guarantor if:

  (i)   the Parent and the proposed Additional Guarantor deliver to the Agent a
duly completed and executed Accession Letter; and

  (ii)   the Agent has received all of the documents and other evidence listed
in Part II of Schedule 2 (Conditions Precedent) in relation to that Additional
Guarantor, each in form and substance satisfactory to the Agent.

  (d)   The Agent shall notify the Parent and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent).

26.5.   Resignation of a Guarantor

  (a)   The Parent may request that a Guarantor (other than the Parent or the
Company) ceases to be a Guarantor by delivering to the Agent a Resignation
Letter if:

  (i)   that Guarantor is being disposed of by way of a Third Party Disposal (as
defined in Clause 26.3 (Resignation of a Borrower)) and the Parent has confirmed
this is the case; or

  (ii)   all the Lenders have consented to the resignation of that Guarantor.

  (b)   The Agent shall accept a Resignation Letter and notify the Parent and
the Lenders of its acceptance if:

  (i)   the Parent has confirmed that no Default is continuing or would result
from the acceptance of the Resignation Letter;

112



--------------------------------------------------------------------------------



 



  (ii)   no payment is due from the Guarantor under Clause 19.1 (Guarantee and
indemnity);

  (iii)   where the Guarantor is also a Borrower, it is under no actual or
contingent obligations as a Borrower and has resigned and ceased to be a
Borrower under Clause 26.3 (Resignation of a Borrower); and

  (iv)   the Parent has confirmed that it shall ensure that the Disposal
Proceeds will be applied, in accordance with Clause 8.3 (Application of
mandatory prepayments).

  (c)   The resignation of that Guarantor shall not be effective until the date
of the relevant Third Party Disposal at which time that company shall cease to
be a Guarantor and shall have no further rights or obligations under the Finance
Documents as a Guarantor.

26.6.   Repetition of Representations

    Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the representations and warranties referred to in paragraph
(c) of Clause 20.31 (Times when representations made) are true and correct in
relation to it as at the date of delivery as if made by reference to the facts
and circumstances then existing.

26.7.   Resignation and release of security on disposal

    If a Borrower or Guarantor is or is proposed to be the subject of a Third
Party Disposal then:

  (a)   where that Borrower or Guarantor created Transaction Security over any
of its assets or business in favour of the Security Trustee, or Transaction
Security in favour of the Security Trustee was created over the shares (or
equivalent) of that Borrower or Guarantor, the Security Trustee may, at the cost
and request of the Parent, release those assets, business or shares (or
equivalent) and issue certificates of non-crystallisation;

  (b)   the resignation of that Borrower or Guarantor and related release of
Transaction Security referred to in paragraph (a) above shall not become
effective until the date of that disposal; and

  (c)   if the disposal of that Borrower or Guarantor is not made, the
Resignation Letter of that Borrower or Guarantor and the related release of
Transaction Security referred to in paragraph (a) above shall have no effect and
the obligations of the Borrower or Guarantor and the Transaction Security
created or intended to be created by or over that Borrower or Guarantor shall
continue in full force and effect.

113



--------------------------------------------------------------------------------



 



SECTION 10
THE FINANCE PARTIES

27.   ROLE OF THE AGENT, THE ARRANGER AND OTHERS   27.1.   Appointment of the
Agent

  (a)   Each of the Arranger and the Lenders appoints the Agent to act as its
agent under and in connection with the Finance Documents.

  (b)   Each of the Arranger and the Lenders authorises the Agent to exercise
the rights, powers, authorities and discretions specifically given to the Agent
under or in connection with the Finance Documents together with any other
incidental rights, powers, authorities and discretions.

27.2.   Duties of the Agent

  (a)   The Agent shall promptly forward to a Party the original or a copy of
any document which is delivered to the Agent for that Party by any other Party.

  (b)   Except where a Finance Document specifically provides otherwise, the
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

  (c)   If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

  (d)   If the Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Agent,
the Arranger or the Security Trustee) under this Agreement it shall promptly
notify the other Finance Parties.

  (e)   The Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.

27.3.   Role of the Arranger

    Except as specifically provided in the Finance Documents, the Arranger has
no obligations of any kind to any other Party under or in connection with any
Finance Document.

27.4.   No fiduciary duties

  (a)   Nothing in this Agreement constitutes the Agent and/or the Arranger as a
trustee or fiduciary of any other person.

  (b)   None of the Agent, the Security Trustee or the Arranger shall be bound
to account to any Lender for any sum or the profit element of any sum received
by it for its own account.

27.5.   Business with the Group

    The Agent, the Security Trustee and the Arranger may accept deposits from,
lend money to and generally engage in any kind of banking or other business with
any member of the Group.

114



--------------------------------------------------------------------------------



 



27.6.   Rights and discretions

  (a)   The Agent may rely on:

  (i)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and

  (ii)   any statement made by a director, authorised signatory or employee of
any person regarding any matters which may reasonably be assumed to be within
his knowledge or within his power to verify.

  (b)   The Agent may assume (unless it has received notice to the contrary in
its capacity as agent for the Lenders) that:

  (i)   no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 24.1 (Non-payment));

  (ii)   any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised; and

  (iii)   any notice or request made by the Parent (other than a Utilisation
Request or Selection Notice) is made on behalf of and with the consent and
knowledge of all the Obligors.

  (c)   The Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.

  (d)   The Agent may act in relation to the Finance Documents through its
personnel and agents.

  (e)   The Agent may disclose to any other Party any information it reasonably
believes it has received as agent under this Agreement.

  (f)   Notwithstanding any other provision of any Finance Document to the
contrary, neither the Agent nor the Arranger is obliged to do or omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

27.7.   Majority Lenders’ instructions

  (a)   Unless a contrary indication appears in a Finance Document, the Agent
shall (i) exercise any right, power, authority or discretion vested in it as
Agent in accordance with any instructions given to it by the Majority Lenders
(or, if so instructed by the Majority Lenders, refrain from exercising any
right, power, authority or discretion vested in it as Agent) and (ii) not be
liable for any act (or omission) if it acts (or refrains from taking any action)
in accordance with an instruction of the Majority Lenders.

  (b)   Unless a contrary indication appears in a Finance Document, any
instructions given by the Majority Lenders will be binding on all the Finance
Parties other than the Security Trustee.

  (c)   The Agent may refrain from acting in accordance with the instructions of
the Majority Lenders (or, if appropriate, the Lenders) until it has received
such security as it may require for any cost, loss or liability (together with
any

115



--------------------------------------------------------------------------------



 



      associated VAT) which it may incur in complying with the instructions.

  (d)   In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) the Agent may act (or refrain from taking action) as
it considers to be in the best interest of the Lenders.

  (e)   The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document. This paragraph (e) shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Transaction Security Documents or enforcement of
the Transaction Security or Transaction Security Documents.

27.8.   Responsibility for documentation       Neither of the Agent or the
Arranger:

  (a)   is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agent, the Arranger, an
Obligor or any other person given in or in connection with any Finance Document
or the Reports or the transactions contemplated in the Finance Documents; or

  (b)   is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security.

27.9.   Exclusion of liability

  (a)   Without limiting paragraph (b) below the Agent will not be liable for
any action taken by it under or in connection with any Finance Document or the
Transaction Security, unless directly caused by its gross negligence or wilful
misconduct.

  (b)   No Party (other than the Agent) may take any proceedings against any
officer, employee or agent of the Agent, in respect of any claim it might have
against the Agent or in respect of any act or omission of any kind by that
officer, employee or agent in relation to any Finance Document or any
Transaction Document and any officer, employee or agent of the Agent may rely on
this Clause subject to Clause 1.3 (Third party rights) and the provisions of the
Third Parties Act.

  (c)   The Agent will not be liable for any delay (or any related consequences)
in crediting an account with an amount required under the Finance Documents to
be paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

  (d)   Nothing in this Agreement shall oblige the Agent or the Arranger to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender and each Lender confirms to the Agent and the Arranger that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by the
Agent or the Arranger.

116



--------------------------------------------------------------------------------



 



27.10.   Lenders’ indemnity to the Agent

    Each Lender shall (in proportion to its share of the Total Commitments or,
if the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent’s gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents (unless the Agent has
been reimbursed by an Obligor pursuant to a Finance Document).

27.11.   Resignation of the Agent

  (a)   The Agent may resign and appoint one of its Affiliates acting through an
office in the United Kingdom as successor by giving notice to the Lenders and
the Parent.

  (b)   Alternatively the Agent may resign by giving notice to the Lenders and
the Parent, in which case the Majority Lenders (after consultation with the
Parent) may appoint a successor Agent.

  (c)   If the Majority Lenders have not appointed a successor Agent in
accordance with paragraph (b) above within 30 days after notice of resignation
was given, the Agent (after consultation with the Parent) may appoint a
successor Agent (acting through an office in the United Kingdom).

  (d)   The retiring Agent shall, at its own cost, make available to the
successor Agent such documents and records and provide such assistance as the
successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Finance Documents.

  (e)   The Agent’s resignation notice shall only take effect upon the
appointment of a successor.

  (f)   Upon the appointment of a successor, the retiring Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 27. Its successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

  (g)   After consultation with the Parent, the Majority Lenders may, by notice
to the Agent, require it to resign in accordance with paragraph (b) above. In
this event, the Agent shall resign in accordance with paragraph (b) above.

27.12.   Replacement of the Agent

  (a)   After consultation with the Company, the Majority Lenders may, by giving
30 days’ notice to the Agent (or, at any time the Agent is an Impaired Agent, by
giving any shorter notice determined by the Majority Lenders) replace the Agent
by appointing a successor Agent (acting through an office in the United
Kingdom).

  (b)   The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the

117



--------------------------------------------------------------------------------



 



      successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Finance Documents.

  (c)   The appointment of the successor Agent shall take effect on the date
specified in the notice from the Majority Lenders to the retiring Agent. As from
this date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this Clause 27.12 (and any agency fees for the account of the retiring Agent
shall cease to accrue from (and shall be payable on) that date).

  (d)   Any successor Agent and each of the other Parties shall have the same
rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

27.13.   Confidentiality

  (a)   In acting as agent for the Finance Parties, the Agent shall be regarded
as acting through its agency division which shall be treated as a separate
entity from any other of its divisions or departments.

  (b)   If information is received by another division or department of the
Agent, it may be treated as confidential to that division or department and the
Agent shall not be deemed to have notice of it.

  (c)   Notwithstanding any other provision of any Finance Document to the
contrary, neither the Agent nor the Arranger are obliged to disclose to any
other person (i) any confidential information or (ii) any other information if
the disclosure would or might in its reasonable opinion constitute a breach of
any law or a breach of a fiduciary duty.

27.14.   Relationship with the Lenders

  (a)   The Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and acting through its Facility Office unless it has received not
less than five Business Days’ prior notice from that Lender to the contrary in
accordance with the terms of this Agreement.

  (b)   Each Lender shall supply the Agent with any information required by the
Agent in order to calculate the Mandatory Cost in accordance with Schedule 4
(Mandatory Cost formula).

  (c)   Each Lender shall supply the Agent with any information that the
Security Trustee may reasonably specify (through the Agent) as being necessary
or desirable to enable the Security Trustee to perform its functions as Security
Trustee. Each Lender shall deal with the Security Trustee exclusively through
the Agent and shall not deal directly with the Security Trustee.

27.15.   Credit appraisal by the Lenders

    Without affecting the responsibility of any Obligor for information supplied
by it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

  (a)   the financial condition, status and nature of each member of the Group;

118



--------------------------------------------------------------------------------



 



  (b)   the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and the Transaction Security and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document or the Transaction Security;

  (c)   whether that Secured Party has recourse, and the nature and extent of
that recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

  (d)   the adequacy, accuracy and/or completeness of the Reports and any other
information provided by the Agent, any Party or by any other person under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

  (e)   the right or title of any person in or to, or the value or sufficiency
of any part of the Charged Property, the priority of any of the Transaction
Security or the existence of any Security affecting the Charged Property.

27.16.   Reference Banks

    If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (in
consultation with the Parent) appoint another Lender or an Affiliate of a Lender
to replace that Reference Bank.

27.17.   Agent’s management time

    Any amount payable to the Agent under Clause 16.3 (Indemnity to the Agent),
Clause 18 (Costs and expenses) and Clause 27.10 (Lenders’ indemnity to the
Agent) shall include the cost of utilising the Agent’s management time or other
resources and will be calculated on the basis of such reasonable daily or hourly
rates as the Agent may notify to the Parent and the Lenders, and is in addition
to any fee paid or payable to the Agent under Clause 13 (Fees).

27.18.   Deduction from amounts payable by the Agent

    If any Party owes an amount to the Agent under the Finance Documents the
Agent may, after giving notice to that Party, deduct an amount not exceeding
that amount from any payment to that Party which the Agent would otherwise be
obliged to make under the Finance Documents and apply the amount deducted in or
towards satisfaction of the amount owed. For the purposes of the Finance
Documents that Party shall be regarded as having received any amount so
deducted.

27.19.   Reliance and engagement letters

    Each Finance Party and Secured Party confirms that each of the Arranger and
the Agent has authority to accept on its behalf (and ratifies the acceptance on
its behalf of any letters or reports already accepted by the Arranger or Agent)
the terms of any reliance letter or engagement letters relating to the Reports
or any reports or letters provided by accountants in connection with the Finance
Documents or the transactions contemplated in the Finance Documents (including
any net asset letter in

119



--------------------------------------------------------------------------------



 



    connection with the financial assistance procedures) and to bind it in
respect of those Reports, reports or letters and to sign such letters on its
behalf and further confirms that it accepts the terms and qualifications set out
in such letters.

28.   ROLE OF THE SECURITY TRUSTEE   28.1.   Trust

    The Security Trustee declares that it shall hold the Transaction Security on
trust for the Finance Parties on the terms contained in this Agreement. Each of
the parties to this Agreement agrees that the Security Trustee shall have only
those duties, obligations and responsibilities expressly specified in this
Agreement or in the Transaction Security Documents (and no others shall be
implied).

28.2.   No independent power

    The Finance Parties shall not have any independent power to enforce, or have
recourse to, any of the Transaction Security or to exercise any rights or powers
arising under the Transaction Security Documents except through the Security
Trustee.

28.3.   Security Trustee’s instructions       The Security Trustee shall:

  (a)   unless a contrary indication appears in a Finance Document, act in
accordance with any instructions given to it by the Agent and shall be entitled
to assume that (i) any instructions received by it from the Agent are duly given
by or on behalf of the Majority Lenders or, as the case may be, the Lenders in
accordance with the terms of the Finance Documents and (ii) unless it has
received actual notice of revocation that any instructions or directions given
by the Agent have not been revoked;

  (b)   be entitled to request instructions, or clarification of any direction,
from the Agent as to whether, and in what manner, it should exercise or refrain
from exercising any rights, powers and discretions and the Security Trustee may
refrain from acting unless and until those instructions or clarification are
received by it; and

  (c)   be entitled to, carry out all dealings with the Lenders through the
Agent and may give to the Agent any notice or other communication required to be
given by the Security Trustee to the Lenders.

28.4.   Security Trustee’s actions     Subject to the provisions of this Clause
28:

  (a)   the Security Trustee may, in the absence of any instructions to the
contrary, take such action in the exercise of any of its powers and duties under
the Finance Documents which in its absolute discretion it considers to be for
the protection and benefit of all the Finance Parties; and

  (b)   at any time after receipt by the Security Trustee of notice from the
Agent directing the Security Trustee to exercise all or any of its rights,
remedies, powers or discretions under any of the Finance Documents, the Security
Trustee may, and shall if so directed by the Agent, take any action as in its
sole discretion it thinks fit to enforce the Transaction Security.

120



--------------------------------------------------------------------------------



 



28.5.   Security Trustee’s discretions     The Security Trustee may:

  (a)   assume (unless it has received actual notice to the contrary in its
capacity as Security Trustee for the Finance Parties) that (i) no Default has
occurred and no Obligor is in breach of or default under its obligations under
any of the Finance Documents and (ii) any right, power, authority or discretion
vested in any person has not been exercised;

  (b)   if it receives any instructions or directions from the Agent to take any
action in relation to the Transaction Security, assume that all applicable
conditions under the Finance Documents for taking that action have been
satisfied;

  (c)   engage, pay for and rely on the advice or services of any lawyers,
accountants, surveyors or other experts (whether obtained by the Security
Trustee or by any other Finance Party) whose advice or services may at any time
seem necessary, expedient or desirable;

  (d)   rely upon any communication or document believed by it to be genuine
and, as to any matters of fact which might reasonably be expected to be within
the knowledge of a Finance Party or an Obligor, upon a certificate signed by or
on behalf of that person; or

  (e)   refrain from acting in accordance with the instructions of the Agent or
Lenders (including bringing any legal action or proceeding arising out of or in
connection with the Finance Documents) until it has received any indemnification
and/or security that it may in its absolute discretion require (whether by way
of payment in advance or otherwise) for all costs, losses and liabilities which
it may incur in bringing such action or proceedings.

28.6.   Security Trustee’s obligations     The Security Trustee shall promptly
inform the Agent of:

  (a)   the contents of any notice or document received by it in its capacity as
Security Trustee from any Obligor under any Finance Document; and

  (b)   the occurrence of any Default or any default by an Obligor in the due
performance of or compliance with its obligations under any Finance Document of
which the Security Trustee has received notice from any other party to this
Agreement.

28.7.   Excluded obligations     The Security Trustee shall not:

  (a)   be bound to enquire as to the occurrence or otherwise of any Default or
the performance, default or any breach by an Obligor of its obligations under
any of the Finance Documents;

  (b)   be bound to account to any other Party for any sum or the profit element
of any sum received by it for its own account;

  (c)   be bound to disclose to any other person (including any Finance Party)
(i) any confidential information or (ii) any other information if disclosure

121



--------------------------------------------------------------------------------



 



      would, or might in its reasonable opinion, constitute a breach of any law
or be a breach of fiduciary duty;

  (d)   be under any obligations other than those which are specifically
provided for in the Finance Documents; or

  (e)   have or be deemed to have any duty, obligation or responsibility to, or
relationship of trust or agency with, any Obligor.

28.8.   Exclusion of Security Trustee’s liability

    Unless caused directly by its gross negligence or wilful default, the
Security Trustee shall not accept responsibility or be liable for:

  (a)   the adequacy, accuracy and/or completeness of any information supplied
by the Security Trustee or any other person in connection with the Finance
Documents or the transactions contemplated in the Finance Documents, or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with the Finance Documents;

  (b)   the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document or the Transaction Security or any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;

  (c)   any losses to any person or any liability arising as a result of taking
or refraining from taking any action in relation to any of the Finance Documents
or the Transaction Security or otherwise, whether in accordance with an
instruction from the Agent or otherwise;

  (d)   the exercise of, or the failure to exercise, any judgment, discretion or
power given to it by or in connection with any of the Finance Documents, the
Transaction Security or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with the
Finance Documents or the Transaction Security; or

  (e)   any shortfall which arises on the enforcement of the Transaction
Security.

28.9.   Own responsibility

    It is understood and agreed by each Finance Party that that Finance Party
has at all times itself been, and will continue to be, solely responsible for
making its own independent appraisal of and investigation into all risks arising
under or in connection with the Finance Documents including but not limited to:

  (a)   the financial condition, creditworthiness, condition, affairs, status
and nature of each of the Obligors;

  (b)   the legality, validity, effectiveness, adequacy and enforceability of
each of the Finance Documents and the Transaction Security and any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with the Finance Documents or the
Transaction Security;

122



--------------------------------------------------------------------------------



 



  (c)   whether that Finance Party has recourse, and the nature and extent of
that recourse, against any Obligor or any other person or any of their
respective assets under or in connection with the Finance Documents, the
transactions contemplated in the Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with the Finance Documents;

  (d)   the adequacy, accuracy and/or completeness of any information provided
by any person in connection with the Finance Documents, the transactions
contemplated in the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with the Finance Documents; and

  (e)   the right or title of any person in or to, or the value or sufficiency
of any part of, the Charged Property, the priority of any of the Transaction
Security or the existence of any security interest affecting the Charged
Property,

    and each Finance Party warrants to the Security Trustee that it has not
relied on, and will not at any time rely on, the Security Trustee in respect of
any of these matters.

28.10.   No responsibility to perfect Transaction Security     The Security
Trustee shall not be liable for any failure to:

  (a)   require the deposit with it of any deed or document certifying,
representing or constituting the title of any Obligor to any of the Charged
Property;

  (b)   obtain any licence, consent or other authority for the execution,
delivery, legality, validity, enforceability or admissibility in evidence of any
of the Finance Documents or the Transaction Security;

  (c)   register, file or record or otherwise protect any of the Transaction
Security (or the priority of any of the Transaction Security) under any
applicable laws in any jurisdiction or to give notice to any person of the
execution of any of the Finance Documents or of the Transaction Security;

  (d)   take, or to require any of the Obligors to take, any steps to perfect
its title to any of the Charged Property or to render the Transaction Security
effective or to secure the creation of any ancillary security interest under the
laws of any jurisdiction; or

  (e)   require any further assurances in relation to any of the Transaction
Security Documents.

28.11.   Insurance by Security Trustee

  (a)   The Security Trustee shall not be under any obligation to insure any of
the Charged Property, to require any other person to maintain any insurance or
to verify any obligation to arrange or maintain insurance contained in the
Finance Documents. The Security Trustee shall not be responsible for any loss
which may be suffered by any person as a result of the lack of or inadequacy of
any such insurance.

  (b)   Where the Security Trustee is named on any insurance policy as an
insured party, it shall not be responsible for any loss which may be suffered by
reason (directly or indirectly) of its failure to notify the insurers of any

123



--------------------------------------------------------------------------------



 



      material fact relating to the risk assumed by the insurers or any other
information of any kind, unless any Finance Party has requested it to do so in
writing and the Security Trustee has failed to do so within fourteen days after
receipt of that request.

28.12.   Custodians and Nominees

    The Security Trustee may appoint and pay any person to act as a custodian or
nominee on any terms in relation to any assets of the trust as the Security
Trustee may determine, including for the purpose of depositing with a custodian
this Agreement or any document relating to the trust created under this
Agreement and the Security Trustee shall not be responsible for any loss,
liability, expense, demand, cost, claim or proceedings incurred by reason of the
misconduct, omission or default on the part of any person appointed by it under
this Agreement or be bound to supervise the proceedings or acts of any person.

28.13.   Acceptance of Title

    The Security Trustee shall be entitled to accept without enquiry, and shall
not be obliged to investigate, the right and title as each of the Obligors may
have to any of the Charged Property and shall not be liable for or bound to
require any Obligor to remedy any defect in its right or title.

28.14.   Refrain from Illegality

    The Security Trustee may refrain from doing anything which in its opinion
will or may be contrary to any relevant law, directive or regulation of any
jurisdiction which would or might otherwise render it liable to any person, and
the Security Trustee may do anything which is, in its opinion, necessary to
comply with any law, directive or regulation.

28.15.   Business with the Obligors

    The Security Trustee may accept deposits from, lend money to, and generally
engage in any kind of banking or other business with any of the Obligors.

28.16. Releases        Upon a disposal of any of the Charged Property:

  (a)   pursuant to the enforcement of the Transaction Security by a Receiver or
the Security Trustee; or

  (b)   if that disposal is permitted under the Finance Documents,

    the Security Trustee shall (at the cost of the Obligors) release that
property from the Transaction Security and is authorised to execute, without the
need for any further authority from the Finance Parties, any release of the
Transaction Security or other claim over that asset and to issue any
certificates of non-crystallisation of floating charges that may be required or
desirable.

28.17.   Winding up of Trust

If the Security Trustee, with the approval of the Majority Lenders, determines
that (a) all of the Secured Obligations and all other obligations secured by any
of the Transaction Security Documents have been fully and finally discharged and
(b) none

124



--------------------------------------------------------------------------------



 



of the Finance Parties is under any commitment, obligation or liability (actual
or contingent) to make advances or provide other financial accommodation to any
Obligor pursuant to the Finance Documents, the trusts set out in this Agreement
shall be wound up and the Security Trustee shall release, without recourse or
warranty, all of the Transaction Security and the rights of the Security Trustee
under each of the Transaction Security Documents.

28.18.   Perpetuity Period

The perpetuity period under the rule against perpetuities, if applicable to this
Agreement, shall be the period of one hundred and twenty five years from the
date of this Agreement.

28.19.   Powers Supplemental

The rights, powers and discretions conferred upon the Security Trustee by this
Agreement shall be supplemental to the Trustee Acts 1925 and 2000 and in
addition to any which may be vested in the Security Trustee by general law or
otherwise.

28.20.   Trustee division separate

In acting as trustee for the Finance Parties, the Security Trustee shall be
regarded as acting through its trustee division which shall be treated as a
separate entity from any of its other divisions or departments and any
information received by any other division or department of the Security Trustee
may be treated as confidential and shall not be regarded as having been given to
the Security Trustee’s trustee division.

28.21.   Disapplication

Section 1 of the Trustee Act 2000 shall not apply to the duties of the Security
Trustee in relation to the trusts constituted by this Agreement. Where there are
any inconsistencies between the Trustee Acts 1925 and 2000 and the provisions of
this Agreement, the provisions of this Agreement shall, to the extent allowed by
law, prevail and, in the case of any inconsistency with the Trustee Act 2000,
the provisions of this Agreement shall constitute a restriction or exclusion for
the purposes of that Act.

28.22.   Resignation of Security Trustee

  (a)   The Security Trustee may resign and appoint one of its Affiliates as
successor by giving notice to the other Parties (or to the Agent on behalf of
the Lenders).

  (b)   Alternatively the Security Trustee may resign by giving notice to the
other Parties (or to the Agent on behalf of the Lenders) in which case the
Majority Lenders may appoint a successor Security Trustee.

  (c)   If the Majority Lenders have not appointed a successor Security Trustee
in accordance with paragraph (b) above within 30 days after the notice of
resignation was given, the Security Trustee (after consultation with the Agent)
may appoint a successor Security Trustee.

  (d)   The retiring Security Trustee shall, at its own cost, make available to
the successor Security Trustee such documents and records and provide such
assistance as the successor Security Trustee may reasonably request for the

125



--------------------------------------------------------------------------------



 



      purposes of performing its functions as Security Trustee under the Finance
Documents.

  (e)   The Security Trustee’s resignation notice shall only take effect upon
(i) the appointment of a successor and (ii) the transfer of all of the
Transaction Security to that successor.

  (f)   Upon the appointment of a successor, the retiring Security Trustee shall
be discharged from any further obligation in respect of the Finance Documents
but shall remain entitled to the benefit of Clauses 27 (Role of the Agent, the
Arranger and others) and this Clause 28 (Role of Security Trustee). Its
successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

  (g)   The Majority Lenders may, by notice to the Security Trustee, require it
to resign in accordance with paragraph (b) above. In this event, the Security
Trustee shall resign in accordance with paragraph (b) above.

28.23.   Delegation

  (a)   The Security Trustee may, at any time, delegate by power of attorney or
otherwise to any person for any period, all or any of the rights, powers and
discretions vested in it by any of the Finance Documents.

  (b)   The delegation may be made upon any terms and conditions (including the
power to sub-delegate) and subject to any restrictions as the Security Trustee
may think fit in the interests of the Finance Parties and it shall not be bound
to supervise, or be in any way responsible for any loss incurred by reason of
any misconduct or default on the part of any delegate or sub-delegate.

28.24.   Additional trustees

  (a)   The Security Trustee may at any time appoint (and subsequently remove)
any person to act as a separate trustee or as a co-trustee jointly with it
(i) if it considers that appointment to be in the interests of the Finance
Parties or (ii) for the purposes of conforming to any legal requirements,
restrictions or conditions which the Security Trustee deems to be relevant or
(iii) for obtaining or enforcing any judgment in any jurisdiction, and the
Security Trustee shall give prior notice to the Parent and the Agent of that
appointment.

  (b)   Any person so appointed shall have the rights, powers and discretions
(not exceeding those conferred on the Security Trustee by this Agreement) and
the duties and obligations that are conferred or imposed by the instrument of
appointment.

  (c)   The remuneration that the Security Trustee may pay to any person, and
any costs and expenses incurred by that person in performing its functions
pursuant to that appointment shall, for the purposes of this Agreement, be
treated as costs and expenses incurred by the Security Trustee.

29.   CONDUCT OF BUSINESS BY THE FINANCE PARTIES       No provision of this
Agreement will:

126



--------------------------------------------------------------------------------



 



  (a)   interfere with the right of any Finance Party to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit;

  (b)   oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

  (c)   oblige any Finance Party to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of Tax.

30.   SHARING AMONG THE FINANCE PARTIES   30.1.   Payments to Finance Parties

    If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 31 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:

  (a)   the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the Agent;

  (b)   the Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Finance Party would have been paid had the receipt
or recovery been received or made by the Agent and distributed in accordance
with Clause 31 (Payment mechanics), without taking account of any Tax which
would be imposed on the Agent in relation to the receipt, recovery or
distribution; and

  (c)   the Recovering Finance Party shall, within three Business Days of demand
by the Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Finance Party as its share of any payment to be made, in
accordance with Clause 31.6 (Partial payments).

30.2.   Redistribution of payments

    The Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) in accordance with Clause 31.6 (Partial payments).

30.3.   Recovering Finance Party’s rights

  (a)   On a distribution by the Agent under Clause 30.2 (Redistribution of
payments), the Recovering Finance Party will be subrogated to the rights of the
Finance Parties which have shared in the redistribution.

  (b)   If and to the extent that the Recovering Finance Party is not able to
rely on its rights under paragraph (a) above, the relevant Obligor shall be
liable to the Recovering Finance Party for a debt equal to the Sharing Payment
which is immediately due and payable.

30.4.   Reversal of redistribution

    If any part of the Sharing Payment received or recovered by a Recovering
Finance Party becomes repayable and is repaid by that Recovering Finance Party,
then:

  (a)   each Finance Party which has received a share of the relevant Sharing

127



--------------------------------------------------------------------------------



 



      Payment pursuant to Clause 30.2 (Redistribution of payments) shall, upon
request of the Agent, pay to the Agent for account of that Recovering Finance
Party an amount equal to the appropriate part of its share of the Sharing
Payment (together with an amount as is necessary to reimburse that Recovering
Finance Party for its proportion of any interest on the Sharing Payment which
that Recovering Finance Party is required to pay); and

  (b)   that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

30.5.   Exceptions

  (a)   This Clause 30 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause, have a valid
and enforceable claim against the relevant Obligor.

  (b)   A Recovering Finance Party is not obliged to share with any other
Finance Party any amount which the Recovering Finance Party has received or
recovered as a result of taking legal or arbitration proceedings, if:

  (i)   it notified the other Finance Party of the legal or arbitration
proceedings; and

  (ii)   the other Finance Party had an opportunity to participate in those
legal or arbitration proceedings but did not do so as soon as reasonably
practicable having received notice and did not take separate legal or
arbitration proceedings.

128



--------------------------------------------------------------------------------



 



SECTION 11
ADMINISTRATION

31.   PAYMENT MECHANICS   31.1.   Payments to the Agent

  (a)   On each date on which an Obligor or a Lender is required to make a
payment under a Finance Document, that Obligor or Lender shall make the same
available to the Agent (unless a contrary indication appears in a Finance
Document) for value on the due date at the time and in such funds specified by
the Agent as being customary at the time for settlement of transactions in the
relevant currency in the place of payment.

  (b)   Payment shall be made to such account in Edinburgh as the Agent
specifies.

31.2.   Distributions by the Agent

    Each payment received by the Agent under the Finance Documents for another
Party shall, subject to Clause 31.3 (Distributions to an Obligor) and Clause
31.4 (Clawback) be made available by the Agent as soon as practicable after
receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a Lender, for the account of its Facility Office), to
such account as that Party may notify to the Agent by not less than five
Business Days’ notice with a bank in London.

31.3.   Distributions to an Obligor

    The Agent may (with the consent of the Obligor or in accordance with Clause
32 (Set-Off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

31.4.   Clawback

  (a)   Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.

  (b)   If the Agent pays an amount to another Party and it proves to be the
case that the Agent had not actually received that amount, then the Party to
whom that amount (or the proceeds of any related exchange contract) was paid by
the Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

31.5.   Impaired Agent

  (a)   If, at any time, the Agent becomes an Impaired Agent, an Obligor or a
Lender which is required to make a payment under the Finance Documents to the
Agent in accordance with Clause 31.1 (Payments to the Agent) may instead either
pay that amount direct to the required recipient or pay that amount to an
interest-bearing account held with an Acceptable Bank within the meaning of
paragraph (a) of the definition of “Acceptable Bank” and in

129



--------------------------------------------------------------------------------



 



      relation to which no Insolvency Event has occurred and is continuing, in
the name of the Obligor or the Lender making the payment and designated as a
trust account for the benefit of the Party or Parties beneficially entitled to
that payment under the Finance Documents. In each case such payments must be
made on the due date for payment under the Finance Documents.

  (b)   All interest accrued on the amount standing to the credit of the trust
account shall be for the benefit of the beneficiaries of that trust account pro
rata to their respective entitlements.

  (c)   A Party which has made a payment in accordance with this Clause 31.5
shall be discharged of the relevant payment obligation under the Finance
Documents and shall not take any credit risk with respect to the amounts
standing to the credit of the trust account.

  (d)   Promptly upon the appointment of a successor Agent in accordance with
Clause 27.12 (Replacement of the Agent), each Party which has made a payment to
a trust account in accordance with this Clause 31.5 shall give all requisite
instructions to the bank with whom the trust account is held to transfer the
amount (together with any accrued interest) to the successor Agent for
distribution in accordance with Clause 31.2 (Distributions by the Agent).

31.6.   Partial payments

  (a)   If the Agent receives a payment for application against amounts due in
respect of any Finance Documents that is insufficient to discharge all the
amounts then due and payable by an Obligor under those Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under
those Finance Documents in the following order:

  (i)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Agent and the Security Trustee under those Finance Documents;

  (ii)   secondly, in or towards payment pro rata of any accrued interest, fee
or commission due but unpaid under those Finance Documents;

  (iii)   thirdly, in or towards payment pro rata of any principal due but
unpaid under those Finance Documents; and

  (iv)   fourthly, in or towards payment pro rata of any other sum due but
unpaid under the Finance Documents.

  (b)   The Agent shall, if so directed by the Majority Lenders, vary the order
set out in paragraphs (a)(ii) to (iv) above.

  (c)   Paragraphs (a) and (b) above will override any appropriation made by an
Obligor.

31.7.   No set-off by Obligors

    All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

130



--------------------------------------------------------------------------------



 



31.8.   Business Days

  (a)   Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

  (b)   During any extension of the due date for payment of any principal or
Unpaid Sum under this Agreement interest is payable on the principal or Unpaid
Sum at the rate payable on the original due date.

31.9.   Currency of account

    Sterling is the currency of account and payment for any sum due from an
Obligor under any Finance Document.

31.10.   Change of currency

  (a)   Unless otherwise prohibited by law, if more than one currency or
currency unit are at the same time recognised by the central bank of any country
as the lawful currency of that country, then:

  (i)   any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Agent (after consultation with the Parent); and

  (ii)   any translation from one currency or currency unit to another shall be
at the official rate of exchange recognised by the central bank for the
conversion of that currency or currency unit into the other, rounded up or down
by the Agent (acting reasonably).

  (b)   If a change in any currency of a country occurs, this Agreement will, to
the extent the Agent (acting reasonably and after consultation with the Parent)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the relevant interbank market and otherwise
to reflect the change in currency.

31.11.   Disruption to Payment Systems, etc.

    If either the Agent determines (in its discretion) that a Disruption Event
has occurred or the Agent is notified by the Parent that a Disruption Event has
occurred:

  (a)   the Agent may, and shall if requested to do so by the Parent, consult
with the Parent with a view to agreeing with the Parent such changes to the
operation or administration of the Facilities as the Agent may deem necessary in
the circumstances;

  (b)   the Agent shall not be obliged to consult with the Parent in relation to
any changes mentioned in paragraph (a) if, in its opinion, it is not practicable
to do so in the circumstances and, in any event, shall have no obligation to
agree to such changes;

  (c)   the Agent may consult with the Finance Parties in relation to any
changes mentioned in paragraph (a) but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

131



--------------------------------------------------------------------------------



 



  (d)   any such changes agreed upon by the Agent and the Parent shall (whether
or not it is finally determined that a Disruption Event has occurred) be binding
upon the Parties as an amendment to (or, as the case may be, waiver of) the
terms of the Finance Documents notwithstanding the provisions of Clause 37
(Amendments and Waivers);

  (e)   the Agent shall not be liable for any damages, costs or losses
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the Agent) arising as a result of its taking, or failing to take,
any actions pursuant to or in connection with this Clause 31.11; and

  (f)   the Agent shall notify the Finance Parties of all changes agreed
pursuant to paragraph (d) above.

32.   SET-OFF

    A Finance Party may set off any matured obligation due from an Obligor under
the Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

33.   NOTICES   33.1.   Communications in writing

    Any communication to be made under or in connection with the Finance
Documents shall be made in writing and, unless otherwise stated, may be made by
fax or letter.

33.2.   Addresses

    The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

  (a)   in the case of the Parent, Holdings, Schuh (ROI) Limited or the Company,
that identified with its name below;

  (b)   in the case of each Lender or any other Obligor, that notified in
writing to the Agent on or prior to the date on which it becomes a Party; and

  (c)   in the case of the Agent or the Security Trustee, that identified with
its name below,

  or any substitute address, fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than five Business Days’ notice.

33.3.   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

132



--------------------------------------------------------------------------------



 



  (i)   if by way of fax, when received in legible form; or

  (ii)   if by way of letter, when it has been left at the relevant address or
five Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address,

      and, if a particular department or officer is specified as part of its
address details provided under Clause 33.2 (Addresses), if addressed to that
department or officer.

  (b)   Any communication or document to be made or delivered to the Agent or
the Security Trustee will be effective only when actually received by the Agent
or Security Trustee and then only if it is expressly marked for the attention of
the department or officer identified with the Agent’s or Security Trustee’s
signature below (or any substitute department or officer as the Agent or
Security Trustee shall specify for this purpose).

  (c)   All notices from or to an Obligor shall be sent through the Agent.

  (d)   Any communication or document made or delivered to the Parent in
accordance with this Clause 33.3 will be deemed to have been made or delivered
to each of the Obligors.

33.4.   Notification of address and fax number

    Promptly upon receipt of notification of an address, and fax number or
change of address or fax number pursuant to Clause 33.2 (Addresses) or changing
its own address or fax number, the Agent shall notify the other Parties.

33.5.   Communication when Agent is Impaired Agent

    If the Agent is an Impaired Agent the Parties may, instead of communicating
with each other through the Agent, communicate with each other directly and
(while the Agent is an Impaired Agent) all the provisions of the Finance
Documents which require communications to be made or notices to be given to or
by the Agent shall be varied so that communications may be made and notices
given to or by the relevant Parties directly. This provision shall not operate
after a replacement Agent has been appointed unless such replacement Agent
becomes an Impaired Agent.

33.6.   Electronic communication

  (a)   Any communication to be made between the Agent or the Security Trustee
and a Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the Agent, the Security Trustee
and the relevant Lender:

  (i)   agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;

  (ii)   notify each other in writing of their electronic mail address and/or
any other information required to enable the sending and receipt of information
by that means; and

  (iii)   notify each other of any change to their address or any other such
information supplied by them.

133



--------------------------------------------------------------------------------



 



  (b)   Any electronic communication made between the Agent and a Lender or the
Security Trustee will be effective only when actually received in readable form
and in the case of any electronic communication made by a Lender to the Agent or
the Security Trustee only if it is addressed in such a manner as the Agent or
Security Trustee shall specify for this purpose.

33.7.   English language

  (a)   Any notice given under or in connection with any Finance Document must
be in English.

  (b)   All other documents provided under or in connection with any Finance
Document must be:

  (i)   in English; or

  (ii)   if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

34.   CALCULATIONS AND CERTIFICATES

34.1.   Accounts

    In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

34.2.   Certificates and determinations

    Any certification or determination by a Finance Party of a rate or amount
under any Finance Document is, in the absence of manifest error, conclusive
evidence of the matters to which it relates.

34.3.   Day count convention

    Any interest, commission or fee accruing under a Finance Document will
accrue from day to day and is calculated on the basis of the actual number of
days elapsed and a year of 365 days.

35.   PARTIAL INVALIDITY

    If, at any time, any provision of the Finance Documents is or becomes
illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision under
the law of any other jurisdiction will in any way be affected or impaired.

36.   REMEDIES AND WAIVERS

    No failure to exercise, nor any delay in exercising, on the part of any
Finance Party or Secured Party, any right or remedy under the Finance Documents
shall operate as a waiver, nor shall any single or partial exercise of any right
or remedy prevent any further or other exercise or the exercise of any other
right or remedy. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies provided by law.

134



--------------------------------------------------------------------------------



 



37.   AMENDMENTS AND WAIVERS   37.1.   Required consents

  (a)   Subject to Clause 37.2 (Exceptions) any term of the Finance Documents
may be amended or waived only with the consent of the Majority Lenders and the
Parent and any such amendment or waiver will be binding on all Parties.

  (b)   The Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause 37.

  (c)   Each Obligor agrees to any such amendment or waiver permitted by this
Clause 37 which is agreed to by the Parent. This includes any amendment or
waiver which would, but for this paragraph (c), require the consent of all of
the Guarantors.

37.2.   Exceptions

  (a)   An amendment or waiver that has the effect of changing or which relates
to:

  (i)   the definition of “Majority Lenders” in Clause 1.1 (Definitions);

  (ii)   an extension to the date of payment of any amount under the Finance
Documents;

  (iii)   a reduction in the Margin or a reduction in the amount of any payment
of principal, interest, fees or commission payable;

  (iv)   a change in currency of payment of any amount under the Finance
Documents;

  (v)   an increase in or an extension of any Commitment or the Total
Commitments;

  (vi)   a change to the Borrowers or Guarantors other than in accordance with
Clause 26 (Changes to the Obligors);

  (vii)   any provision which expressly requires the consent of all the Lenders;

  (viii)   Clause 2.3 (Finance Parties’ rights and obligations), Clause 8
(Mandatory prepayment), Clause 25 (Changes to the Lenders) or this Clause 37;

  (ix)   the nature or scope of the Charged Property or the manner in which the
proceeds of enforcement of the Transaction Security are distributed (except
insofar as it relates to a sale or disposal of an asset which is the subject of
the Transaction Security where such sale or disposal is expressly permitted
under this Agreement or any other Finance Document); or

  (x)   the release of any Transaction Security unless permitted under this
Agreement or any other Finance Document or relating to a sale or disposal of an
asset which is the subject of the Transaction Security

135



--------------------------------------------------------------------------------



 



      where such sale or disposal is expressly permitted under this Agreement or
any other Finance Document,

      shall not be made without the prior consent of all the Lenders.

  (b)   An amendment or waiver which relates to the rights or obligations of the
Agent, the Arranger or the Security Trustee may not be effected without the
consent of the Agent, the Arranger or the Security Trustee.

37.3.   Replacement of a Lender

  (a)   If at any time:

  (i)   any Lender becomes a Non-Consenting Lender (as defined in paragraph
(c) below); or

  (ii)   an Obligor becomes obliged to repay any amount in accordance with
Clause 7.1 (Illegality) or to pay additional amounts pursuant to Clause 15.1
(Increased Costs) or Clause 14.2 (Tax gross-up) to any Lender in excess of
amounts payable to the other Lenders generally,

      then the Parent may, on 5 Business Days’ prior written notice to the Agent
and such Lender, replace such Lender by requiring such Lender to (and such
Lender shall) transfer pursuant to Clause 25 (Changes to the Lenders) all (and
not part only) of its rights and obligations under this Agreement to a Lender or
other bank, financial institution, trust, fund or other entity (a “Replacement
Lender”) selected by the Parent, and which is acceptable to the Agent (acting
reasonably) which confirms its willingness to assume and does assume all the
obligations of the transferring Lender (including the assumption of the
transferring Lender’s participations on the same basis as the transferring
Lender) for a purchase price in cash payable at the time of transfer equal to
the outstanding principal amount of such Lender’s participation in the
outstanding Utilisations and all accrued interest and/or Break Costs and other
amounts payable in relation thereto under the Finance Documents.

  (b)   The replacement of a Lender pursuant to this Clause shall be subject to
the following conditions:

  (i)   the Parent shall have no right to replace the Agent or Security Agent;

  (ii)   neither the Agent nor the Lender shall have any obligation to the
Parent to find a Replacement Lender;

  (iii)   in the event of a replacement of a Non-Consenting Lender such
replacement must take place no later than 90 days after the date the
Non-Consenting Lender notifies the Parent and the Agent of its failure or
refusal to give a consent in relation to, or agree to any waiver or amendment to
the Finance Documents requested by the Parent; and

  (iv)   in no event shall the Lender replaced under this paragraph (b) be
required to pay or surrender to such Replacement Lender any of the fees received
by such Lender pursuant to the Finance Documents.

136



--------------------------------------------------------------------------------



 



  (c)   In the event that:

  (i)   the Parent or the Agent (at the request of the Parent) has requested the
Lenders to give a consent in relation to, or to agree to a waiver or amendment
of, any provisions of the Finance Documents;

  (ii)   the consent, waiver or amendment in question requires the approval of
all the Lenders; and

  (iii)   Lenders whose Commitments aggregate more than 85 per cent. of the
Total Commitments (or, if the Total Commitments have been reduced to zero,
aggregated more than 85 per cent. of the Total Commitments prior to that
reduction) have consented or agreed to such waiver or amendment,

      then any Lender who does not and continues not to consent or agree to such
waiver or amendment shall be deemed a “Non-Consenting Lender”.

37.4.   Disenfranchisement of Defaulting Lenders

  (a)   For so long as a Defaulting Lender has any Available Commitment, in
ascertaining the Majority Lenders or whether any given percentage (including,
for the avoidance of doubt, unanimity) of the Total Commitments has been
obtained to approve any request for a consent, waiver, amendment or other vote
under the Finance Documents, that Defaulting Lender’s Commitments will be
reduced by the amount of its Available Commitments.

  (b)   If a Defaulting Lender fails to respond to a request for a consent,
waiver, amendment or other vote under the Finance Documents or any other vote of
the Lenders under the terms of this Agreement within 10 Business Days in
relation to consents, waivers, amendments or votes which require Majority Lender
consent, and within 15 Business Days in relation to consents, waivers,
amendments or votes which require all Lender consent (unless the Parent and the
Agent agree to a longer time period) of that request being made, its Commitment
and/or participation shall not be included for the purpose of calculating the
Total Commitments or participations under the Facility when ascertaining whether
any relevant percentage of Total Commitments and/or participations has been
obtained to approve that request.

  (b)   For the purposes of this Clause 37.4, the Agent may assume that the
following Lenders are Defaulting Lenders:

  (1)   any Lender which has notified the Agent that it has become a Defaulting
Lender;

  (2)   any Lender in relation to which it is aware that any of the events of
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
“Defaulting Lender” has occurred and none of the exceptions in paragraphs (i) to
(vi) of the definition of “Defaulting Lender” apply.

      unless it has received notice to the contrary from the Lender concerned or
the Agent is otherwise aware that the Lender has ceased to be a Defaulting
Lender.

137



--------------------------------------------------------------------------------



 



37.5.   Replacement of a Defaulting Lender

  (a)   The Parent may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving 5 Business Days’ prior written notice to the Agent
and such Lender, replace such Lender by requiring such Lender to (and such
Lender shall) transfer pursuant to Clause 26 (Changes to the Lenders) all (and
not part only) of its rights and obligations under this Agreement to a Lender or
other bank, financial institution, trust, fund or other entity (a “Replacement
Lender”) selected by the Parent, and which (unless the Agent is an Impaired
Agent) is acceptable to the Agent (acting reasonably), which confirms its
willingness to assume and does assume all the obligations or all the relevant
obligations of the transferring Lender (including the assumption of the
transferring Lender’s participations or unfunded participations (as the case may
be) on the same basis as the transferring Lender) for a purchase price in cash
payable at the time of transfer equal to the outstanding principal amount of
such Lender’s participation in the outstanding Utilisations and all accrued
interest Break Costs and other amounts payable in relation thereto under the
Finance Documents.

  (b)   Any transfer of rights and obligations of a Defaulting Lender pursuant
to this Clause shall be subject to the following conditions:

  (i)   the Parent shall have no right to replace the Agent or Security Trustee;

  (ii)   neither the Agent nor the Defaulting Lender shall have any obligation
to the Parent to find a Replacement Lender;

  (iii)   the transfer must take place no later than 5 days after the notice
referred to in paragraph (a) above; and

  (iv)   in no event shall the Defaulting Lender be required to pay or surrender
to the Replacement Lender any of the fees received by the Defaulting Lender
pursuant to the Finance Documents.

38.   CONFIDENTIALITY   38.1.   Confidential Information

    Each Finance Party agrees to keep all Confidential Information confidential
and not to disclose it to anyone, save to the extent permitted by Clause 38.2
(Disclosure of Confidential Information) and Clause 38.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.

38.2.   Disclosure of Confidential Information

    Any Finance Party may disclose:

  (a)   to any of its Affiliates and Related Funds and any of its or their
officers, directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and that some or all of such Confidential Information

138



--------------------------------------------------------------------------------



 



      may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of the information or is otherwise bound by
requirements of confidentiality in relation to the Confidential Information;

  (b)   to any person:

  (i)   to (or through) whom it assigns or transfers (or may potentially assign
or transfer) all or any of its rights and/or obligations under one or more
Finance Documents and to any of that person’s Affiliates, Related Funds,
Representatives and professional advisers;

  (ii)   with (or through) whom it enters into (or may potentially enter into),
whether directly or indirectly, any sub-participation in relation to, or any
other transaction under which payments are to be made or may be made by
reference to, one or more Finance Documents and/or one or more Obligors and to
any of that person’s Affiliates, Related Funds, Representatives and professional
advisers;

  (iii)   appointed by any Finance Party or by a person to whom paragraph (b)(i)
or (ii) above applies to receive communications, notices, information or
documents delivered pursuant to the Finance Documents on its behalf (including,
without limitation, any person appointed under paragraph (d) of Clause 27.14
(Relationship with the Lenders));

  (iv)   who invests in or otherwise finances (or may potentially invest in or
otherwise finance), directly or indirectly, any transaction referred to in
paragraph (b)(i) or (b)(ii) above;

  (v)   to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

  (vi)   to whom or for whose benefit that Finance Party charges, assigns or
otherwise creates Security (or may do so) pursuant to Clause 25.9 (Security over
Lenders’ rights);

  (vii)   to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

  (viii)   who is a Party; or

  (ix)   with the consent of the Company;

      in each case, such Confidential Information as that Finance Party shall
consider appropriate if:

  (A)   in relation to paragraphs (b)(i), (b)(ii) and b(iii) above, the person
to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is

139



--------------------------------------------------------------------------------



 



      subject to professional obligations to maintain the confidentiality of the
Confidential Information;

  (B)   in relation to paragraph (b)(iv) above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking or is otherwise bound by requirements of confidentiality in relation
to the Confidential Information they receive and is informed that some or all of
such Confidential Information may be price-sensitive information;

  (C)   in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person
to whom the Confidential Information is to be given is informed of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

  (c)   to any person appointed by that Finance Party or by a person to whom
paragraph (b)(i) or (b)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Parent and the
relevant Finance Party;

  (d)   to any rating agency (including its professional advisers) such
Confidential Information as may be required to be disclosed to enable such
rating agency to carry out its normal rating activities in relation to the
Finance Documents and/or the Obligors if the rating agency to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information.

38.3.   Disclosure to numbering service providers

  (a)   Any Finance Party may disclose to any national or international
numbering service provider appointed by that Finance Party to provide
identification numbering services in respect of this Agreement, the Facilities
and/or one or more Obligors the following information:

  (i)   names of Obligors;     (ii)   country of domicile of Obligors;     (iii)
  place of incorporation of Obligors;     (iv)   date of this Agreement;     (v)
  the names of the Agent and the Arranger;

140



--------------------------------------------------------------------------------



 



  (vi)   date of each amendment and restatement of this Agreement;     (vii)  
amount of Total Commitments;     (viii)   currencies of the Facilities;     (ix)
  type of Facilities;     (x)   ranking of Facilities;     (xi)   Termination
Date for Facilities;     (xii)   changes to any of the information previously
supplied pursuant to paragraphs (i) to (xi) above; and     (xiii)   such other
information agreed between such Finance Party and the Parent,

      to enable such numbering service provider to provide its usual syndicated
loan numbering identification services.

  (b)   The Parties acknowledge and agree that each identification number
assigned to this Agreement, the Facilities and/or one or more Obligors by a
numbering service provider and the information associated with each such number
may be disclosed to users of its services in accordance with the standard terms
and conditions of that numbering service provider.

  (c)   Each Obligor represents that none of the information set out in
paragraphs (i) to (xiii) of paragraph (a) above is, nor will at any time be,
unpublished price-sensitive information.

  (d)   The Agent shall notify the Parent and the other Finance Parties of:

  (i)   the name of any numbering service provider appointed by the Agent in
respect of this Agreement, the Facilities and/or one or more Obligors; and

  (ii)   the number or, as the case may be, numbers assigned to this Agreement,
the Facilities and/or one or more Obligors by such numbering service provider.

38.4.   Entire agreement

    This Clause 38 (Confidentiality) constitutes the entire agreement between
the Parties in relation to the obligations of the Finance Parties under the
Finance Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

38.5.   Inside information

    Each of the Finance Parties acknowledges that some or all of the
Confidential Information is or may be price-sensitive information and that the
use of such information may be regulated or prohibited by applicable legislation
including securities law relating to insider dealing and market abuse and each
of the Finance Parties undertakes not to use any Confidential Information for
any unlawful purpose.

141



--------------------------------------------------------------------------------



 



38.6.   Notification of disclosure

    Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:

  (a)   of the circumstances of any disclosure of Confidential Information made
pursuant to paragraph (b)(v) of Clause 38.2 (Disclosure of Confidential
Information) except where such disclosure is made to any of the persons referred
to in that paragraph during the ordinary course of its supervisory or regulatory
function; and

  (b)   upon becoming aware that Confidential Information has been disclosed in
breach of this Clause 38 (Confidentiality).

38.7.   Continuing obligations

    The obligations in this Clause 38 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of twelve months from the earlier of:

  (a)   the date on which all amounts payable by the Obligors under or in
connection with the Finance Documents have been paid in full and all Commitments
have been cancelled or otherwise cease to be available; and

  (b)   the date on which such Finance Party otherwise ceases to be a Finance
Party.

39.   COUNTERPARTS

    Each Finance Document may be executed in any number of counterparts, and
this has the same effect as if the signatures on the counterparts were on a
single copy of the Finance Document.

142



--------------------------------------------------------------------------------



 



SECTION 12
GOVERNING LAW AND ENFORCEMENT

40.   GOVERNING LAW       This Agreement is governed by English law.   41.  
ENFORCEMENT   41.1.   Jurisdiction of English courts

  (a)   The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
“Dispute”).

  (b)   The Parties agree that the courts of England are the most appropriate
and convenient courts to settle Disputes and accordingly no Party will argue to
the contrary.

  (c)   This Clause 41.1 is for the benefit of the Finance Parties and Secured
Parties only. As a result, no Finance Party or Secured Party shall be prevented
from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law, the Finance Parties and Secured
Parties may take concurrent proceedings in any number of jurisdictions.

41.2.   Service of process

  (a)   Without prejudice to any other mode of service allowed under any
relevant law, each Obligor (other than an Obligor incorporated in the United
Kingdom):

  (i)   irrevocably appoints Morton Fraser LLP, St Martin’s House, 16 St.
Martin’s le Grand, London EC1A 4EN as its agent for service of process in
relation to any proceedings before the English courts in connection with any
Finance Document; and

  (ii)   agrees that failure by an agent for service of process to notify the
relevant Obligor of the process will not invalidate the proceedings concerned.

  (b)   If any person appointed as an agent for service of process is unable for
any reason to act as agent for service of process, the Parent (on behalf of all
the Obligors) must immediately (and in any event within 10 days of such event
taking place) appoint another agent on terms acceptable to the Agent. Failing
this, the Agent may appoint another agent for this purpose.

    The Parent expressly agrees and consents to the provisions of this Clause 41
and Clause 40 (Governing law).

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

143



--------------------------------------------------------------------------------



 



SCHEDULE 1
THE ORIGINAL PARTIES
Part I
The Obligors

      Name of Borrower   Registration number (or equivalent, if any)
Schuh Group Limited
  SC379625
 
   
Schuh (Holdings) Limited
  SC265833

              Name of Guarantor   Registration number (or equivalent, if any)
Schuh Group Limited
  SC379625
 
       
Schuh (Holdings) Limited
  SC265833
 
       
Schuh Limited
  SC125327
 
       
Schuh (ROI) Limited
  272987

144



--------------------------------------------------------------------------------



 



Part II
The Original Lenders

          Name of Original Lender   Facility A Commitment   Facility B
Commitment
Lloyds TSB Bank plc
  £15,500,000   £14,000,000

145



--------------------------------------------------------------------------------



 



SCHEDULE 2
CONDITIONS PRECEDENT
Part I
Conditions precedent to signing of Agreement

4.   Obligors

  (a)   A copy of the Constitutional Documents and of the constitutional
documents of each other Obligor.     (b)   A copy of a resolution of the board
or, if applicable, a committee of the board of directors of each Obligor:

  (i)   approving the terms of, and the transactions contemplated by,
Transaction Documents to which it is a party and resolving that it execute,
deliver and perform Transaction Documents to which it is a party;

  (ii)   authorising a specified person, on its behalf to sign and/or despatch
all documents and notices to be signed and/or despatched by it under or in
connection with Transaction Documents to which it is a party.

  (c)   A certificate of the Parent (signed by a director) and each other
Obligor (in each case signed by a director) certifying that each copy document
relating to it specified in this Schedule 2 is true and complete and in full
force and effect as at a date no earlier than the date of this Agreement.    
(d)   A specimen of the signature of each person authorised by the resolution
referred to in paragraph (b) above in relation to the Transaction Documents and
related documents.     (e)   A certificate of the Parent (signed by a director)
and each other Obligor (in each case signed by a director) and each other
Obligor (in each case signed by a director) confirming that borrowing or
guaranteeing or securing, as appropriate, the Total Commitments would not cause
any borrowing, guarantee, security or similar limit binding on any Obligor to be
exceeded.

5.   Acquisition Documents

  (a)   A copy of each of the Acquisition Documents executed by the parties to
those documents.

  (b)   Evidence satisfactory to the Agent that Schuh Group Limited has acquired
all of the shares in Holdings.

6.   Finance Documents

  (a)   This Agreement executed by the members of the Group party to this
Agreement.

  (b)   Deliberately left blank.

146



--------------------------------------------------------------------------------



 



  (c)   The Intercreditor Agreement executed by the parties thereto.

  (d)   The Fee Letter executed by the Parent.

  (e)   The Working Capital Facility Letter.

  (f)   The Hedging Policy Letter.

  (g)   A floating charge over all of the assets of the Parent.

  (h)   A floating charge over all of the assets of Schuh (Holdings) Limited.

  (i)   A floating charge over all of the assets of Schuh Limited.

  (j)   A debenture over all of the assets of Schuh (ROI) Limited.

  (k)   The Standard Security.

  (l)   A shares pledge governed by Scots law by Schuh Group Limited in respect
of all of the shares in Schuh (Holdings) Limited.

  (m)   A shares pledge governed by Scots law by Schuh (Holdings) Limited in
respect of all of the shares in Schuh Limited.

  (n)   A shares pledge governed by Irish law by Schuh Limited in respect of all
of the shares in Schuh (ROI) Limited.

  (o)   Evidence satisfactory to the Agent that Schuh (ROI) Limited has done all
that is necessary under Section 60 of the Companies Act 1963 (as amended) in
order to enable it to enter into the Finance Documents and perform its
obligations under the Finance Documents.

  (p)   A certificate of Schuh (ROI) Limited (signed by a director) certifying
that the provisions of Section 31 of the Irish Companies Act 1990 do not
prohibit the execution by Schuh (ROI) Limited of any of the Finance Documents
which it is intended that Schuh (ROI) Limited will execute by reason of the fact
that Schuh (ROI) Limited and each other company whose liabilities are thereby
guaranteed or secured are members of a group of companies consisting of a
holding company and its subsidiaries for the purpose of Section 35 of the Irish
Companies Act 1990.

  (q)   Letter of reliance from Morton Fraser LLP addressed to Dickson Minto
W.S. in terms entitling the Original Lender to rely on the report on title by
Morton Fraser LLP in respect of the Livingston Property addressed to the Bank of
Scotland plc.

  (r)   A search in the Register of Charges and Company File in respect of Schuh
Limited as the granter of the Standard Security, such Search disclosing no
entries prejudicial to the grant of the Standard Security and brought down to a
date being as practicable to the date of completion.

  (s)   A form 12 over the Livingston Property brought down to a date as near
practicable to the date of this Agreement disclosing no entries adverse to the
grantor of the Standard Security’s interest in the property secured.

  (t)   A cheque made payable to Dickson Minto W.S. in reimbursement of

147



--------------------------------------------------------------------------------



 



      Registers of Scotland registration dues payable on the Standard Security,
which will have been paid on behalf of Schuh Limited.

7.   Insurance

  (a)   The Insurance Adequacy Letter.

  (b)   All insurance policies subject to or expressed to be subject to the
Transaction Security relating to the Charged Property.

  (c)   Written evidence that the insurance policy(ies) relating to the Charged
Property contain (in form and substance reasonably satisfactory to the Security
Trustee) an endorsement naming the Security Trustee as sole loss payee.

8.   Other documents and evidence

  (a)   The Group Structure Chart.

  (b)   The Business Plan.

  (c)   The Financial Due Diligence Report.

  (d)   The Funds Flow and evidence that the payments referred to in the Funds
Flow have been instructed.

  (e)   The Tax Letter.

  (f)   A copy, certified by an authorised signatory of the Parent to be a true
copy, of the Original Financial Statements of each Obligor, in the case of the
unaudited management accounts being in a format agreed between the Parent and
the Agent.

  (g)   A letter of engagement with Lloyds TSB Bank plc as Original Lender from
the authors of the Financial Due Diligence Report.

  (h)   A copy of any other Authorisation or other document, opinion or
assurance which the Agent notifies the Parent is necessary or desirable in
connection with the entry into and performance of the transactions contemplated
by any Finance Document or for the validity and enforceability of any Finance
Document.

  (i)   Evidence that the fees, costs and expenses then due from the Parent
pursuant to Clause 13 (Fees), Clause 14.7 (Stamp taxes) and Clause 18 (Costs and
expenses) have been paid or will be paid on or around the date of this
Agreement.

  (j)   A Certificate of the Parent (signed by a director) detailing the
estimated Deal Costs.

  (k)   Utilisation Requests relating to any Utilisations to be made on the date
of this Agreement.

  (l)   A legal opinion from Matheson Ormsby Prentice addressed to the Finance
Parties.

148



--------------------------------------------------------------------------------



 



  (m)   Signed copies of the ISDA master agreement and schedule between the
Original Lender and the Parent.

  (n)   Evidence satisfactory to the Agent that all of the share options issued
in respect of Schuh (Holdings) Limited have been rolled over.

  (o)   Evidence satisfactory to the Agent that all of the existing debt of
Schuh (Holdings) Limited and it subsidiaries is to be repaid from the facilities
being made available under the terms of this Agreement.

  (p)   A counter indemnity from Schuh Limited in favour of the Working Capital
Lender in respect of the indemnity by it in favour of Bank of Scotland plc.

  (q)   A copy of the Shareholders Agreement and the termination agreement in
respect of the shareholders agreement dated 2 February 2008.

149



--------------------------------------------------------------------------------



 



Part II
Conditions precedent required to be
delivered by an Additional Obligor

1.   An Accession Letter executed by the Additional Obligor and the Parent.   2.
  A copy of the constitutional documents of the Additional Obligor.   3.   A
copy of a resolution of the board or, if applicable, a committee of the board of
directors of the Additional Obligor:

  (a)   approving the terms of, and the transactions contemplated by, the
Accession Letter and the Finance Documents and resolving that it execute,
deliver and perform the Accession Letter and any other Finance Document to which
it is party;

  (b)   authorising a specified person or persons to execute the Accession
Letter and other Finance Documents on its behalf;

  (c)   authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request or Selection Notice) to be signed
and/or despatched by it under or in connection with the Finance Documents to
which it is a party; and

  (d)   authorising the Parent to act as its agent in connection with the
Finance Documents

4.   If applicable, a copy of a resolution of the board of directors of the
Additional Obligor, establishing the committee referred to in paragraph 3 above.
  5.   A specimen of the signature of each person authorised by the resolution
referred to in paragraph 3 above.   6.   A copy of a resolution signed by all
the holders of the issued shares of the Additional Guarantor, approving the
terms of, and the transactions contemplated by, the Finance Documents to which
the Additional Guarantor is a party.   7.   A copy of a resolution of the board
of directors of each corporate shareholder of each Additional Guarantor
approving the terms of the resolution referred to in paragraph 6 above.   8.   A
certificate of the Additional Obligor (signed by a director) confirming that
borrowing or guaranteeing or securing, as appropriate, the Total Commitments
would not cause any borrowing, guarantee, security or similar limit binding on
it to be exceeded.   9.   A certificate of an authorised signatory of the
Additional Obligor certifying that each copy document listed in this Part II of
Schedule 2 is correct, complete and in full force and effect and has not been
amended or superseded as at a date no earlier than the date of the Accession
Letter.   10.   If available, the latest audited financial statements of the
Additional Obligor.   11.   The following legal opinions, each addressed to the
Agent, the Security Trustee and

150



--------------------------------------------------------------------------------



 



    the Lenders:

  (a)   a legal opinion of the legal advisers to the Agent in England, as to
English law in the form distributed to the Lenders prior to signing the
Accession Letter; and

  (b)   if the Additional Obligor is incorporated in or has its “centre of main
interest” or “establishment” (as referred to in Clause 20.28 (Centre of main
interests and establishments)) in a jurisdiction other than England and Wales or
is executing a Finance Document which is governed by a law other than English
law, a legal opinion of the legal advisers to the Agent in the jurisdiction of
its incorporation, “centre of main interest” or “establishment” (as applicable)
or, as the case may be, the jurisdiction of the governing law of that Finance
Document (the “Applicable Jurisdiction”) as to the law of the Applicable
Jurisdiction and in the form distributed to the Lenders prior to signing the
Accession Letter.

12.   If the proposed Additional Obligor is incorporated in a jurisdiction other
than England and Wales, evidence that the process agent specified in Clause 41.2
(Service of process), if not an Obligor, has accepted its appointment in
relation to the proposed Additional Obligor.   13.   Any security documents
which are required by the Agent to be executed by the proposed Additional
Obligor.   14.   Any notices or documents required to be given or executed under
the terms of those security documents.   15.   In relation to financial
assistance (or overseas equivalent), such documentary evidence as legal counsel
to the Agent may require, that such Additional Obligor has complied with any law
in its jurisdiction relating to financial assistance or analogous process.

151



--------------------------------------------------------------------------------



 



SCHEDULE 3
REQUEST
Part 1
Utilisation Request
Loans

     
From:
  [Borrower] [Parent]
 
   
To:
  Lloyds TSB Bank plc  
Dated:
   
 
   
Dear Sirs
   

Schuh Group Limited — £29,500,000 Senior Facilities Agreement
dated [        ] (the “Facilities Agreement”)

1.   We refer to the Facilities Agreement. This is a Utilisation Request. Terms
defined in the Facilities Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.   2.   We
wish to borrow a Loan on the following terms:

  (a)   Borrower: [        ]

  (b)   Proposed Utilisation Date: [        ] (or, if that is not a Business
Day, the next Business Day)     (c)   Facility to be utilised: [Facility
A]/[Facility B]**     (d)   Amount: [        ] or, if less, the Available
Facility     (e)   Interest Period: [        ]

3.   We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.   4.   [The
proceeds of this Loan should be credited to [account]].   5.   This Utilisation
Request is irrevocable.

Yours faithfully
....................................
authorised signatory for
[the Parent on behalf of [insert name of relevant Borrower]]/ [insert name of
Borrower]

152



--------------------------------------------------------------------------------



 



NOTES:

*   Amend as appropriate. The Utilisation Request can be given by the Borrower
or by the Parent.   **   Select the Facility to be utilised and delete
references to the other Facilities.

153



--------------------------------------------------------------------------------



 



Part II
Selection Notice
Applicable to a Term Loan

     
From:
  Schuh Group Limited
 
   
To:
  Lloyds TSB Bank plc
 
   
Dated:
   
 
   
Dear Sirs
   

Schuh Group Limited — £29,500,000 Senior Facilities Agreement
dated [        ] (the “Facilities Agreement”)

1.   We refer to the Facilities Agreement. This is a Selection Notice. Terms
defined in the Facilities Agreement have the same meaning in this Selection
Notice unless given a different meaning in this Selection Notice.   2.   We
refer to the following Facility [A]/[B] Loan[s] with an Interest Period ending
on [       ]*.   3.   [We request that the above Facility A Loan[s] be divided
into l Facility A Loans with the following amounts and Interest Periods:]**

    [We request that the next Interest Period for the above Facility [A]/[B]
Loan[s] is [       ].]***   4.   This Selection Notice is irrevocable.

Yours faithfully
..........................
authorised signatory for the Parent
NOTES:

*   Insert details of all Term Loans for the relevant Facility which have an
Interest Period ending on the same date.   **   Use this option if division of
Facility A Loans is requested.   ***   Use this option if sub-division is not
required or if Selection Notice relates to Facility B Loans.

154



--------------------------------------------------------------------------------



 



SCHEDULE 4
MANDATORY COST FORMULA

1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   2.   On the first day of each Interest Period (or
as soon as possible thereafter) the Agent shall calculate, as a percentage rate,
a rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.   3.   The Additional Cost Rate for
any Lender lending from a Facility Office in a Participating Member State will
be the percentage notified by that Lender to the Agent. This percentage will be
certified by that Lender in its notice to the Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.   4.   The Additional Cost Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Agent as follows:

  (a)   in relation to a Sterling Loan:

         
 
  AB + C(B - D) + E x 0.01
 
   
 
  100 - (A + C)   per cent. per annum

  (b)   in relation to a Loan in any currency other than Sterling:

             
 
  E x 0.01
 
     
 
  300 per cent. per annum.

    Where:

  A     is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

  B     is the percentage rate of interest (excluding the Margin and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in paragraph (a) of Clause 10.3 (Default interest)) payable
for the relevant Interest Period on the Loan.

  C     is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

  D     is the percentage rate per annum payable by the Bank of England to the
Agent on interest bearing Special Deposits.

155



--------------------------------------------------------------------------------



 



  E     is designed to compensate Lenders for amounts payable under the Fees
Rules and is calculated by the Agent as being the average of the most recent
rates of charge supplied by the Reference Banks to the Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

  (b)   “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

  (c)   “Fee Tariffs” means the fee tariffs specified in the Fees Rules under
the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated
fee required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

  (d)   “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
7.   If requested by the Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Agent, the rate of charge payable by that Reference Bank to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Reference Bank as being the average of the Fee Tariffs applicable to
that Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of that Reference Bank.   8.   Each Lender shall
supply any information required by the Agent for the purpose of calculating its
Additional Cost Rate. In particular, but without limitation, each Lender shall
supply the following information on or prior to the date on which it becomes a
Lender:

  (a)   the jurisdiction of its Facility Office; and

  (b)   any other information that the Agent may reasonably require for such
purpose.

    Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.   9.   The percentages of each Lender
for the purpose of A and C above and the rates of charge of each Reference Bank
for the purpose of E above shall be determined by the Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Agent to the contrary, each
Lender’s obligations in relation to cash ratio deposits and Special Deposits are

156



--------------------------------------------------------------------------------



 



    the same as those of a typical bank from its jurisdiction of incorporation
with a Facility Office in the same jurisdiction as its Facility Office.   10.  
The Agent shall have no liability to any person if such determination results in
an Additional Cost Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender or Reference Bank
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.  
11.   The Agent shall distribute the additional amounts received as a result of
the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for
each Lender based on the information provided by each Lender and each Reference
Bank pursuant to paragraphs 3, 7 and 8 above.   12.   Any determination by the
Agent pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all Parties.   13.   The Agent may
from time to time, after consultation with the Parent and the Lenders, determine
and notify to all Parties any amendments which are required to be made to this
Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
Parties.

157



--------------------------------------------------------------------------------



 



SCHEDULE 5
FORM OF TRANSFER CERTIFICATE

     
To:
  Lloyds TSB Bank plc as Agent
 
   
From:
  [The Existing Lender] (the “Existing Lender”) and [The New Lender] (the “New
Lender”)
 
   
Dated:
   

Schuh Group Limited — £29,500,000 Senior Facilities Agreement
dated [       ] (the “Facilities Agreement”)

1.   We refer to the Facilities Agreement. This is a Transfer Certificate. Terms
defined in the Facilities Agreement have the same meaning in this Transfer
Certificate unless given a different meaning in this Transfer Certificate.   2.
  We refer to Clause 25.5 (Procedure for transfer):

  (a)   The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation all or part of the Existing Lender’s
Commitment, rights and obligations referred to in the Schedule in accordance
with Clause 25.5 (Procedure for transfer).

  (b)   The proposed Transfer Date is [       ].

  (c)   The Facility Office and address, fax number and attention details for
notices of the New Lender for the purposes of Clause 33.2 (Addresses) are set
out in the Schedule.

3.   The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in paragraph (c) of Clause 25.4 (Limitation of
responsibility of Existing Lenders).   4.   [The New Lender confirms that the
person beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:

  (a)   a company resident in the United Kingdom for United Kingdom tax
purposes; or

  (b)   a partnership each member of which is:

  (i)   a company so resident in the United Kingdom; or

  (ii)   a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which is
required to bring into account in computing its chargeable profits (for the
purposes of section 11(2) of the Taxes Act) the whole of any share of interest
payable in respect of that advance that falls to it by reason of sections 114
and 115 of the Taxes Act; or

  (c)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of an advance under a Finance Document in
computing the chargeable profits (for the purposes of section

158



--------------------------------------------------------------------------------



 



      11(2) of the Taxes Act) of that company; or]

  (d)   [a Treaty Lender].

[4/5].    This Transfer Certificate may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Transfer Certificate.   5.   This
Transfer Certificate is governed by English law.

Note:   The execution of this Transfer Certificate may not transfer a
proportionate share of the Existing Lender’s interest in the Transaction
Security in all jurisdictions. It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender’s Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

159



--------------------------------------------------------------------------------



 



THE SCHEDULE
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]

     
[Existing Lender]
  [New Lender]
 
   
By:
  By:

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [      ].
[Agent]
By:

160



--------------------------------------------------------------------------------



 



SCHEDULE 6
FORM OF ASSIGNMENT AGREEMENT

     
To:
  Lloyds TSB Bank plc as Agent
 
   
From:
  [the Existing Lender] (the “Existing Lender”) and [the New Lender] (the “New
Lender”)
 
   
Dated:
   

Schuh Group Limited — £29,500,000 Senior Facilities Agreement
dated [       ] (the “Facilities Agreement”)

1.   We refer to the Facilities Agreement. This is an Assignment Agreement.  
2.     

  (a)   We refer to Clause 25.6 (Procedure for assignment).

  (b)   The Existing Lender assigns absolutely to the New Lender all the rights
of the Existing Lender under the Facilities Agreement, the other Finance
Documents and in respect of the Transaction Security which correspond to that
portion of the Existing Lender’s Commitments and participations in Utilisations
under the Facilities Agreement as specified in the Schedule.

  (c)   The Existing Lender is released from all the obligations of the Existing
Lender which correspond to that portion of the Existing Lender’s Commitments and
participations in Utilisations under the Facilities Agreement specified in the
Schedule.

  (d)   The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(c) above.

3.   The proposed Transfer Date is [       ].   4.   On the Transfer Date the
New Lender becomes:

  (a)   Party to the Finance Documents as a Lender; and

  (b)   Party to [other relevant agreements in other relevant capacity].

5.   The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in paragraph (c) of Clause 25.4 (Limitation of
responsibility of Existing Lenders).   6.   The Facility Office and address, fax
number and attention details for notices of the New Lender for the purposes of
Clause 33.2 (Addresses) are set out in the Schedule.   7.   [The New Lender
confirms that the person beneficially entitled to interest payable to that
Lender in respect of an advance under a Finance Document is either:

  (a)   a company resident in the United Kingdom for United Kingdom tax
purposes; or

161



--------------------------------------------------------------------------------



 



  (b)   a partnership each member of which is:

  (i)   a company so resident in the United Kingdom; or

  (ii)   a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which is
required to bring into account in computing its chargeable profits (for the
purposes of section 11(2) of the Taxes Act) the whole of any share of interest
payable in respect of that advance that falls to it by reason of sections 114
and 115 of the Taxes Act; or

  (c)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of an advance under a Finance Document in
computing the chargeable profits (for the purposes of section 11(2) of the Taxes
Act) of that company; or]

  (d)   [a Treaty Lender].

[7/8].     This Assignment Agreement may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Assignment Agreement.   [9/10].    
This Assignment Agreement is governed by English law.   [10/11].    This
Assignment Agreement has been [executed and delivered as a deed] [entered into]
on the date stated at the beginning of this Assignment Agreement.

Note:   The execution of this Assignment Agreement may not transfer a
proportionate share of the Existing Lender’s interest in the Transaction
Security in all jurisdictions. It is the responsibility of the New Lender to
ascertain whether any other documents or other formalities are required to
perfect a transfer of such a share in the Existing Lender’s Transaction Security
in any jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.

162



--------------------------------------------------------------------------------



 



THE SCHEDULE
Commitment/rights and obligations to be transferred by assignment, release and
accession
[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]

     
[Existing Lender]
  [New Lender]
 
   
By:
  By:

This Assignment Agreement is accepted by the Agent and the Transfer Date is
confirmed as [       ].
[Signature of this Assignment Agreement by the Agent constitutes confirmation by
the Agent of receipt of notice of the assignment referred to herein, which
notice the Agent receives on behalf of each Finance Party.]
[Agent]
By:

163



--------------------------------------------------------------------------------



 



SCHEDULE 7
FORM OF ACCESSION LETTER
To: Lloyds TSB Bank plc as Agent
From: [Subsidiary] and [Parent]
Dated:
Dear Sirs
Schuh Group Limited — £29,500,000 Senior Facilities Agreement
dated [       ] (the “Facilities Agreement”)

1.   We refer to the Facilities Agreement. This is an Accession Letter. Terms
defined in the Facilities Agreement have the same meaning in this Accession
Letter unless given a different meaning in this Accession Letter.   2.  
[Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to be
bound by the terms of the Facilities Agreement and the other Finance Documents
as an Additional [Borrower]/[Guarantor] pursuant to Clause [26.2 (Additional
Borrowers)]/[Clause 26.4 (Additional Guarantors)] of the Facilities Agreement.
[Subsidiary] is a company duly incorporated under the laws of [name of relevant
jurisdiction] and is a limited liability company and registered number [
      ].   3.   [Subsidiary’s] administrative details are as follows:      
Address:       Fax No.:       Attention:   4.   This Accession Letter is
governed by English law.       [This Accession Letter is entered into by deed.]

     
[Parent]
  [Subsidiary]

164



--------------------------------------------------------------------------------



 



SCHEDULE 8
FORM OF RESIGNATION LETTER
To: Lloyds TSB Bank plc as Agent
From: [resigning Obligor] and [Parent]
Dated:
Dear Sirs
Schuh Group Limited — £29,500,000 Senior Facilities Agreement
dated [       ] (the “Facilities Agreement”)

1.   We refer to the Facilities Agreement. This is a Resignation Letter. Terms
defined in the Facilities Agreement have the same meaning in this Resignation
Letter unless given a different meaning in this Resignation Letter.   2.  
Pursuant to [Clause 26.3 (Resignation of a Borrower)]/[Clause 26.5 (Resignation
of a Guarantor)], we request that [resigning Obligor] be released from its
obligations as a [Borrower]/[Guarantor] under the Facilities Agreement and the
Finance Documents.   3.   We confirm that:

  (a)   no Default is continuing or would result from the acceptance of this
request; and     (b)   *[[this request is given in relation to a Third Party
Disposal of [resigning Obligor];     (c)   [the Disposal Proceeds have been or
will be applied in accordance with Clause 8.2 (Disposal and Insurance Proceeds
and Excess Cashflow);]**]     (d)   [       ]***

4.   This letter is governed by English law.

     
[Parent]
  [resigning Obligor]
 
   
By:
  By:

NOTES:
 

*   Insert where resignation only permitted in case of a Third Party Disposal.  
**   Amend as appropriate, e.g. to reflect agreed procedure for payment of
proceeds into a specified account.   ***   Insert any other conditions required
by the Facilities Agreement.

165



--------------------------------------------------------------------------------



 



SCHEDULE 9
FORM OF COMPLIANCE CERTIFICATE
To: Lloyds TSB Bank plc as Agent
From: [Parent] Dated:
Dear Sirs
Schuh Group Limited — £29,500,000 Senior Facilities Agreement
dated [       ] (the “Facilities Agreement”)

1.   We refer to the Facilities Agreement. This is a Compliance Certificate.
Terms defined in the Facilities Agreement have the same meaning when used in
this Compliance Certificate unless given a different meaning in this Compliance
Certificate.

2.   We confirm that:       [Insert details of covenants to be certified].   3.
  [We confirm that no Default is continuing.]**

             
Signed
           
 
 
 
 
 
   
 
  Director of [Parent]   Director of [Parent]    

166



--------------------------------------------------------------------------------



 



SCHEDULE 10
FORM OF INCREASE CONFIRMATION
To: Lloyds TSB Bank plc as Agent, Lloyds TSB Bank plc as Security Trustee and
Schuh Group Limited as Parent, for and on behalf of each Obligor
From: [the Increase Lender] (the “Increase Lender”)
Dated:
Schuh Group Limited — £29,500,000 Senior Facilities Agreement
dated [ ] (the “Facilities Agreement”)

1.   We refer to the Facilities Agreement. This agreement (the “Agreement”)
shall take effect as an Increase Confirmation for the purpose of the Facilities
Agreement. Terms defined in the Facilities Agreement have the same meaning in
this Agreement unless given a different meaning in this Agreement.   2.   We
refer to clause 2.2 (Increase) of the Facilities Agreement.   3.   The Increase
Lender agrees to assume and will assume all of the obligations corresponding to
the Commitment specified in the Schedule (the “Relevant Commitment”) as if it
was an Original Lender under the Facilities Agreement.   4.   The proposed date
on which the increase in relation to the Increase Lender and the Relevant
Commitment is to take effect (the “Increase Date”) is [ ].   5.   On the
Increase Date, the Increase Lender becomes party to the relevant Finance
Documents.   6.   The Facility Office and address, fax number and attention
details for notices to the Increase Lender for the purposes of Clause 33
(Notices) are set out in the Schedule.   7.   The Increase Lender expressly
acknowledges the limitations on the Lenders’ obligations referred to in
paragraph (f) of Clause 2.2 (Increase).   8.   The Increase Lender confirms, for
the benefit of the Agent and without liability to any Obligor, that it is:

  (a)   [a Qualifying Lender (other than a Treaty Lender);]     (b)   [a Treaty
Lender;]     (c)   [not a Qualifying Lender].2

9.   [The Increase Lender confirms that the person beneficially entitled to
interest payable to that Lender in respect of an advance under a Finance
Document is either:

  (a)   a company resident in the United Kingdom for United Kingdom tax
purposes; or

 

2   Delete as applicable — each Increase Lender is required to confirm which of
these three categories it falls within.

167



--------------------------------------------------------------------------------



 



  (b)   a partnership each member of which is:

  (i)   a company so resident in the United Kingdom; or     (ii)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or

  (c)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.]3

10.   [The Increase Lender confirms (for the benefit of the Agent and without
liability to any Obligor) that it is a Treaty Lender that holds a passport under
the HMRC DT Treaty Passport scheme (reference number [       ]) and is tax
resident in [       ]4, so that interest payable to it by borrowers is generally
subject to full exemption from UK withholding tax and notifies the Parent that:

  (a)   [each Borrower which is a Party as a Borrower as at the Increase Date
must, to the extent that the Increase Lender becomes a Lender under a Facility
which is made available to that Borrower pursuant to clause 2 (The Facilities)
of the Facilities Agreement, make an application to HM Revenue & Customs under
form DTTP2 within 30 days of the Increase Date; and]*     (b)   each Additional
Borrower which becomes an Additional Borrower after the Increase Date must, to
the extent that the Increase Lender is a Lender under a Facility which is made
available to that Additional Borrower pursuant to clause 2.1 (The Facilities) of
the Facilities Agreement, make an application to HM Revenue & Customs under form
DTTP2 within 30 days of becoming an Additional Borrower.]***

    [12]. This Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Agreement.       [13]. This Agreement is governed by English law.  
    [14]. This Agreement has been entered into on the date stated at the
beginning of this Agreement.

Note: The execution of this Increase Confirmation may not be sufficient for the
Increase
 

3   Include only if New Lender is a UK Non-Bank Lender ie falls within paragraph
(i)(B) of the definition of Qualifying Lender in Clause 18.   4   Insert
jurisdiction of tax residence.   ***   This confirmation must be included if the
Increase Lender holds a passport under the HMRC DT Treaty Passport scheme and
wishes that scheme to apply to the Facilities Agreement.

168



--------------------------------------------------------------------------------



 



Lender to obtain the benefit of the Transaction Security in all jurisdictions.
It is the responsibility of the Increase Lender to ascertain whether any other
documents or other formalities are required to obtain the benefit of the
Transaction Security in any jurisdiction and, if so, to arrange for execution of
those documents and completion of those formalities.

169



--------------------------------------------------------------------------------



 



THE PARENT
SCHUH GROUP LIMITED

         
By:
  Mark Crutchley   Adrian Bell (witness)
 
       
Address:
  1 Neilson Square
Deans Industrial Estate
Livingston EH54 8RQ    
 
       
Attention:
  Mark Crutchley    
 
       
Fax:
  01506 460 250    

THE BORROWERS
SCHUH GROUP LIMITED

         
By:
  Mark Crutchley   Adrian Bell (witness)
 
       
Address:
  As above    
 
       
Attention:
  As above    
 
       
Fax:
  As above    

SCHUH (HOLDINGS) LIMITED

         
By:
  Mark Crutchley   Adrian Bell (witness)
 
       
Address:
  As above    
 
       
Attention:
  As above    
 
       
Fax:
  As above    

170



--------------------------------------------------------------------------------



 



THE GUARANTORS
SCHUH GROUP LIMITED

         
By:
  Mark Crutchley   Adrian Bell (witness)
 
       
Address:
  As above    
 
       
Attention:
  As above    
 
       
Fax:
  As above    

SCHUH (HOLDINGS) LIMITED

         
By:
  Mark Crutchley   Adrian Bell (witness)
 
       
Address:
  As above    
 
       
Attention:
  As above    
 
       
Fax:
  As above    

SCHUH LIMITED

         
By:
  Mark Crutchley   Adrian Bell (witness)
 
       
Address:
  As above    
 
       
Attention:
  As above    
 
       
Fax:
  As above    

PRESENT WHEN THE COMMON SEAL OF
SCHUH (ROI) LIMITED
WAS AFFIXED HERETO:

         
By:
  Mark Crutchley
Director   Adrian Bell (witness)
 
       
Address:
  As above    
 
       
Attention:
  As above    
 
       
Fax:
  As above    

David Reid
COMPANY SECRETARY

171



--------------------------------------------------------------------------------



 



THE ARRANGER
LLOYDS TSB BANK PLC

     
By:
  Simon Sweeney
 
   
Address:
  Level 6
110 St Vincent Street
Glasgow
G2 5ER
 
   
Fax:
  0844 984 1546
 
   
Attention:
  Simon Sweeney

THE AGENT
LLOYDS TSB BANK PLC

     
By:
  Simon Sweeney
 
   
Address:
  As above
 
   
Fax:
  As above
 
   
Attention:
  As above

THE SECURITY TRUSTEE
LLOYDS TSB BANK PLC

     
By:
  Simon Sweeney
 
   
Address:
  As above
 
   
Fax:
  As above
 
   
Attention:
  As above

172



--------------------------------------------------------------------------------



 



THE LENDER
LLOYDS TSB BANK PLC

     
By:
  Simon Sweeney
 
   
Address:
  As above
 
   
Fax:
  As above
 
   
Attention:
  As above

173



--------------------------------------------------------------------------------



 



SIGNATURES
THE PARENT
SCHUH GROUP LIMITED

     
By:
   
 
   
Address:
  1 Nielson Square
Deans Industrial Estate
Livingston
 
   
Fax:
  01506 460250

THE BORROWERS
SCHUH GROUP LIMITED

     
By:
   
 
   
Address:
  As above
 
   
Fax:
  As above

SCHUH (HOLDINGS) LIMITED

     
By:
   
 
   
Address:
  As above
 
   
Fax:
  As above

THE GUARANTORS
SCHUH GROUP LIMITED

     
By:
   
 
   
Address:
  As above
 
   
Fax:
  As above

174



--------------------------------------------------------------------------------



 



SCHUH (HOLDINGS) LIMITED

     
By:
   
 
   
Address:
  As above
 
   
Fax:
  As above

SCHUH LIMITED

     
By:
   
 
   
Address:
  As above
 
   
Fax:
  As above

SCHUH (ROI) LIMITED

     
By:
   
 
   
Address:
  As above
 
   
Fax:
  As above

THE ARRANGER

LLOYDS TSB BANK PLC

     
By:
   
 
   
Address:
  New Uberior House
Third Floor
11 Earl Grey Street
Edinburgh
EH3 9BN
 
   
Fax:
  0844 984 1546

175



--------------------------------------------------------------------------------



 



THE AGENT
LLOYDS TSB BANK PLC

     
By:
   
 
   
Address:
  As above
 
   
Fax:
  As above

THE ORIGINAL LENDER
LLOYDS TSB BANK PLC

     
By:
   
 
   
Address:
  As above
 
   
Fax:
  As above

THE SECURITY TRUSTEE
LLOYDS TSB BANK PLC

     
By:
   
 
   
Address:
  As above
 
   
Fax:
  As above

176



--------------------------------------------------------------------------------



 



             
 
  Lloyds TSB Bank PLC        
 
  Edinburgh        
 
  Lloyds TSB Bank PLC        
 
  New Uberior House        
 
  3rd Floor   Telephone:   0131 659 0726
 
  11 Earl Grey Street   Facsimile:   0131 659 1144
 
  Edinburgh EH3 9BN        
 
      Reference:   CMC/PL
 
           
The Directors
  23rd June 2011        
Schuh Group Limited
           
1 Neilson Square
           
Deans Industrial Estate
           
Livingston EH54 8RQ
           

Dear Sirs
OVERDRAFT AND OTHER FACILITIES
We Lloyds TSB Bank plc (the “Bank”) are pleased to offer to Schuh Group Limited
(the “Company”) and to each of Schuh Limited, and Schuh (Holdings) Limited an
overdraft facility in sterling on account numbers 02034684, 02044434, 02044906,
02045120, 02045236, 02045023 on sort code 30-00-02 and/or in US dollars and euro
on account numbers 86406932, 86406924, 11673750, 11673742 on sort code 30-12-18
and/or in such other currencies and on such other accounts as we may from time
to time agree on the following terms and conditions. The terms of this facility
are supplemental to the general terms and conditions governing your accounts
and, in the event of any inconsistency between these terms and conditions and
the general terms and conditions, these terms and conditions shall prevail.
For the avoidance of doubt, this letter is:

  1.   the Working Capital Facility Letter defined in Clause 1.1 of the Senior
Term Facilities Agreement (the “Senior Facilities Agreement”) among Schuh Group
Limited, the Borrowers, the Guarantors, Lloyds TSB Bank plc (as Arranger Agent
and Security Trustee) and the Original Lenders dated 23rd June 2011 under which
sterling term loan facilities of (a) up to £15,500,000 are to be made available
to the Company and Schuh (Holdings) Limited under Facility A, and (b) up to
£14,000,000 are to made available to Schuh (Holdings) Limited under Facility B:
and     2.   a Finance Document as defined in the Senior Facilities Agreement.

Terms defined in the Senior Facilities Agreement shall have the same meaning in
this letter, unless otherwise defined in this letter
Amount
The maximum aggregate amount outstanding under the facility at any time
(calculated on the basis of cleared available funds) shall not exceed
£5,000,000. For the purpose of determining whether the total amount owing is at
any particular time within or in excess of the agreed limit, amounts owing in a
currency other than sterling shall be notionally converted into sterling on the
basis of the rate at which the Bank would sell that currency for sterling at
that time.
You should note that the above limit applies collectively to the overdraft
facility and to the indemnity line referred to below. Because of this,
utilisations of each such facility will be taken into account to determine the
amount available for utilisation by the other facility.
Utilisations of the indemnity line are also subject to the lower limit set out
in the Other Facility section below.

 



--------------------------------------------------------------------------------



 



 2
Continuation of a letter from
Lloyds TSB Bank plc to:
Schuh Group Limited
Availability
The Bank’s present intention is to make the facility available until 30th
June 2012 and all moneys from time to time owing to the Bank under the facility
shall be repaid no later than this date or such later date as may from time to
time be advised in writing by the Bank. The Bank may, nevertheless subject to
the Bank having given at least 5 days Business Days prior notice of its
intention to do so to the Company, terminate the facility at any time and may,
at such time or at any time thereafter, demand immediate payment of all amounts
owing under or in connection with the facility. The amounts owing at any time
may include interest, costs or charges which have been debited to the account in
accordance with the terms of this letter or in accordance with any other terms
relevant to the account.
The Bank shall have the right at the time of making demand or at any time
thereafter to convert all amounts then due and payable in a currency other than
sterling into sterling at the Bank’s exchange rate for selling that currency
against sterling at that time. The Bank shall as soon as possible after such
conversion advise you of the sterling amount then owing.
Interest
Interest is calculated as follows:

(a)   for each currency (other than sterling) that has a net debit balance,
interest will be payable by you on the net debit balance in that currency at the
Bank’s reference rate for that currency from time to time;   (b)   if there is a
net debit balance in sterling, interest will be payable by you on such net debit
balance at Base Rate from time to time;   (c)   for each currency (other than
sterling) that has a net credit balance, interest will be payable by the Bank on
the net credit balance in that currency at 0.35% per annum;   (d)   if there is
a net credit balance in sterling, interest will be payable by the Bank on the
net credit balance at 0.35% per annum; and   (e)   if there is a net amount
owing by you, interest will be payable by you on the net amount owing at 2.25%
per annum;

where:

  (i)   the “net amount owing” is the position arrived at by totalling the net
balance on the sterling accounts and the notional sterling equivalent of the net
balances on the relevant currency accounts, and     (ii)   the “sterling
equivalent” of any debit balance in a currency other than sterling shall be
determined by using the Bank’s exchange rate for selling that currency against
sterling at that time and of any credit balance in a currency other than
sterling shall be determined by using the Bank’s exchange rate for buying that
currency with sterling at that time.

Amounts owing in excess of the agreed limit (if the Bank allows any such excess
at any time) will be deemed to be amounts owing in sterling and further interest
will be payable on the excess so that the total interest payable on the excess
is at a rate equal to the Bank’s Unauthorised Overdraft Rate (presently 2.2% per
month / 26.4% per annum). If there are no amounts owing in sterling, or the
amounts owing in sterling are less than the excess, interest will be payable on
an amount or amounts equivalent to the excess, or, as the case may be, on the
amount by which the excess exceeds the overdrawn balance of the sterling account
on such currency account or accounts as the Bank shall determine so that the
total interest payable on such amount is at the Bank’s unauthorised currency
borrowing rate from time to time (currently 12% per annum over the Bank’s
relevant short term offered rate(s)).
Interest will be calculated quarterly in arrear, normally to the 10th of each of
March, June, September and December (or the next working day). Interest may also
be calculated on the date on which the facility

 



--------------------------------------------------------------------------------



 



 3
Continuation of a letter from
Lloyds TSB Bank plc to:
Schuh Group Limited
ceases to be available. Unless the Bank advises the Company otherwise or the
Company requests otherwise, the Company will be notified of any interest payable
in sterling.
Interest payable in a currency other than sterling shall be converted to
sterling by the Bank (at rates determined by the Bank at that time) and such
sterling amounts together with interest payable in sterling, and will be
credited or, as the case may be, debited to the account numbered 02044906 of
Schuh Limited on sort code 30-00-02 not earlier than the date which is 14 days
after the date of the Bank’s notice of interest payable.
Interest will be calculated on the basis of the actual number of days elapsed
and a 360 day year or a 365 day year as is in the Bank’s reasonable opinion
usual market practice for the relevant currency.
The Base Rate of Lloyds TSB Bank plc and the Unauthorised Overdraft Rate may be
varied (either up or down) at any time. Notice of changes will be displayed in
branches of the Bank and/or in a number of daily newspapers and may be found
through the website (www.lloydstsb.com). You can contact your relationship
manager to check the rates applicable at any time.
The reference rate used by the Bank for each currency may vary from day to day
and upon request the Bank will advise you of the rates then applicable. The
reference bank rates used by the Bank at any time can be advised by your
relationship manager.
Costs and Charges
All costs and expenses incurred by the Bank in preserving or enforcing the
security referred to below shall be payable on demand.
Security
It is a condition of the facility and of the other facility referred to below
that amounts owing shall be secured by the security listed below. Any security
which is not already in place is to be provided to the Bank in a form acceptable
to the Bank and, if so requested by the Bank, shall be accompanied by evidence
of the value of the security and any evidence that the Bank may require to
confirm that the security is in full force and effect.

(a)   the Transaction Security created or expressed to be created in favour of
the Security Trustee pursuant to the Transaction Security Documents under or
pursuant to the Senior Facilities Agreement, and   (b)   the Guarantee and
Indemnity set out in Clause 19 of the Senior Facilities Agreement   (c)   the
Set-Off set out in Clause 32 of the Senior Facilities Agreement.

Financial Information
Whilst the facility and the other facility referred to below remain available
the Company shall procure that the Bank is provided with:

(a)   the financial information set out in Clause 21.1 of the Senior Facilities
Agreement;   (b)   the financial information set out in Clause 21.4 of the
Senior Facilities Agreement; and   (c)   such other financial information or
information regarding any security that the Bank may from time to time
reasonably request promptly on request and within any timescale reasonably
required by the Bank.

Other Facilities
In addition to the overdraft facility we are pleased to offer tthe facilities
detailed in the Schedule of Other Facilities. Except when reference is made to
another agreement, each additional facility will be available upon such terms
and conditions and subject to such changes as shall from time to time be
specified by the Bank. The facilities may be cancelled by the Bank at any time,
but it is the Bank’s present intention to keep

 



--------------------------------------------------------------------------------



 



 4
Continuation of a letter from
Lloyds TSB Bank plc to:
Schuh Group Limited
the facilities in place for the period of availability of the overdraft facility
and the liability in respect of any utilisation may extend beyond such period of
availability.
If upon termination of the overdraft facility (or earlier cancellation of any of
these additional facilities) there are any contingent liabilities existing under
or in connection with these additional facilities (or any of them) an amount
equal to the value of such contingent liabilities shall, upon any request from
the Bank, be deposited with the Bank with the intent that such deposit shall be
held by the Bank as security for those liabilities and that such documentation
and other things (including the payment of any associated costs) as the Bank may
require in order to perfect such security shall be completed.
The Bank may debit any amount owing in connection with these additional
facilities to the account of the relevant company with the Bank whether or not
that would cause the account to become overdrawn or the agreed overdraft limit
on the account to be breached
Other Terms of Offer
This letter is for the benefit of the contracting parties only and shall not
confer any benefit on or be enforceable by a third party.
This letter and any non-contractual obligations arising from or connected with
this letter shall be governed by and construed in accordance with English law
and you agree to submit to the non-exclusive jurisdiction of the Scottish
Courts. The Bank may take action in any other jurisdiction where proceedings may
be lawfully commenced.
Please confirm your acceptance of the facilities offered by returning the
attached duplicate of this letter with the acknowledgement signed in accordance
with the bank mandate currently held by the Bank or a specific resolution
acceptable to the Bank. The Bank may withdraw the facilities if such
confirmation is not received by the Bank (at the address given at the heading of
this letter) by 23rd July 2011 (or such later date as the Bank may agree).
Yours faithfully
For and on behalf of Lloyds TSB Bank plc
Elaine Banks
Relationship Manager
We hereby acknowledge and accept the terms of your offer dated 23rd June 2011 of
which this is a duplicate and agree all the terms and conditions therein
contained. In accepting this letter we all confirm (as regards ourselves) that
neither the execution by us of this letter nor the utilisation by us of the
facilities being made available will conflict with or breach any requirement or
limitation set out in our Memorandum and Articles of Association.
For and on behalf of Schuh Group Limited (company registered number SC379625)

     
Signed by
  (name)  
 
  (signature)  
 
  2011 (date)

 



--------------------------------------------------------------------------------



 



 5
Continuation of a letter from
Lloyds TSB Bank plc to:
Schuh Group Limited
We hereby acknowledge and accept the terms of your offer dated 23rd June 2011 of
which this is a duplicate and agree all the terms and conditions therein
contained. In accepting this letter we all confirm (as regards ourselves) that
neither the execution by us of this letter nor the utilisation by us of the
facilities being made available will conflict with or breach any requirement or
limitation set out in our Memorandum and Articles of Association.
For and on behalf of Schuh Limited (company registered number SC125327)

     
Signed by
  (name)  
 
  (signature)  
 
  2011 (date)

We hereby acknowledge and accept the terms of your offer dated 23rd June 2011 of
which this is a duplicate and agree all the terms and conditions therein
contained. In accepting this letter we all confirm (as regards ourselves) that
neither the execution by us of this letter nor the utilisation by us of the
facilities being made available will conflict with or breach any requirement or
limitation set out in our Memorandum and Articles of Association.
For and on behalf of Schuh (Holdings) Ltd (company registered number SC265833)

     
Signed by
  (name)  
 
  (signature)  
 
  2011 (date)

This letter creates legal obligations. Before signing you may wish to take
independent advice.
www.lloydstsb.com
Version: 15112010

 



--------------------------------------------------------------------------------



 



SCHEDULE OF OTHER FACILITIES
The following additional facilities are available:

1   an indemnity line of £175,000 to cover bonds, indemnities and guarantees
(“BIGs”) issued by the Bank or its correspondents. The total value of all BIGs
that may be outstanding at any one time may not exceed the limit detailed above.
      Please note that the total liability of the Bank under certain customs and
excise guarantees is twice the amount quoted on the guarantee.       The Bank
shall be under no obligation to issue any BIG unless the terms of the BIG and
the expiry date of the BIG (or means by which the Bank can terminate its
liability) are acceptable to the Bank. The Bank is to be indemnified to its
complete satisfaction in connection with each BIG issued.       The facility may
be used by Schuh Limited.   2   a BACS facility of £20,000,000 to cover
computerised sterling payment instructions that may be delivered direct or
through an agreed intermediary to Voca Limited (formerly BACS Limited). The
limit detailed above is the maximum total value of such instructions for payment
during any one month.       The facility may be used by Schuh Limited.   3   a
LloydsLink facility under and subject to the terms and conditions set out in an
agreement dated 31st December 2000 (and subject to such charges as shall from
time to time be specified by the Bank) to cover the transfer of funds from
agreed accounts by automated means initiated by Schuh Limited. The following
limit applies to the facility:       £3,000,000; the maximum total calue of
LloydsLink transactions that have been initiated through the PC Pay module, but
have not been debited to the agreed accounts (“three day value payments”). This
is the total payments submitted over a two day rolling period.

 



--------------------------------------------------------------------------------



 



 7
Continuation of a letter from
Lloyds TSB Bank plc to:
Schuh Group Limited
Minutes relating to a Facility Letter
SCHUH GROUP LIMITED (company registered number SC379625)
Extract from the Minutes of a meeting of the Board of Directors of the above
mentioned company (the “Company”) duly convened, held and constituted
on                           at                          
Present:
An independent quorum was present.
The Chairman reported that the Company had been offered by its bankers, Lloyds
TSB Bank plc (the "Bank”), overdraft and the other facility (the “Facilities”)
as detailed within a letter from the Bank dated 23rd June 2011 (the “Facility
Letter”), a copy of which was granted to the meeting.
It was noted that acceptance of the Facilities would provide for the Company to
grant security, in the form detailed within the Facility Letter, to secure the
Facilities detailed therein.
The Directors considered carefully the terms of the Facility Letter and were
unanimously of the opinion that it would be in the commercial interest of and
would promote the success of the Company for the benefit of its members as a
whole to enter into the Facility Letter and that the value to the Company, in
money or money’s worth, of accepting the offer of the Facilities, would not be
significantly less than the value in money or money’s worth of the consideration
provided by the Company.
IT WAS UNANIMOUSLY RESOLVED that:

1.   it was to the commercial benefit and advantage and in the best interests of
the Company to accept the offer of the Facilities;   2.   the form of the
Facility Letter now produced to the meeting be and the same is hereby approved,
subject to any amendments detailed below;   3.  
                                         and                                    
      being Directors of the Company are hereby authorised to sign and deliver
the Facility Letter on behalf of the Company incorporating such amendments to
the form of Facility Letter produced to the meeting as may in the absolute
discretion of such officers be agreed by them, their signatures being conclusive
evidence of their agreement to such amendments; and   4.  
                                         and
                                          being Directors of the Company are
hereby authorised to sign and deliver or, as appropriate, affix the Common Seal
of the Company to the security documents detailed within the Facility Letter.

IT IS HEREBY CERTIFIED that:

(1)   the foregoing is a true extract from the Minutes of the Board of Directors
of the Company;   (2)   the foregoing resolutions were duly passed in accordance
with the Memorandum and Articles of Association of the Company; and



 



--------------------------------------------------------------------------------



 



 8
Continuation of a letter from
Lloyds TSB Bank plc to:
Schuh Group Limited

(3)   the passing of the resolutions and the completion of the transactions
hereby contemplated do not, and when completed will not, contravene any
provision of the Memorandum and Articles of Association of the Company or of any
loan agreement, trust deed, bond, mortgage, charge, contract or other instrument
binding upon the Company or its Directors.

         
 
Chairman
 
 
Secretary    

 



--------------------------------------------------------------------------------



 



 9
Continuation of a letter from
Lloyds TSB Bank plc to:
Schuh Group Limited
Minutes relating to a Facility Letter
SCHUH LIMITED (company registered number SC125327)
Extract from the Minutes of a meeting of the Board of Directors of the above
mentioned company (the “Company”) duly convened, held and constituted
on                                        
at                                        
Present:
An independent quorum was present.
The Chairman reported that the Company had been offered by its bankers, Lloyds
TSB Bank plc (the "Bank”), overdraft and the other facility (the “Facilities”)
as detailed within a letter from the Bank dated 23rd June 2011 (the “Facility
Letter”), a copy of which was granted to the meeting.
It was noted that acceptance of the Facilities would provide for the Company to
grant security, in the form detailed within the Facility Letter, to secure the
Facilities detailed therein.
The Directors considered carefully the terms of the Facility Letter and were
unanimously of the opinion that it would be in the commercial interest of and
would promote the success of the Company for the benefit of its members as a
whole to enter into the Facility Letter and that the value to the Company, in
money or money’s worth, of accepting the offer of the Facilities, would not be
significantly less than the value in money or money’s worth of the consideration
provided by the Company.
IT WAS UNANIMOUSLY RESOLVED that:

1.   it was to the commercial benefit and advantage and in the best interests of
the Company to accept the offer of the Facilities;   2.   the form of the
Facility Letter now produced to the meeting be and the same is hereby approved,
subject to any amendments detailed below;   3.  
                                        
and                                         being Directors of the Company are
hereby authorised to sign and deliver the Facility Letter on behalf of the
Company incorporating such amendments to the form of Facility Letter produced to
the meeting as may in the absolute discretion of such officers be agreed by
them, their signatures being conclusive evidence of their agreement to such
amendments; and   4.                                           
and                                         being Directors of the Company are
hereby authorised to sign and deliver or, as appropriate, affix the Common Seal
of the Company to the security documents detailed within the Facility Letter.

IT IS HEREBY CERTIFIED that:

(1)   the foregoing is a true extract from the Minutes of the Board of Directors
of the Company;   (2)   the foregoing resolutions were duly passed in accordance
with the Memorandum and Articles of Association of the Company; and

 



--------------------------------------------------------------------------------



 



 10
Continuation of a letter from
Lloyds TSB Bank plc to:
Schuh Group Limited

(3)   the passing of the resolutions and the completion of the transactions
hereby contemplated do not, and when completed will not, contravene any
provision of the Memorandum and Articles of Association of the Company or of any
loan agreement, trust deed, bond, mortgage, charge, contract or other instrument
binding upon the Company or its Directors.

     
 
   
Chairman
  Secretary

 



--------------------------------------------------------------------------------



 



 11
Continuation of a letter from
Lloyds TSB Bank plc to:
Schuh Group Limited
Minutes relating to a Facility Letter
SCHUH (HOLDINGS) LIMITED (company registered number SC265833)
Extract from the Minutes of a meeting of the Board of Directors of the above
mentioned company (the “Company”) duly convened, held and constituted
on                                        
at                                        
Present:
An independent quorum was present.
The Chairman reported that the Company had been offered by its bankers, Lloyds
TSB Bank plc (the "Bank”), overdraft and the other facility (the “Facilities”)
as detailed within a letter from the Bank dated 23rd June 2011 (the “Facility
Letter”), a copy of which was granted to the meeting.
It was noted that acceptance of the Facilities would provide for the Company to
grant security, in the form detailed within the Facility Letter, to secure the
Facilities detailed therein.
The Directors considered carefully the terms of the Facility Letter and were
unanimously of the opinion that it would be in the commercial interest of and
would promote the success of the Company for the benefit of its members as a
whole to enter into the Facility Letter and that the value to the Company, in
money or money’s worth, of accepting the offer of the Facilities, would not be
significantly less than the value in money or money’s worth of the consideration
provided by the Company.
IT WAS UNANIMOUSLY RESOLVED that:

1.   it was to the commercial benefit and advantage and in the best interests of
the Company to accept the offer of the Facilities; 2.   the form of the Facility
Letter now produced to the meeting be and the same is hereby approved, subject
to any amendments detailed below; 3.                                           
and                                           being Directors of the Company are
hereby authorised to sign and deliver the Facility Letter on behalf of the
Company incorporating such amendments to the form of Facility Letter produced to
the meeting as may in the absolute discretion of such officers be agreed by
them, their signatures being conclusive evidence of their agreement to such
amendments; and 4.                                            and
                                          being Directors of the Company are
hereby authorised to sign and deliver or, as appropriate, affix the Common Seal
of the Company to the security documents detailed within the Facility Letter.

IT IS HEREBY CERTIFIED that:

(1)   the foregoing is a true extract from the Minutes of the Board of Directors
of the Company;   (2)   the foregoing resolutions were duly passed in accordance
with the Memorandum and Articles of Association of the Company; and

 



--------------------------------------------------------------------------------



 



 12
Continuation of a letter from
Lloyds TSB Bank plc to:
Schuh Group Limited

(3)   the passing of the resolutions and the completion of the transactions
hereby contemplated do not, and when completed will not, contravene any
provision of the Memorandum and Articles of Association of the Company or of any
loan agreement, trust deed, bond, mortgage, charge, contract or other instrument
binding upon the Company or its Directors.

     
 
   
Chairman
  Secretary

 